OCTOBER 1995

COMMISSIQN DECISIONS AND ORDERS
10-02-95
10-30-95
10-30-95

Buck Creek Coal, Inc.
Jim Walter Resources, Inc.
U.S . Coal, Inc.

LAKE 94-72
SE
94-448
SE
93-119

Pg. 1677
Pg. 1682
Pg. 1684

SE

94-363-RM

Pg. 1691

SE
95-244-M
WEVA 95-195-D

Pg. 1692
Pg. 1694

KENT 95-603-D
SE
95-59-M
WEVA 93-442
WEVA 95-53
KENT 95-500
KENT 94-1242
EAJ 95-1
KENT 95-467
LAKE 95-259-R
WEVA 95-44
VA
95-9-D

Pg.
Pg.
Pg.
Pg .
Pg .
Pg.
Pg.
Pg.
Pg.
Pg.
Pg .

WEST 95-226-D

Pg . 1794

KENT 95-343
CENT 95-171-M
LAKE 94-72

Pg. 1801
Pg. 1803
Pg. 1805

WEST 95-385-M

Pg. 1810

ADMINISTRATIVE LAW JUDGE DECISIONS
10-02-95
10-02-95
10-03-95
10-05-95
10-05-95
10-05-95
10-10-95
10-13-95
10-19-95
10-19-95
10-23-95
10-24-95
10-27-95
10- 30 - 95
10-31-95

Vulcan Materials Company
Richard D. Miller et a l . Employed
By Vulcan Materials Co.
Blaine A. Kelley v. Elk Run Coal Co.
Sec. Labor on behalf of Lonnie
Bowling v. Mt. Top Trucking
Brown Brothers Sand Company
Old Ben Coal Company
Coal Preparation Services, Inc.
Lare Coal, Incorporated
D & E Coal Company, Inc.
Roma Stone Corporation
Rocky's Trucking
Ama.x Coal Company
Consolidation Coal Company
Billy R. Mcclanahan v. Wellmore Coal
Sec. Labor on behalf of Keith James
v . Cordero Mining Company

1695
1711
1718
1733
1734
1736
1739
1740
1747
1760
1 773

ADMINISTRATIVE LAW JUPGE ORDERS
05-26-95
10-19-95
10-20-95
10-23-95

R B Coal Company (previously unpublished)
Leo Journagan Construction
Buck Creek Coal, Inc.
Bennie Wayne Curtis emp. by Canyon
Country Enterprises

i

OCTOBER

1995

Review was g ranted in the following cases during the month of October:

Secretary of Labor, MSHA on behalf of James Reike v. Akzo Salt Company, Inc.,
Docket No . LAKE 95-201-DM .
(Judge Melick, August 31, 1995)
Secretary of Labor, MSHA v. Broken Hill Mining Company, Docket No.
KENT 94-972.
(Judge Hodgdon, September 1, 1995)
Secretary of Labor, MSHA v. Harlan Cumberland coal Co., Docket No. KENT 94 - 996,
etc.
(JudgeMaurerSeptember 6, 1995)
Whayne Supply Company v. Secretary of Labor, MSHA, Docket No. KENT 94 - 518-R,
etc .
(Judge Amchan, September 7, 1995)

Review was not granted in the fol l owing cas es durin g the month of Octobe r:

Secretary of Labor, MSHA b. Buck Creek Coal, Inc., Docket No. LAKE 94-72.
(Interlocutory Review of July 17, 1995 Order by Judge Hodgdon)
Secretary of Labor, MSHA v. Jim Walter Resources, Inc., Docket No .
SE 94-448, SE 94-586-R.
(Judge Barbour, August 23, 1995)
Reconsideration of the above Jim Wal ter Resources c a se was also denied.

ii

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

Octob e r 2, 1995

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. LAKE 94-72, etc.

V.

BUCK CREEK COAL INC.

BEFORE: Jordan, Chairman; Doyle, Holen and Marks, Commissioners

ORDER
BY: Jordan, Chairman; Doyle and Holen, Commissioners
On July 18, 1995, Buck Creek Coat Inc. ("Buck Creek") filed with the Commission its
third petition for interlocutory review of an order staying proceedings issued by Administrative
Law Judge T. Todd Hodgdon in these consolidated contest and civil penalty proceedings arising
under the Federal Mine Safety and Health Act of 1977, 30 U.S .C. § 801 et seq. (1988) ("Mine
Act" or "Act"). For the reasons that follow, we deny interlocutory review.
At the request of the Secretary of Labor and the Department of Justice, and over the
objections ofBuck Creek, the judge issued orders on September 8, 1994, and February 15, 1995,
staying all proceedings based on an ongoing federal criminal investigation of Buck Creek. The
Commission denied Buck Creek's petition for interlocutory review of the September 8 order on
grounds of mootness. The Commission granted Buck Creek' s petition for interlocutory review of
the February 15 order and, in a decision issued on April 25, 1995, set forth five factors that
should be considered by the judge in determining whether a stay should be granted. Buck Creek
Coal Inc., 17 FMSHRC 500, 503 (April 1995). Be~ause the judge had not addressed these
factors and the record did not show that the stay criteria had been met, the Commission vacated
the blanket- stay "without prejudice to the imposition . . . of a limited stay covering particular
proceedings based on the [five] criteria[,] ... including the commonality of issues and evidence
between the civil and criminal matters." Id. at 50 5. At the time of the Buck Creek decision, the
consolidated dockets contained more than 500 alleged violations. Id. at 503.
On May 12, 1995, the Secretary filed a motion to stay proceedings covering approximately 275 of the consolidated citations and orders. The judge denied this motion on the ground
that the Secretary had failed to establish the "key threshold factor" of commonality of evidence

1677

between the civil and criminal proceedings. Order Denying Mot. for Stay at 1-4 (May 31, 1995),

quoting Buck Creek Coal Inc., 17 FMSHRC at 503.
On June 19, 1995, the Secretary renewed his motion for a 90-day stay, but limited the
request to proceedings involving approximately 80 citations and orders. In support of his motion,
the Secretary described the broad areas that form the basis of the criminal investigation, identified
the "core violations" that prompted the Secretary's referral to the Justice Department, and
identified additional violations for which a stay was being sought because of their similarity to the
"core violations." S. Renewed Mot. for Limited Stay of Civ. Proceedings at 3-6 & App. In
addition, the Secretary provided the judge with a sealed declaration from the Assistant United
States Attorney purportedly describing the " parameters" of the criminal investigation. The judge
reviewed the declaration in camera.
Buck Creek opposed the motion. It asserted that the Secretary' s request for stay failed to
establish commonality of evidence between the criminal and civil proceedings and would prejudice
Buck Creek' s right to "a fair and expedient determination of its rights." B.C. Opp. to Renewed
Mot. for Ltd. Stay of Civ. Proceedings at l .
On July 17, 1995, the judge granted the Secretary' s motion for a limited stay. The judge
found that the Secretary's motion, as supplemented by the declaration of the Assistant United
States Attorney, established the threshold factor of commonality between the civil and criminal
proceedings. Order Granting Mot. for Stay of Proceedings and Denying Mot. to Compel ("Stay
Order") at 2-3. The judge concluded that each of the other criteria also indicated that a stay was
warranted. Stay Order at 4. He noted that litigation of more than 420 other matters in this
docket is unaffected by the Stay Order. Id.
On July 18, 1995, Buck Creek filed both a motion with the judge for certification of the
Stay Order, and a motion for interlocutory review with the Commission, asserting that the judge's
order is erroneous as a matter oflaw and fact and poses legal questions requiring the Commission' s immediate review. Mot. for certif at 1; mot. for interloc. review at 2. On August 7, 1995,
the judge issued an order certifying the Stay Order for interlocutory review by the Commission.1
Commission Procedural Rule 76(a)(2) provides that "the Commission ... may grant
interlocutory review upon a determination that the Judge's interlocutory ruling involves a
controlling question of law and that immediate review may materially advance the final disposition
of the proceeding." 29 C.F .R. § 2700.76(a)(2) (emphasis added). The granting of interlocutory

1

Commission Procedural Rule 76(b) permits the filing of a petition for interlocutory
review only "[w ]here the Judge denies a party's motion for certification of an interlocutory
ruling . .. ." 29 C.F.R. § 2700.76(b). Rule 76(b) also requires the petitioner to attach to the
petition a copy of the order denying certification. Buck Creek filed its petition for interlocutory
review of the February 15, 1995, stay order before filing a motion for certification with the judge
and filed the instant petition for interlocutory review before the judge ruled on its motion for
certification. Buck Creek is reminded to comply with the provisions of Rule 76(b).

1678

review is a matter of the Commission' s sound discretion. 29 C.F.R. § 2700.76(a). The Commission previously decided the question of law at issue when it set forth in Buck (reek, 17 FMSHRC
at 503, the determinative factors applicable to requests for stays. On remand, the judge applied
those factors in his Stay Order. Thus, we disagree with the judge's conclusion that Buck Creek's
challenge to the July 17 Stay Order involves a controlling question oflaw. See Order of Certif
for Interloc. Review.2
For the foregoing reasons, Buck Creek's petition for interlocutory review is denied.

Arlene H olen, Commissioner

2

We disagree with the view apparently held by our dissenting colleague, that appeal of an
interlocutory order based in part on the inspection of documents in camera automatically satisfies
the Commission' s requirements for interlocutory review. Slip op. at 4, 5. A judge's reliance on
documents inspected in camera is not determinative of whether the judge' s stay order "involves a
controlling question of law" the resolution of which may "materially advance final disposition of
the proceeding." 29 C.F.R. § 2700.76(a)(2).

1679

Commissioner Marc Lincoln Marks, dissenting:
I dissent.
I would grant interlocutory review in this case pursuant to Judge T. Todd Hodgdon's
Order of Certification for Interlocutory Review ("Order"). In his Order, Judge Hodgdon
concluded that his Order Granting Stay of Proceedings involves a controlling question of law.
Contrary to my colleagues and for the reasons set forth below, I agree.
In Buck Creek Coal Inc., 17 FMSHRC 500 (April 1995) ("Buck Creek"), for the first
time we set forth the analytical framework that our judges are to employ in deciding the
propriety of granting stays in civil proceedings when parallel criminal proceedings are under
way. Buck Creek, 17 FMSHRC at 503. That analytical framework requires the consideration
of five factors. Id. In deciding whether to grant the Secretary' s motion for a stay of
approximately 80 citations and orders, Judge Hodgdon recognized that the "commonality"
factor is the key threshold factor that must be established in the record before a stay may be
granted. Order Granting Motion for Stay of Proceedings and Denying Motion to Compel at 2,
citing Buck Creek, 17 FMSHRC at 503. The judge concluded that the Secretary's motion
failed to establish th-at there was a commonality of evidence and issues in the civil and criminal
matters. Order Granting Motion for Stay of Proceedings and Denying Motion to Compel at 3.
However, without further comment or analysis, the judge concluded that certain in camera
documents provided by the Assistant U.S. Attorney were sufficient to satisfy the key threshold
"commonality" factor. I have reviewed the documents submitted to the judge for in camera
revie.w and I am not satisfied that they establish the key threshold "commonality" factor.
In my view, it is incumbent upon the Commission to review the judge' s determination
that the documents submitted to him for in camera review satisfies the key threshold
"commonality" factor set forth by the Commission for the first time in Buck Creek. The fivefactor analytical framework involves mixed questions of law and fact. I agree with Judge
Hodgdon's assessment that his analysis in this connection involves a controlling question of
law and that the Commission should review his determination. See Order of Certification for
Interlocutory Review. My colleagues conclude that when the Commission set forth the
analytical framework five months ago in Buck Creek it also "decided the question of law at
issue" in the present case. Slip op. at 3. Their conclusion is wrong . The question of law here
is whether the meager in camera material provided by the Assistant U.S. Attorney satisfies the
key threshold "commonality" factor in each of the 80 stayed citations and orders. I find it
extraordinary that my colleagues had the foresight to "decide[] the question of law at issue"
here five months ago. I confess that I have no such prophetic capabilities and, so, I will
confine myself to deciding such questions of law on a case-by-case basis.
Further, interlocutory review would "materially advance the final disposition of the
proceeding." 29 C.F.R. 2700. 76(a)(l)(i). This "proceeding" includes approximately 560
citations and orders in 448 contest of citations/orders dockets and 66 contest of civil penalty

1680

dockets. These dockets have been assigned to one judge and lumped into one "proceeding" for
administrative convenience. The 80 stayed citations and orders constitute 35 of the 66 civil
penalty dockets. Buck Creek has expressed a desire to proceed on all the contested citations
and orders. If the stay is allowed to stand, no progress will be made on the 80 stayed citations
and orders constituting 35 of the 66 civil penalty dockets.
Parallel civil and criminal proceedings are unobjectionable under our jurisprudence and
the Constitution does not ordinarily require a stay of civil proceedings pending the outcome of
criminal proceedings. Keating v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir.
1995) . Further, in order for a judge to issue a stay, the petitioning party must establish that a
stay is appropriate. Once a stay is granted in civil proceedings, the stayed case(s) will not, by
definition , materially advance to a final disposition. Buck Creek has a legitimate interest in
the expeditious resolution of the civil cases. Consequently, before this Commission sanctions
the extraordinary action requested by the Secretary it should consider whether the judge' s
action staying the 80 citations and orders passes muster under our newly minted analytical
framework. This is particularly so when , as here, Buck Creek has not had the opportunity to
confront the in camera documentation that the judge exclusively relied on in making his
determination that the. key threshold criterion had been satisfied.
Finally, I note that this case is in the pre-indictment stage. As a general rule, "stays
will . . . not be granted before an indictment is issued." Trustees of Plumbers Pen. Fund v.
Transworld Mech., Inc., 886 F.Supp. 1134, 1139 (S.D.N.Y. 1995); see also S.E.C. v. ·
Dresser Industries, Inc., 628 F.2d 1368, 1376 (D.C. Cir.), cert. denied, 449 U.S. 993
(1980). The Commission has been called upon by both Buck Creek and Judge Hodgdon to
determine whether the judge appropriately granted the motioned for stay. Because I find that
the criteria for interlocutory review has been met in this case, I would grant such review.

Marc Lincoln Marks

1681

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 8TH FLOOR
WASHINGTON, D.C. 20008

October 30, 1995

SECRETARY OF LABOR,
l\1INE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket Nos. SE 94-448
SE 94-586-R

JIM WALTER RESOURCES, INC.

BEFORE: Jordan, Chairman; Doyle, Holen, and Marks, Commissioners
ORDER
BY THE COMMISSION:
Jim Walter Resources, Inc. ("JWR") has filed a Motion for Reconsideration of the
Commission's October 2, 1995, denial of JWR's previously filed Petition for Discretionary
Review in the above-captioned matter. Upon review of the Motion for Reconsideration,
Chairman Jordan and Comrrussioner Marks vote to deny the motion; Commissioner Doyle and
Commissioner Holen would grant the motion and issue a direction for review granting the
underlying Petition for Discretionary Review. To reverse the prior action of the Commission and
grant the relief requested requires the affirmative vote of a majority of participating
Commissioners. Accordingly, the Motion for Reconsideration is denied.

Arlene Holen, Commissioner

Marc Lincoln Marks, Commissioner

1682

•

Distribution
David M. Smith, Esq.

Warren B. Lightfoot, Jr., Esq.
Maynard, Cooper & Gale, P.C.
1901 Sixth Avenue North
2400 AmSouth/Harbert Plaz.a
Birmingham, AL 35203
R. Stanley Morrow, Esq.
Jim Walter Resources, Inc.
P.O. Box 133
Brookwood, AL 35444
Susan Long, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., .Suite 400
Arlington, VA 22203
Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1683

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 30, 1995

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. SE 93- 119

V.

U.S. COAL, INC.

BEFORE: Jordan, Chainnan; Doyle, Holen and Marks, Commissioners
DECISION
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1988) ("Mine Act" or "Act"). The issue is whether the negligence
of a non-supervisory certified electrician is imputable to his employer, U.S. Coal, Inc. ("U.S.
Coal"), for civil penalty purposes. Administrative Law Judge William Fauver concluded that the
electrician's negligence was imputable. 16 FMSHRC 649 (March 1994) (ALJ). The
Commission granted U.S. Coal' s petition for discretionary review of the judge's decision. For
the reasons that follow, we reverse and remand.
I.

Factual and Procedural Background
On April 16, 1992, Lonnie Phillips, a certified electrician qualified by U.S. Coal to do
electrical work at its No. 3-2 Mine, removed the electrical panel covers on a continuous mining
machine and began working on the panel board with a screwdriver. He did not deenergize or
lock out and tag the continuous miner before beginning his repair. 1 16 FMSHRC at 649; Tr. 18.

1

Electrical equipment is locked out and tagged by placing a padlock through a hole in
the disconnecting device and attaching a tag stating that work is being performed on the circuit.
Tr. 19. The padlock prevents reenergization of the electrical equipment while the work is
performed. Tr. 26-27.

1684

As a result, Phillips suffered electrical shock and burns to his hand. 16 FMSHRC at 650. The
accident-was investigated by MSHA Inspector Don A. McDaniel, who issued two citations to
U.S. Coal alleging significant and substantial ("S&S") violations of 30 C.F.R. §§ 75.509 and
75.511.2 MSHA filed a petition for assessment of civil penalty, which sought to impute Phillips'
negligent conduct to the operator.
The judge determined that Phillips violated the cited standards, that the violations were
S&S, and that Phillips was grossly negligent. 16 FMSHRC at 651-52. Citing Mettiki Coal
Corp., 13 FMSHRC 760 (May 1991), and Rochester and Pittsburgh Coal Co., 13 FMSHRC 189
(February 1991) ("R&P"), the judge concluded that Phillips' negligence was imputable to U.S.
Coal because a "'designated person to conduct electrical examinations of electrical equipment' is
regarded as an agent of the operator and his negligence is imputable to the operator." 16
FMSHRC at 652. The judge noted Nacco Mining Co., 3 FMSHRC 848, 850 (April 1981 ), in
which the Commission declined to impute a supervisor's negligence because the operator had
taken reasonable steps to avoid an accident and the supervisor's conduct did not expose other
miners to risk. 1-6 FMSHRC at 652. The judge found the Nacco defense inapplicable because
the electrician endangered other miners. Id. Accordingly, the judge affirmed the citations and
ordered payment of civil penalties in the amount of $8,000. Id. at 652-53.

IL
Disposition
U.S. Coal contends that Phillips' negligence is not imputable to it and that the judge erred
in determining that Phillips was its agent. U.S. Br. at 11-13 . It asserts that it had acted to ensure
compliance and that the accident resulted from Phillips' idiosyncratic and unforeseeable conduct,
which was not associated with any management function on his part. Id. at 10, 12-13.
Alternatively, the operator argues that, even if Phillips were considered its agent, the Nacco
defense applies because it had taken precautions to avoid the accident and other miners were not
placed at risk by Phillips' conduct. Id. at 13-16. It also asks the Commission to take judicial

2

Section 75.509 provides:
All power circuits and ele~tric equipment shall be
deenergized before work is done on such circuits and equipment,
except when necessary for trouble shooting or testing.
Section 75.511 provides, in part:
Disconnecting devices shall be locked out and suitably tagged by
the persons who perfonn [electrical work on circuits or
equipment] ....

1685

notice of the Secretary's proposed rule regarding decertification of certified and qualified persons
(59 Fed. Reg. 54,855 (1994) (to be codified at 30 C.F.R. pts. 42, 48, 70, 71, 75, 77, & 90)
(proposed Nov. 2, 1994)), asserting that the proposed rule should be considered in relation to the
Secretary's argument that certified persons are to be considered agents of corporate operators.
U.S. Supp. F. at 1-2.
The Secretary responds that substantial evidence supports the judge's determination that
Phillips was the operator's agent and his negligence was imputable to the operator. S. Br. at 510. He asserts that Phillips was an agent because he was qualified and designated by the operator
to perform electrical work and had supervisory authority to order miners to stop operating
dangerous machinery and to remove machinery from service. Id. at 6-7. The Secretary contends
that the Nacco defense does not apply because Phillips' conduct exposed other miners to risk of
injury. Id. at 9-10. The Secretary replies that U.S . Coal mischaracterizes the proposed rule on
decertification and that the preamble to the rule does not mean that certified persons are not
agents when the operator is a corporate operator. S. Supp. F. at 1-2.
Under the Mine Act, an operator is liable for its employees' violations of the Act and the
mandatory standards. .£.g., Western Fuels-Utah. Inc., 10 FMSHRC 256, 260-61 (March 1988),
aff'd on other grounds~ 870 F.2d 711 (D.C. Cir. 1989); Asarco, Inc., 8 FMSHRC 1632, 1634-36
(November 1986), aff'd, 868 F.2d 1195 (10th Cir. 1989); Southern Ohio Coal Co., 4 FMSHRC
1459, 1462 (August 1982) ("SOCCO"). Further, absent a Nacco defense, the negligent actions of
an operator's "agent"3 are imputable to the operator for the purpose of assessing civil penalties.4
Mettiki, 13 FMSHRC at 772; R&P, 13 FMSHRC at 194-98; SOCCO, 4 FMSHRC at 1463-64.
However, "[t]he conduct of a rank-and-file miner is not imputable to the operator in determining
negligence for penalty purposes." Fort Scott Fertilizer-Cullor, Inc., 17 FMSHRC 1112, 1116
(July 1995) (citing SOCCO, 4 FMSHRC at 1464). "Rather, the operator's supervision, training,
and disciplining of [rank-and-file] miners is relevant." Id. (citing SOCCO, 4 FMSHRC at 1464;
Western Fuels, 10 FMSHRC at 261).

3

Section 3(e) of the Mine Act defines "agent" as "any person charged with responsibility
for the operation of all or a part of a ... mine or the supervision of the miners in a ... mine ... ."
30 U.S.C. § 802(e).
4

Section 11 O(i) of the Mine Act requires that in assessing civil penalties the Commission
consider six criteria, one of which is "whether the operator was negligent." 30 U.S.C. § 820(i);
see generally Sellersburg Stone Co. v. FMSHRC, 736 F.2d 1147, 1150-51 (7th Cir. 1984).

Here, the judge concluded that, because Phillips was the operator's agent, his negligence
should be imputed to the operator. We examine whether substantial evidence supports the
judge's ~nding that Phillips was U.S. Coal's agent. 5
The Secretary attempts to establish that Phillips is the operator's agent by arguing that he
is certified and designated by the operator as "qualified" to perform electrical work, 6 and that
such a qualified person "is cloaked with the responsibility to discover electrical malfunctions and
correct them, and his failure to discover or properly repair electrical malfunctions exposes miners
to a multitude of dangerous violative conditions and to the very real danger of injury or death."
S. Br. at 8.
U.S. Coal 's superintendent, Johnny Mack Smitty, testified that U.S. Coal employs two
supervisory electricians to whom rank-and-file maintenance employees report. Tr. 59, 61 , 63-64.
Phillips is not one of those supervisors but, rather, a rank-and-file maintenance employee; he is
responsible only for "upkeep" on his section, i.e., finding and fixing electrical problems. Id. The
record indicates that, prior to the accident, the operator of the continuous miner had sent for
Phillips because the miner was malfunctioning. 16 FMSHRC at 649; Tr. 17.
Inspector McDaniel testified that Phillips performed rank-and-file electrical work on the
section (Tr. 35) but that, in his opinion, electricians are part of mine management. Tr. 23, 27, 35.
McDaniel's opinion is based on his general belief that electricians are authorized to order miners
to stop operating dangerous machinery and to order machinery taken out of service for repairs.
Tr. 35-36. No other evidence supports the judge's finding that Phillips was the operator' s agent.

5

The Commission is bound by the terms of the Mine Act to apply the substantial
evidence test when reviewing an administrative law judge' s factual determinations. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). The term "substantial evidence" means "such relevant evidence as a
reasonable mind might accept as adequate to support (the judge' s) conclusion." Rochester &
Pittsburgh Coal Co., 11FMSHRC2159, 2163 (November 1989) (quoting Consolidated Edison
Co. v. NLRB, 305 U.S. 197, 229 (1938)). While we do not lightly overturn ajudge's factual
findings and credibility resolutions, neither are we bound to affirm such determinations if only
slight or dubious evidence is present to support them. See, e.g., Krispy Kreme Doughnut Corp. v.
NLRB, 732 F.2d 1288, 1293 (6th Cir. 1984); Midwest Stock Exchange, Inc. v. NLRB, 635 F.2d
1255, 1263 (7th Cir. 1980).
6

The Mine Act and the Secretary's mandatory standards require that repair and
maintenance of electrical equipment be performed only by "qualified" persons. 30 U.S.C.
§ 865(f) & (g); 30 C.F.R. §§ 75.511 & 75.512; see also 30 U.S.C. § 878(b)(2); 30 C.F.R.
§ 75.153.

1687

In Mettiki, the Commission determined that a rank-and-file miner was acting as an agent
while conducting required electrical examinations in the mine. 13 FMSHRC at 772. Similarly,
in R&P, the Commission concluded that a rank-and-file miner was acting as the operator's agent
while he performed a statutorily mandated weekly examination. 13 FMSHRC at 194-96. In both
cases, the Commission relied, not upon the job title or the qualifications of the miner, but upon
his function, which w~ crucial to the mine's operation and involved a level of responsibility
normally delegated to management personnel. Here, Phillips' negligent conduct occurred while
he was repairing a continuous miner, a routine assignment not encompassing managerial
responsibility or the supervision of other miners. There is no record evidence that Phillips was
engaged in work entailing "responsibility for the operation of all or a part of a ... mine or the
supervision of the miners in a . . . mine .... " 30 U.S.C. § 802(e).
We hold, as a matter of law, that Phillips' certification as an electrician, his qualification
by the operator to repair and maintain electrical equipment, and his authority, as understood by
the inspector, to take that equipment out of service if he found it in dangerous condition, are
insufficient, standing alone, to support a finding that he is an agent of the operator. Thus, under
the facts of this case, we conclude that Phillips was not functioning as an agent of U.S. Coal
when he repaired the continuous miner. Accordingly, we reverse the judge' s determination that
Phillips' gross negligence is imputable to U.S. Coal. 7

7

In light of our disposition, we do not reach U.S. Coal's other arguments.

1688

III.
Conclusion
For the foregoing reasons, we reverse the judge's imputation of negligence to U.S. Coal
and remand for assessment of appropriate civil penalties.

Ma yLu

•
Arlene Holen, Commissioner

Marc Lincoln Marks, Commissioner

1689

Distribution
Charles A. Wagner, III, Esq.
Wagner, Myers & Sanger
1801 Plaza Tower
P.O. Box 1308
Knoxville, TN 37901
Susan E. Long, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1690

ADMINISTRATIVE LAW ruDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 220 41

OCT

2 1995

VULCAN MATERIALS COMPANY,
Contestant

CONTEST PROCEEDING

v.

Docket No . SE 94-363-RM
Citation No. 4305646; 03 / 02/94

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Rockingham Quarry
I . D. No. 31- 00198

ORDER OF DISMISSAL

Appearanc es:

Leslie John Rodriguez, Esq., Office of the
Solicitor, U.S. Department of Labor, Atlanta,
Georgia, for the Respondent;
William K. Doran, Esq., Smith, Heenan & Althen,
Washington , D.C., for the Contestant .

Before:

Judge Me lick

At hearing Contestant requested approval to withdraw its
Contest in the captioned case .
nder the circumstances,
permission to withdraw was gran d. 29 C. F . R. § 1700.11. This
case is therefore dismissed .

i

I
I

Giy

Meli

Administrative

Distribution:
Leslie John Rodriguez, Esq., Office of the Solicitor, U.S. Dept.
of Labor, 1371 Peachtree Street, N.E., Room 339, Atlanta, GA
30367
William K. Doran, Esq . , Smith, Heenan & Althen, 1110 Vermont
Ave., N.W., Suite 400, Washington, o.c. 20005
/jf

169 1

1'£DDAL KID 8AJ'£TY Alm JIBAL'l'B REVZBW COMMISSION
OFFICE OF AOMJNl$TRATIYE LAW .l\A?GE$

2 SKYLINE, 10th FLOOR
5203 LEESBURG Pll:E
FALL$ CHURCH, VIRGINIA 22041

OCT

2 1995

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. SE 95-244-M
A.C. No. 31-00198-05535A

v.

RICHARD DALE MILLER and,
JON LEE STEVENS, employed by
VULCAN MATERIALS CO.,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION. (MSHA) ,
Petitioner

v.

VULCAN MATERIALS COMPANY,
Respondent

Docket No. SE 95-245-M
A.C . No . 31-00198-05536A

.
. Rockingham Mine
... Docket No. SE 94-605- M
A. C. No. 31-00198-05531
:
.: Rockingham Mine
.
.

DECISION

Appearances:

Leslie John Rodriguez, Esq., Office of the
Solicitor, U.S . Department of Labor, Atlanta,
Georgia, for the Petitioner;
William K. Doran, Esq., Smith, Heenan & Althen,
Washington, o.c., for the Respondent.

Before:

Judge Melick

These cases are before me upon petitions for assessment of
civil penalty under Sections 105(d) and llO(c) of the Federal
Mine Safety and Health Act of 1977 (the Act). At hearings
Petitioner filed a motion to approve a settlement agreement
proposing to vacate the charges in Docket Nos. SE 95-244-M and
SE 95-245-M and to increase the penalty in Docket No. SE 94-605-M
from $4,000 to $6,500. I have considered the representations and
documentation submitted in these cases and I conclude that the
proffered settlement is acceptable under the criteria set forth
in Section llO{i) of the Act .

1692

WHEREFORE, the motion for approval of settlement is GRANTED.
Case Docket Nos. SE 95-244-M and SE 95-245-M are accordingly
vacated and in case Docket No . 94-605-M it is ORDERED that
Respondent pay a penalty of $6,SOO within 30 days of this order.

Gl Mell
Administ
703-756-

Law Judge

Distribution:
Leslie John Rodriguez, Esq., Office of the Solicitor, U. S. Dept.
of Labor, 1371 Peachtree Street, N.E., Room 339, Atlanta, GA
30367 (Certified Mail)
William K. Doran, Esq., Smith, Heenan & Althen, 1110 Vermont
Ave . , N.W., Suite 400, Washington, o.c. 20005 (Certified Mail)
\jf

1693

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LA~ JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT
BLAINE A. KELLEY,
Complainant

v.

3 1995
DISCRIMINATION PROCEEDING
Docket No. WEVA 95-195-D
HOPE CD 95-05

ELK RUN COAL COMPANY,
Respondent

Queen Mine

ORDER OF DISMISSAL

On September 13, 1995, Complainant Blaine A. Kelley
indicated by letter that he had "decided to drop the case" for
reasons that were unclear. In order to verify Mr. Kelley's
decision, a show cause order was thereafter issued giving him a
final opportunity to proceed with this case. No response to that
order has been received. Accordingly this c se is dismissed.

Gary M
Admini
703-75
Distribution:
Blaine A. Kelley, 4166 Clear Fork Road, Clear Creek, WV
(Certified Mail)

25044

Mark A. Toor, Esq., A. T. Massey Coal Company, Inc., P.O. Box
26765, Richmond, VA 23261 (Certified Mail)

\jf

1694

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION

OFFICE OF AOMI NISTRATIVE LA~ JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VI RGJNIA 22041

OCT 5 1995
SECRETARY OF LABOR,
MINE AND SAFETY AND HEALTH
ADMINISTRATION (MSHA )
ON BEHALF OF
LONNIE BOWLING,
Complainant
v.

TEMPORARY REINSTATEMENT
PROCEEDING

I

Docket No. KENT 95-603-D
MSHA Case No. BARB CD 95-11
Darby Fork Mine

MOUNTAIN TOP TRUCK I NG COMPANY AND
MAYES TRUCKING COMPANY, INC.,
Respondents
SECRETARY OF LABOR,
MINE AND SAFETY AND HEALTH
ADMINISTRATION (MSHA)
ON BEHALF OF
WALTER JACKSON,
Complainant

TEMPORARY REINSTATEMENT
PROCEEDING

I

Docket No. KENT 95 - 612 - D
MSHA Case No. BARB CD 95-13
Darby Fork Mine

V.

MOUNTAIN TOP TRUCKING COMPANY AND
MAYES TRUCKING COMPANY, INC.,
Respondents
SECRETARY OF LABOR,
MINE AND SAFETY AND HEALTH
ADMINISTRATION (MSHA)
ON BEHALF OF
DAVID FAGAN,
Complainant

TEMPORARY REINSTATEMENT
PROCEEDING

I

Docket No . KENT 95-614-D
MSHA Case No. BARB CD 95-14

v.

Darby Fork Mine

MOUNTAIN TOP TRUCKING COMPANY AND
MAYES TRUCKING COMPANY, INC.,
Respondents

1695

ORPER GRANTING SECRETARY'S MOTION TO AMEND

A!ID
DECISIQN1
Appearances:

Donna E. Sonner, Esq., Office of the Solicitor,
U.S . Department of Labor, Nashville, Tennessee,
for the Petitioner;
Edward M. Dooley, Esq., Harrogate, Tennessee, for
the respondents.

Before:

Judge Feldman

On August 10 and August 15, 1995, Edward M. Dooley filed
notices of appearance on behalf of Anthony Curtis Mayes
(Tony Mayes), Elmo Mayes and Mountain Top Trucking, Inc.
(Mountain Top) . These consolidated temporary reinstatement
proceedings were heard on August 23 and August 24, 1995,
in Pineville, K~ntucky, pursuant to section lOS(c) of the
Federal Mine Safety and Health Act of 1977 (the Act), 30 U. S.C .
§ 815(c).
This statutory provision prohibits operators from
discharging or otherwise discriminating against a miner who has
filed a complaint alleging safety or health violations or who has
engaged in other safety related protected activity. Section
105(c) (2) of the Act authorizes the Secretary to apply to the
Commission for the temporary reinstatement of miners pending the
full resolution of the merits of their complaints . At trial, the
Secretary moved to withdraw the temporary reinstatement
application filed on behalf of Walter Jackson.
(Tr. 42-43).
At the hearing, the Secretary asserted that Mayes Trucking
Company, Inc. (Mayes Trucking), is the successor to Mountain Top .
Tony Mayes is the President of Mayes Trucking . Consequently,
despite Dooley's objections, at the hearing the Secretary was
granted leave to move to amend the subject discrimination
complaints to add Mayes Trucking as a respondent .

For the reasons stated herein, the caption in these
matters has been amended to reflect that Elmo Mayes, William
David Riley and Anthony Curtis Mayes have been deleted as
parties, and, Mayes Trucking Company, Inc., has been added as a
party as the successor to Mountain Top Trucking Company.

1696

The pertinent motion to amend was filed by the Secretary on
September 13, 1995 . On September 15, 1995, I issued an Order
requesting Mayes Trucking to show cause, within ten days, why it
should not be added as a party given the fact that Dooley has
appeared in these proceedings on behalf of its President,
Tony Mayes. 2
On September 29, 1995, Dooley filed an opposition to the
Secretary's motion to amend. Dooley's opposition was not filed
on behalf of Mayes Trucking despite Dooley's representation of
its Corporate President, Tony Mayes . Dooley's opposition, which
was filed on behalf of Tony Mayes as an individual, was based on
the assertion the Secretary had failed to state sufficient
grounds for his motion to amend. Mayes Trucking Company, Inc.,
failed to file an opposition or otherwise respond to my
September 15, 1995, order to show cause.
Dooley is without standing to oppose Mayes Trucking's
inclusion as Dooley has repeatedly stated that he does not
represent Mayes Trucking in these matters. Even if Dooley had
standing, his opposition is without merit . The Secretary has
clearly based his motion on the successorship issue. Moreover,
Mayes Trucking failed to oppose its addition as a party to this
proceeding. Consequently, I view the Secretary's motion as
unopposed.
Finally, Mayes Trucking is neither legally prejudiced nor
otherwise surprised by its inclusion in these proceedings as its
President was represented by counsel throughout these matters.
Moreover, there is no substantive difference in the Secretary's
cases against Tony Mayes as a sole proprietor and the Secretary's
prosecution against the corporate entity controlled by Mayes.

2

Commission Rule 45(e), 29 C . F.R. § 2700.45(c}, provides
that decisions in temporary reinstatement matters should be
issued within 7 days following t~e close of the hearing unless
the presiding judge finds extraordinary circumstances that
warrant an extension of time. Mayes Tucking Company, Inc.'s
objection to its inclusion as a party, as well as the
successorship issue discussed herein, required additional time
for motions and briefing that justified an extension of the 7 day
period for issuance of a decision.

1697

Accordingly, the Secretary's motion to add Mayes Trucking
Company, Inc., as a party IS GRANTED.
Procedural Framework
The scope of these proceedings is governed by the provisions
of section lO S( c) of the Act and Commission Rule 44(c), 29 C.F . R.
§ 2700.44(c), that limit ' the issue to whether the subject
discrimination complaints have been "frivolously brought."
Rule 44(c) provides:
The scope of a hearing on an application for temporary
reinstatement is limited to a determination by the
J u dge as to whether the miner's complaint is
frivolously brought. The burden of proof shall be upon
the Secretary to establish that the complaint is not
frivolously brought.
In support of his application for
temporary r-einstatement the Secretary may limit his
presentation to the testimony of the complainant. The
respondent shall have an opportunity to cross-examine
any witnesses called by the Secretary and may present
testimony and documentary evidence in support of its
position that the complaint is frivolously brought.
Thus, the "frivolously brought" standard is entirely
different from the scrutiny applicable to a trial on the merits
of the under l ying discrimination complaint.
In this regard, the
Court of Appeals, in J. Walter Resources v . FMSHRC, 920 F.2d 738
(11th Cir. 1990), has stated:
The legislative history of the Act defines the 'not
frivolously brought standard' as indicating whether a
miner's 'complaint appears to have merit' -- an
interpre t ation that is strikingly similar to a
reasonable cause standard . [Citation omitted} .
In a
similar context involving the propriety of agency
actions seeking temporary relief, the former 5th
Circuit construed the 'reasonable cause to believe'
standard as meaning whether an agency's 'theories of
l aw and fact are not insubstantial or frivolous.
920
F.2d at 747 (citations omitted}.

1698

. Congress, in enacting the 'not frivolously
brought' standard, clearly intended that employers
should bear a proportionately greater burden of the
risk of an erroneous decision in a temporary
reinstatement proceeding. Any material loss from a
mistaken decision to temporarily reinstate a worker is
slight; the employer continues to retain the services
of the miner pending a final decision on the merits.
Also, the erroneous deprivation of an employer's right
to control the makeup of his work force under section
lOS(c) is only a temporary one that can be rectified by
. a decision on the merits in the employer's favor.
Id. at 748, n.11.
Consequently, the Supreme Court has articulated that the
narrow scope of these temporary reinstatement proceedings as well
as the minimal statutory standard of proof required by the
Secretary under section lOS(c) (2) of the Act far exceeds the
Constitutional requirements of due process.
Brock v. Roadway
Express, Inc., 481 U.S. 252 (1987).
Preliminary Findings of Fact
Mountain Top is incorporated in the State of West Virginia.
Its corporate officers are Tommy C. Bays, President, and his son,
Tommy Bays, Jr.
Mayes Trucking is also incorporated in the
State of West Virginia. Tony Mayes is the corporate President
and his wife, Mary Mayes, is the Secretary. Mountain Top and
Mayes Trucking leased their haulage trucks from Tony's father,
Elmo Mayes.
From 1991 until 1993 Mountain Top hauled coal
in Mount Carbon, West Virginia from the Cypress Mine at
Armstrong Creek. Mayes Trucking also hauled coal from Cypress'
mine site during this period.
On July 12, 1993, Mountain Top contracted with Lone Mountain
Processing, Inc., (Lone Mountain) to haul coal from
Lone Mountain's Darby Fork and Huff Creek mines in Harlan County,
Kentucky, to Lone Mountain's processing plant in Lee County,
Virginia. Mountain Top continued to lease its trucks from
Elmo Mayes.
Mountain Top operated approximately 30 trucks to
haul Lone Mountain's coal. Helen Mayes, Elmo's wife, signed and
issued the pay checks for Mountain Top's employees.

1699

The haulage route from the Darby Fork mine site is on
State Road 38 to a county highway, a distance of approximately
three to five miles, to Lone Mountain's narrow private haulage
road that winds up and over a mountain across state lines down to
Lone Mountain's processing prep plant near St. Charles, Virginia.
The length of the haulage road is approximately seven to ten
miles.
Thus, the total length of the one-way haulage trip is
approximately ten to fifteen miles.
The average round trip takes
approximately an hour and 15 minutes to an hour and 30 minutes.
(Tr . 2 8 4 , 3 61 ) .
Lone Mountain was dissatisfied with Mountain Top's haulage
production.
Consequently, Mountain Top's contract was extended
for only six months on Oc t ober 12, 1 994.
Ho wever, the contract
was not renewed and expired on April 12, 1995. On or about
April 12, 1995, Mayes Trucking took over t h e contractual rights
and obligations that Mountain Top had with Lone Mountain.
Mayes Trucking continued to operate the same trucks formerly
leased from Elmo Mayes by Mountain Top and continued to employ
Mountain Top's truck drivers. Mayes Trucking also employed
William David Riley, who had been Mountain Top's truck foreman,
as its own truck foreman.
Riley testified, prior to April 1995, when Mayes Trucking
succeeded Mountain Top, Mountain Top's normal workday began at
approximately 5:00 a.m. when the truck drivers would arrive and
prepare to load for their first trip to the processing plant.
The truck drivers would make repeated trips to and from the
processing plant until approximately 5:00 p . m.
Thus, the normal
workday was approximately 12 hours.
The truck drivers were paid
$13.00 per load and $6. 0 0 per hour during any down periods when
trucks were being repaired.
Riley further stated that, the extracted coal from Darby
Fork started to accumulate in Fe~ruary and March 1995 due to
severe winter snow storms that interfered with haulage
operations.
Thus, truck drivers were required to work until 9:00
or 10:00 p . m. during an interim period in March 1995 to haul the
backlog of coal.

1790

Bowling's Complaint
Lonnie Ray Bowling was hired by Mountain Top on August 17,
1994. · Bowling testified, when he was · initially hired, he
normally finished work at 4:00 or 5:00 p.m. However, as the
winter· weather became more severe he was required to work until
the 9:00 p.m. scale cut-off which would sometimes require him to
drive until past 10 : 00 p.m. on his last return trip to the mine
site. During this period Bowling testified that he worked 80 to
85 hours pe~. week· and he estimated that he exceeded ten · hours of
driving each day.
Bo~ling

testified he had complained to Riley about the long
working hours.
(Tr. 287). On March 7, 1995, at approximately
5:3~ p.m., after Bowling had worked over 12 hours, Bowling and
fellow truck driver Darrell Ball spoke to Riley and Elmo Mayes .
. They expressed their concerns that it was unsafe to work such
long hours. They informed Riley and Elmo Mayes that they· had
contacted the Department of Transportation and were advised it
was illegal to drive a truck more than ten hours per day . 3
Bowling and Ball were told that if they could not work the
required hours, they should "go to the house" and find another
job.
{Tr. 289). Bowling's testimony. was essentially
corroborated by Ball and Riley . Bowling left and did not return
to work.
On March 9, 1995, Bowling fi~ed · a discrimi~ation complaint
with the Mine Safety and He.alth Administration· under section
lOS{c} of the Act . ~owling testified he received a telephone
call fr.om Tony ·MayC?s . on" March 16, _1995, ·dµring which Mayes asked.
him to return to . work. Bowling. testified he returned to work the
•

I

'

' •

~

T_he· Secretary . cont~rids the respbndent!.s ..are subject to the
provisions of D~p.artmerit of . Traris:t:>ort'~ti-~n {DOT) · regulat'ion:
49 C.F . R. § 395.:). . that : prohibit .truck drivers from· driving more
than ten hou:i;s per day: . Whether the respondents I coal shuttle·
operations are subject to th:' is · reguiation, and if so, whether the
respondents .hav~ violated:. this regulati~n, in · the absence of
evidence of a pertinent--DOT 9-eterminat'ion,. is .beyond the scope of
these proceediIJ.gs . . _1k:iwe\r_~r, >-t.he question of ~hether -Bowling's
DOT complaint is p:r:.o tecteq "Under · section 105 (c) of the Act is a
relevant issue in " thes:e :·'~at·ters. .

3

I

1701

following day on Friday, March 17, 1995. He refused to drive the
truck assigned to him because it had a missing nut and bolt on a
rear wheel. Bowling estimated he stayed from 5:00 a.m. until
approximately 8:00 a . m. when he went home. Bowling returned to
work on Monday morning March 20, 1995, but found the truck still
had not been repaired. Bowling tagged the truck out of service
and left at approximately 9:00 a.m. Bowling testified that when
he returned on Tuesday, March 22, 1995, he observed someone
leaving with a load of coal with his truck. Riley asked Bowl ing
to wait until the truck came back at which time he could have the
truck to begin hauling. Bowling felt this was what "they do just
to get back at you."
(Tr. 303 ) . Bowling left work and never
returned.
Riley disputes the dates and critical elements of Bowling's
account. Riley states Bowling returned to work on Thursday,
March 23 at 5:00 a.m. Bowling was assigned truck 139 but refused
to drive it.
Riley states Bowling stated that he would wait on
MSHA's ruling on his discrimination complaint and that Bowling
immediately left to return home. On Monday, March 27 Bowling
called Riley to ask if he could return to work. Bowling arrived
at work shortly thereafter but found a broken stud on the rear
axle of truck 139. Since the truck mechanics were busy working
on another truck, Bowling left shortly after arriving for work.
Bowling returned to work on Tuesday, March 28 at 5:06 a.m.
Bowling asked if there was anything for him to drive. Bowling
was told by Riley to wait to see if all the drivers showed up for
work.
Bowling refused to wait and left. Bowling was called the
next day about why he was not at work. Bowling stated he had to
talk to the MSHA investigator and never returned to work.
Company payroll records reflect Bowling was paid $9.00 for
90 minutes down time the week ending March 31, 1995, while he
waited for an available truck.
(Tr. 548, 558; Resp. Ex 5).
Pagan's Complaint
David Timothy Fagan was employed by Mountain Top Trucking
from October 1993 until he was terminated on October 10, 1994.
At the time he was terminated, Fagan testified he usually worked
from 4:00 a.m . ·until 6:00 or 7:00 p.m. However, Fagan's
testimony is inconsistent with the testimony of Bowling, Ball and
Riley that shifts of more than 12 hours did not begin until after
the severe weather in the winter of 1995. Fagan reportedly

1702

complained of long working hours. However, these complaints are
inconsistent with his testimony that he routinely started work at
4 : 00 a.m. every morning in order to "get a load up on everybody . "
(Tr. 357) .
Fagan also testified that he communicated several complaints
to Riley and Tony Mayes about general working conditions. For
example, Fagan complained about the poor condition of State
Road 38 with respect to holes in the road; the rough and bumpy
road conditions on Lone Mountain's haulage road; dust on the
roads; and no truck air conditioning to rilter the dust.
Approximately two weeks before he was terminated, Fagan told
Tony Mayes one afternoon at approximately 12:00 noon that he was
"just too tired" and that he felt he was unsafe to drive anymore
that day and that he wanted to go home.
(Tr. 400-401). Fagan
stated Mayes told him to go home and get some rest.
(Tr. 402).
On Friday, September 30, 1994, one week prior to Fagan's
last day of work, Fagan had hauled six loads of coal by 1 : 00 p.m .
Since there was no more coal to haul, and Fagan was not getting
paid the $6.00 per hour he felt he was entitled to for waiting
for more coal, Fagan parked his truck and went "home to stay
awake."
(Tr. 403). Fagan provided no testimony to explain what,
if any, effect his leaving early on September 30, 1994, had on
his ultimate discharge on October 10, 1994.
In fact, company
records completed by Fagan reflect finishing work early on
September 30 was not an isolated event. Fagan finished work
between 1:00 p.m. and 3:00 p.m. during the entire week of
September 30 through October 7, 1994.
(Tr . 431-434; Resp. Ex 1).
Fagan had a history of three truck mishaps.
In
January 1994, Pagan's truck skidded off the haulage road into a
ditch during a snow storm.
In May or June 1994, Fagan drove into
the rear of another truck on State Road 38. Finally, Riley
testified on Friday, October 7, 1994, Fagan drove around a curve
on the haulage road and hit the side of the cliff with his truck
in order to avoid hitting the grader.
{Tr. 520-522). Although
Fagan denied hitting the mountain side, he admitted to a close
call with a water truck on his last day of work, Friday,
October 7, 1994 .
(Tr. 437).

1703

As a result of Fagan's October 7, 1994, driving mishap on
the haulage road, Tommy Bays told Riley that Fagan would have to
be terminated. The following workday, on Monday, October 10,
1994, Fagan reported to work and was told by Riley that he was no
longer needed.
Fagan filed his discrimination complaint on March 14, 1995,
after being encouraged to do so by Darrell Ball.
(Tr. 424) .
Fagan's discrimination complaint states:
I feel like I was discriminated against due to being
fired for complaining about operating a coal truck
unsafely.
I was ordered to operate a coal truck for
approximately 14 hours per day in unsafe weather
conditions.
In recourse, I request, my job back with back pay,
regulated working hours, regulated breaks and lunch
breaks.
I also request one of the new trucks, and to
be able to park on the Kentucky side of the mountain
instead of driving approximately 20 miles to the
Virginia side to park my personal vehicle and for
Lone Mountain Processing to maintain the haul road.
At the hearing, Fagan summarized the substance of his work
related complaint as follows:
It was [the] hours --- it was hours and the road
conditions are {sic), you know, sometimes --- my eyes
just got so sore and you just can hardly stand it
sometimes.
I mean, a ten-hour day or eight hours a day
for driving.
It takes a toll on
(Tr. 453).
Further Findings and Conclusions
a. Bowling
As noted above, the not frivolously brought standard imposes
a considerably lesser burden of proof on the Secretary in a
temporary reinstatement case than that required in a full hearing
on the merits of a discrimination complaint. Thus, in order to
prevail, the Secretary need only show that an applicant for
temporary reinstatement engaged in activity arguably protected by

1704

the Act, and, that such activity is not so far removed from the
alleged discriminatory action in time and circumstance as to
render the complaint frivolous.
With respect to Bowling, refusal to perform work is
protected under section lOS(c) if it results from a reasonable,
good faith belief that to perform the assigned work would expose
the miner to a safety hazard.
Secretary of Labor on behalf of
David Pasula v. Consolidation Coal Co., 2 FMSHRC 2786 (Octobe r
1980 ) , rev on other grounds, 6 6 3 F . 2d 1211 ( 3rd Cir . 1981);
Secretary of Labor on behalf of Thomas Robinette v. United Castle
Coal Co., 3 FMSHRC 302 {Apri l 1981) ; Bradley v. Belva Coal Co.,
4 FMSHRC 982 (June 1982). Here , Ri l ey, the respondents' foreman,
conceded there was a significant change i n the conditions of
employment in February and March 1995. At that time, the usual
workday was extended from 5:00 p.m. until as late as 9:00 or
10:00 p.m., in order to haul the extracted coal that had
accumulated due to haulage interruptions caused by snow storms.
(TR . 573-575) . Thus, the Secretary has established a reasonable
cause to believe that Bowling's work refusa l was protected by
the Act.
Similarly, consistent with Pasula and Robinette, a miner has
an absolute right to make safety related complaints about mine
conditions which he believes present a hazard to his health and
safety, and, the Act prohibits retaliation by mine management
against such a complaining miner.
Clearly, Bowling's complaints
to The Department of Transportation and The Mine Safety and
Health Administration constitute protected activity.
Although Bowling was called back to work by Tony Mayes, the
Secretary asserts Mountain Top's alleged reluctance to provide
Bowling with a suitable haulage truck upon his return to work was
tantamount to a constructive discharge . A constructive discharge
occurs when a miner who engaged i~ protected activity would .
reasonably be compelled to resign because he was forced to endure
harassment or other intolerable conditions.
See, e.g.,
Simpson v . FMSHRC, 842 F . 2d 639, 642 (D.C. Cir. 1988) .
Whether the Secretary can prevail on the issue of
constructive discharge must be resolved in a subsequent
discrimination hearing on the full merits of Bowling's complaint.
However, reporting for work on three occasions without the

1705

availability of a haulage truck presents an arguable contention
that Bowling was the victim of a constructive discha·r ge.
In this
regard, it is noteworthy that the respondents failed to call Tony
Mayes to testify about Bowling's rehiring and the circumstances
surrounding his subsequent departure. Thus, the Secretary's
assertion that Bowling was constructively discharged cannot be
deemed frivolous or otherwise lacking in merit.
Accordingly,
the Secretary's application for Bowling's temporary reinstatement
will be granted.

b . Fagan

Section l OS (c) (2) of the Act provides that a miner who
believes tha t he has been discriminated against may, within
60 days after such violation occurs, file a complaint with the
Secretary.
Fagan alleges his October 10, 1994, discharge was
discriminatorily motivated. Fagan's March 14, 1995, complaint
was filed wi t h MSHA approximately 90 days beyond the 60 day
filing period contemplated by the statute . Thus, the respondents
assert Fagan's complaint should be dismissed as untimely.
It is well settled that the filing periods provided in
section lOS(c) of the Act, such as the 60-day time period for the
filing of a complaint with the Secretary, are not jurisdictional.
Gilbert v. Sandy Fork Mining Co., 9 FMSHRC 1327 (August 1987),
rev'd on other grounds, 866 F.2d 1433 (D . C. Cir. 1989). Rather,
the timeliness of discrimination complaints must be determined on
a case by case basis by examining whether the delay in filing
deprives a respondent of a meaningful opportunity to defend.
See Roy Farmer v . Island Creek Coal Company, 13 FMSHRC 1226, 1231
(August 1991), citing Donald R. Hale v . 4-A Coal Co., 8 FMSHRC
905, 908 (June 1986).
In this case, Fagan's three .month delay in filing his
complaint is excusable because there is no showing that he was
aware of the 60 day filing requirement. Moreover, the
respondents have failed to demonstrate any cognizable legal
prejudice in defending their positions as a result of Fagan's
filing delay. See Walter A. Schulte v. Lizza Industries, Inc.,
6 FMSHRC 8 {January 1984) (where 30 day filing delay was
excused); Cf. Joseph W. Herman v. Imco Services, 4 FMSHRC 2135,
2139 (December 1982) (where an 11 month delay was not excused due

1706

to unavailability of relevant evidence and missing witnesses).
Consequently, the respondents' request to dismiss Pagan's
complaint as untimely is denied.
Turning to the merits of Pagan's application for temporary
reinstatement, I note that Fagan's complaint is significantly
different from the circumstances in Bowling's complaint . Bowling
had no history of losing control of his truck. Moreover, Fagan
was discharged on October 10, 1994, long before Bowling's
complaints concerning the extended work hours caused by severe
winter weather.
Thus, unlike Bowling's complaint, the central issue is
whether Fagan's expres sed concerns regarding working his
normal (10 to 12 hour) s h ift because he was too tired to operate
his truck safely is protected under the Act, and, if so, whether
Pagan's October 10, 1994, discharge was motivated by his
expressed concer,ns.
See James Eldridge v. Sunfire Coal Company,
5 FMSHRC 408 (ALJ Koutras, March 1 993); Cf. Paula Price v .
Monterey Coal Company, 12 FMSHRC 1505, 1519 (August 1990)
(concurring opinion of Commissioner Doyle that problems
idiosyncratic to the miner are not protected regardless of the
seriousness of the hazard). A related issue is whether Fagan's
alleged complaints about conditions inherent to his employment
(i . e . , a dusty, bumpy, narrow and steep haulage road) are
entitled to statutory protection.
See Price, supra.
Regardless of whether any of Fagan's alleged complaints are
protected, the respondents contend Fagan was terminated on
October 10, 1994 , after his th i rd unsafe driving incident, when
he lost control and nearly missed the grader on the haulage road
on October 7, 1994. Although Riley testified this incident was
reported by Gary Neal, Lone Mountain's grader operator, the
respondents failed to call Neal as. a witness .
{Tr. 521).
In
addition, as noted above, the respondents failed to call
Tony Mayes to refute alleged complaints made to him by Fagan .
Thus, while Fagan's complaint differs from Bowling's
complaint in important respects, the Secretary has presented the
minimum amount of evidence to satisfy the low threshold
"frivolously brought" standard. While the Secretary's legal
theories concerning the protective nature of the alleged
complaints and the alleged discriminatory motive of Mountain Top

170 7

in discharging Fagan may raise serious issues and may not be
sustained at trial, the current record is adequate to warrant
Pagan's temporary reinstatement.
The Successor Issue
The Secretary asserts that Mayes Trucking is liable for the
reinstatement of Bowling and Fagan as the successor corporation
of Mountain Top. The Commission's successorship standards in
discrimination cases are well settled and were initially
enunciated under the former Federal Mine Safety and Health Act of
1969 in Muns~y v. Smitty Baker Coal Company, Inc., 2 FMSHRC 3463
(December 1980) 1 aff'd in relevant part sub nom. Munsey v.
FMSHRC, 701 F.2d 976 (D.C. Cir.), cert. den. sub nom. Smitty
Baker Coal Co. v. FMSHRC, 464 U.S. 851 (1983), and readopted
under the current 1977 Mine Act in Secretary on behalf of James
Corbin et al. v . Sugartree Corp., Terco, Inc . , and Randal Lawson,
9 FMSHRC 394, 397-399 (March 1987), aff'd sub nom. Terco Inc. v.
FMSHRC, 839 F . 2d 236, 239 (6th Cir. 1987). See also Secretary on
behalf of Keene v . Mullins, 888 F . 2d 1448, 1453 (D . C . Cir. 1989).
Under this standard, the successor operator may be found liable
for, and responsible for remedying, it's predecessor's
discriminatory conduct. The indicia of successorship are:
.(1) whether the purported successor company had notice
of the underlying charge of possible discrimination;
{2) the ability of the purported successor to provide
relief; (3) wh~ther there has been ·a substantial
continuity of business operations; (4) whether the
pu~ported successor uses the same plant; (5) whether
the purported successor employs the same work force;
(6) whether the purported successor uses the same
supervisory personnel; (7) whether the same job exists
under substantially the same working conditionsi
(8) whether the purported successor uses the same
machinery, equipment and methods of production; and
(9) whether the purported successor produces the same
product.
See Terso, 839 F.2d at 239; Mullins, 888 F . 2d
at 1454 .
In the instant case there is compelling evidence of
successorship . . With regard to notice of the underlying
allegations of discrimination, Tony Mayes, President of Mayes

1708

Trucking, clearly had managerial authority in Mountain Top.
In
fact, Tony Mayes recalled Bowling to work for Mountain Top in
March 1995, before Mountain Top's contract with Lone Mountain had
expired. Turning to the other criteria of successorship:
(1) Mayes Trucking employs Riley, the same truck foreman;
(2) to supervise the same drivers; (3) to drive the same trucks;
(4) to haul coal from the same mine site to the same processing
plant; (5) over the same route; precisely as Mountain Top had
done.
Thus, Mayes Trucking is indeed the successor of Mountain
Top Trucking, and, clearly has the wherewithal to provide relief
to Bowling and Fagan. Consequently, Mountain Top and
Mayes Trucking are jointly and severally liable for their
temporary reinstatement.
Although the successor criteria establishes Mayes Trucking
and Mountain Top Trucking as proper parties, the Secretary has
failed to demonstrate that the complainants were employed by
Elmo Mayes, Riley or Tony Mayes, individually, or that these
individuals are successors to Mountain Top.
In addition, the
evidence does not reflect that these individuals are in a
position to provide the reinstatement relief requested.
Accordingly, Elmo Mayes, Riley and Tony Mayes ARE DISMISSED as
parties in these temporary reinstatement proceedings. The
Secretary should address whether these individuals are proper
parties in the related discrimination proceedings that involve
proposed civil penalties for the alleged discriminatory acts.
ORPER
Accordingly, the Secretary's motion to amend his
applications for the temporary reinstatement of Bowling and Fagan
to include Mayes Trucking Company, Inc . , as a party as the
successor to Mountain Top Trucking, Inc., IS GRANTED.
Elmo Mayes, William David Riley, and Anthony Curtis Mayes
ARE DISMISSED as parties to these temporary reinstatement
proceedings.
IT IS ORDERED that Mayes Trucking Company, Inc., as the
successor of Mountain Top Trucking, immediately reinstate
Lonnie Bowling and David Fagan to their former positions as coal
haulage truck drivers at the same rate of pay and with the same
work hours as the other truck drivers at the Darby Fork mine

site.

1709

IT IS FURTHER ORDERED that the Secretary's motion to
withdraw the temporary reinstatement application of
Walter Jackson IS GRANTED. Accordingly, Jackson's application
for reinstatement IS DISMISSED without prejudice to the
Secretary's prosecution of Jackson's discrimination complaint.
In view of the significant legal issues and defenses
p resented at the temporary reinstatement hearing, a full hearing
on the merits of the subject discrimination complaints will be
scheduled shortly in the vicinity of Pineville, Kentucky. The
hearing date and location will be designated in a subsequent
order.

Jerold Feldman
Administrative Law Judge

Distribution:
Donna E. Sonner, Esq., Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville,
TN 37215-2862 (Regular and Certified Mail)
Edward M. Dooley, Esq., P.O. Box 97, Harrogate, TN 37752
(Regular and Certified Mail)
Anthony c. Mayes, President, Mayes Trucking Company, Inc.,
63 East Main Street, Richwood, WV 26261 (Regular and
Certified Mail)
/rb

1710

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

5 1995

OCT
•

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. SE 95-59-M
A.C. No. 09-00265-05520

I

Junction City Mine
BROWN BROTHERS SAND COMPANY,
Respondent

DECISION
Appearances:

Robert L. Walter, Esq., Office of the Solicitor,
Department of Labor, Atlanta, Georgia, for
the Petitioner;
Steve Brown, Partner, Brown Brothers Sand Company,
Howard, Georgia, for the Respondent.
U.~.

Before:

Judge Feldman

This matter is before me as a result of a petition for civil
penalty filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq., (the Act). The petition seeks total
civil penalties of $269 for five alleged violations of mandatory
standards in Part 56, 30 C.F.R. Part 56. The proposed $269
penalty consists of a proposed $69 penalty for an alleged
handrail violation designated as significant and . substantial,
and, proposed $50 penalties for each of four alleged
nonsignificant and substantial guarding violations.
This case was heard on July 26, 1995, in Butler, Georg.ia.
Mine Safety and Health Administration (MSHA) Inspector Kenneth
Pruitt testified on behalf of the Secretary. Partner Greg Brown,
who accompanied Pruitt on his inspection., testified for the
respondent. The parties stipulated the respondent is a small
operator subject to the jurisdiction of the Act, and, that all
cited violations were abated in a timely manner. At the hearing,
the Secretary moved to vacate nonsignif icant and substantial

1711

Citation No. 4302159. Thus, the Secretary now seeks a total
civil penalty of $219 in this matter.
The respondent's Junction City Mine is comprised of two
plants which are approximately one mile apart. Sand is extracted
bytshooting a high pressure water gun on an embankment washing
sand off into a pit. The sand is then washed down to a barge in
the pit where a powerful sump pump is located. The pit material
is pumped to shaker screens where debris is removed . The sand
and is then pumped to a classifying plant where it is stockpiled
by a conveyer belt. The stockpiled sand is transported through a
tunnel on belts. At Plant No. 1 the sand comes out of the tunnel
onto a conveyer belt and goes directly into rail cars for
shipment. At Plant No. 2, the sand is transported from a tunnel
up an incline conveyer belt and into storage bins.
Findings of Fact and Conclusions
As a general matter, in his post-hearing filing,
Steve Brown, does not expressly deny the fact of occurrence of
the cited violations. Rather, Brown objects to MSHA's purported
inconsistent enforcement standards because different inspectors
have differing interpretations regarding whether a given
condition constitutes a violation. Brown is also dismayed by the
fact that the same inspector may overlook a violation during
prior inspections only to cite the same condition on a subsequent
inspection.
Thus, in the instant case, Brown complains the cited
conditions were never cited before. Brown summarizes his
predicament as follows: "Living with MSHA is like having 6 or 8
wifes (sic).
It sure is hard to please all of them all of the
time. We comply with one and the next one changes."
(Brown
letter dated Sept. 19, 1995}.
Brown's analogy of MSHA enforcement to the rigors of
domesticated life is misplaced. The past failure of inspectors
to cite violative conditions, although potentially dangerous, is
fortuitous rather than burdensome. Surely, Brown would not argue
he is immune from a speeding citation simply because a police
officer who had previously observed him speeding did not issue a
citation. Similarly, the Commission has repeatedly held that a
lack of previous enforcement of a safety standard does not

1712

constitute a defense to a violation and that estoppel does not
generally apply to the Secretary. See U.S. Steel Mining Company,
Inc., 115 FMSHRC 1541, 1546-47 (August 1993), and cases cited
therein. Any other approach would be contrary to the Act's
fundamental purpose of promoting safety by immunizing operators
fr~m enforcement of safety violations that were previously
overlooked.

Citation No. 4302153
Inspector Pruitt inspected the respondent's mine site on
September 13, 1994. Pruitt observed two employees working on the
sand pump barge which is located in the pit at the No. 2 Plant.
The barge was elevated approximately nine feet above the pit's
surface at the time of the inspection. The barge has a smooth
metal floor which was on a slight decline in the direction of the
sump pump. The barge floor is subject to becoming wet and
slippery due to moisture from the operation of the pump. The
outer perimeter of the barge platform did not have handrails to
prevent an employee from falling off.
Pruitt observed the end of the barge in accumulated pit
water approximately three feet in depth. The end of the barge is
in close proximity to the high powered suction pump that pumps
approximately 100 tons of sand per hour. Employees use the
platform at the rear of the barge on a regular basis to observe
the functioning of the pump, to grease its bearings, and, to
clear roots or other debris from the suction area. Greg Brown
conceded that if an employee fell from the rear of the barge,
serious if not fatal injuries could occur because it would be
difficult to disengage a victim from the powerful pump suction.
(Tr . 3 8 - 3 9 ) .
Based on Pruitt's observations, the respondent was cited
for a violation, characterized as 'significant and substantial,
of the mandatory safety standard in section 56.11002, 30 C.F.R.
§ 56.11002.
This standard provides, in pertinent part, that
elevated walkways shall be of substantial construction and
provided with handrails.
It is undisputed that employees routinely traverse the barge
floor and that there was no guardrail installed along the outer

1713

perimeter of the barge. This condition is depicted in
p hotographs P -1 and P-2 which show the post - inspection
i nstallation of guardrails.
It is not uncommon fo r fl oat ing
structur es to have railings to prevent i ndividual s f r om fa lling
overboard.
Thus, the Secretary has e sta blished a v i olat i on of
the mandatory standard in section 56.11002 .
Resolving the issue of whether this violation was properly
designated as significant and substantial requires an analysis of
whether there is "a reasonable likelihood that the hazard
contributed to will result in an event in which there is
[a serious ) injury . " U.S. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984) .
In addressing the significant and
substantial question, the Commission has noted the likelihood of
injury must be evaluated in the context of an individual's
continued exposure during the course of continued normal mining
operations to the hazard created by the violation. Halfway,
Inc., 8 FMSHRC 8, 12 (August 1986); U.S. Steel Mining Co.,
7 FMSHRC 1125, 1130 (August 1985); U.S. Steel Mining Company,
6 FMSHRC 1573, 1574 (July 1984).
Here, employees regularly traveled the barge platform, which
is frequently wet and slippery, to observe and service the sump
pump. The photographs in P-1 and P-2 illustrate that employees
would have to position and extend themselves at the end of the
barge in order to reach the sump pump lines and motor. They
would also have to extend over the outer perimeter of the barge
to clear debris from the sump pump area . It is therefore
reasonably likely that an employee performing such functions
would slip given the wet and muddy condition of the barge floor.
In the absence of railings, there is nothing to prevent such an
employee from falling into the pit and sustaining serious or
fatal injuries as a result of exposure to the powerful suction of
the sump pump. Consequently, the record adequately establishes
this violation was properly characterized as significant and
substantial . Accordingly, the se'c retary' s proposed $6 9 civil
pena l ty for Citation No. 4302153 is affirmed as issued.

1714

Ci tation Nos. 4 302 1 56. 4 302157 and 4 3021 5 8
Citation Nos . 4302156, 4 302 1 57 a nd 4302158 we re i ssued b y
Pruitt for alleged non signif icant and s ubstant i al v i o l a t ion s of
t h e standard in s ection 56.14107(a), 30 C . F.R. § 56 . 141 07(a), for
guarding failures on the No. 2 shaker screen flywhee l , the No. 2
storage tank takeup pulley, and the No. 1 shaker screen v-belt
drive, respectively. Section 56.14107 requires:
(a) Moving machine parts shall be guarded to protect
persons from contacting gears, sprockets, chains,
drive, head, tail, and takeup pulleys, flywheels,
couplings, shafts, fan blades, and similar moving parts
that can cause injury (emphasis added) .
(b) Guards shall not be required where the exposed
moving parts are at least seven feet away from walking
or working\ surfaces .
In considering the fact of occurrence of alleged guarding
violations, the dispositive issue is whether the cited unguarded
moving part can cause injury. The potential for injury requires
exposure to the subject moving part by personnel who must pass
within a reasonable proximity to the hazard .
In this regard, the
Commission has stated:
[T]he most logical construction of [a guarding]
standard is that it imports the concepts of reasonable
possibility of contact and injury, including contact
stemming from inadvertent stumbling or falling,
momentary inattention, or ordinary human carelessness .
. . . Applying this test requires taking into
consideration all relevant exposure and injury
variables, e.g., accessibility of the machine parts,
work areas, ingress and egress , work duties, and as
noted, the vagaries of human ' conduct . Under this
approach, citations for inadequate guarding will be
r esolved on a case-by-case basis .
(Emphasis added).
Thompson Brothers Coal Company, Inc., 6 FMSHRC 2094,
2097 (September 1984).
Thus, the hazard sought to be avoided by mandatory guarding
standar ds is the sudden inadvertent contact of extremities with

1715

moving equipment parts.
It is the possibility of exposure rather
than the .likelihood of exposure that establishes a violation of
section 56.14107. Consequently, the Secretary has moved to
vacate Citation No. 4302159 for an unguarded v-belt drive on the
south masonry san~ conveyor because of its location high above
wo~king surfaces.
(Tr. 4).
With regard to the remaining citations in this matter, the
testimony, as well as the photographs in P-3 through P-7,
demonstrate the cited unguarded flywheel, takeup pulley and
v-belt drive are all iri close proximity to walkways or working
surfaces. Although Pruitt concluded, given the nature and
frequency of exposure, that it was unlikely that employees would
inadvertently contact these unguarded pinch points, the condition
and location of the cited moving parts near working surfaces
establish the fact of the cited violations. Accordingly, the
$50 proposed civil penalty for each of the nonsignificant and
substantial vi0lations ci t ed in Citation Nos. 4302156, 4302157
and 4302158 are affirmed.
ORDER
In view of the above, Citation No. 4302159 IS VACATED.
Citation Nos. 4302153, 4302156, 4302157 and 4302158 ARE AFFIRMED.
Consequently, IT IS ORDERED that the respondent pay a total civil
penalty of $219 in satisfaction of the four affirmed citations in
this matter.
Payment is to be made to the Mine Safety and Health
Administration within 30 days of the date of this decision.
Upon timely receipt of the $219 payment, Docket No. SE 95 - 59 - M
IS DISMISSED.

Jerold Feldman
Administrative Law Judge

1716

Distribution:
Robert L. Walter, Esq., Office of the Solicitor, U.S. Department
of Labor, 1371 Peachtre~ Street, N.E., Room 33.9, Atlanta, G~
30367 (tertified Mailt
Steve Brown, Brown Brothers Sand Company, Highway 9o,· Box 82,
Howard, GA 31029 (Certified Mail)
/rb ·

1717

FEDERAL MI NE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA ) ,
Petitioner
v.

5 1995
CIVIL PENALTY PROCEEDING
Do cke t No. WEVA 9 3- 442
A. C. No . 46-02052-03693
Mi ne No . 20

OLD BEN COAL COMPANY,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Pet i t i oner
I

CIVIL PENALTY PROCEEDING
Docket No. WEVA 95-18
A. C . No. 46-02052-03720 A

V.

Mine No. 20
DALLAS THURMAN RUNYON,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 95-19
A . C. No. 46 - 02052 - 03721 A
Mine No. 20

JAMES CARLTON DOWNEY, JR.,
Respondent
SECRETARY OF LABOR,
MI NE SAFETY AND HEALTH
ADMINI STRATION (MSHA},
Petitioner

CIVIL PENALTY PROCEEDI NG
Docket No. WEVA 95 - 20
A. C. No. 46-02052-03722 A

v.
Mine No . 20
JERRY DALE CISCO,
Respondent

1718

SECRETARY OF LABOR,

CIVIL PENALTY PROCEEDING

MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

Docket No. WEVA 95-21
A. C. No. 46-02052-03723 A
Mine No. 20

IRVIN CUSTER DEAN,
Respondent
DECISION
Appearances:

Javier I. Romanach, Esq., (Pamela S. Silverman,
Esq., on brief), Office of the Solicitor, U.S.
Department of Labor, Arlington, Virginia, for
Petitioner;
Timothy M. Biddle, Esq., Thomas A. Stock, Esq.,
and Lisa A Price, Esq., Crowell & Moring,
Washing.ton, ..n.~C .., for Respondents.

Before:

Judge Hodgdon

These consolidated cases are before me on petitions for
assessment of civil penalty filed by the Secretary of Labor,
acting through his Mine Safety and Health Administration (MSHA),
against Old Ben Coal Company, Dallas T. Runyon, James C. Downey,
Jr., Jerry D. Cisco and Irvin C. Dean pursuant to Sections 105
and 110 of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. §§ 815 and 820. The petitions allege that the company
violated Section 75.202(b) of the Secretary's Regulations,
30 C.F . R. § 75.202(b), that Messrs. Runyon, Downey, Cisco and
Dean, as agents of the company, knowingly authorized, ordered or
carried out the violation, and that Dallas T. Runyon, as an agent
of the company, knowingly authorized, ordered or carried out two
violations of Section 75.400, 30 C.F.R . § 75.400.
For the
reasons set forth below, I find that Old Ben did not violate
Section 75.202(b), thpt, therefore, the named agents did not
knowingly authorize, order or carry out the violation, and that
Dallas T. Runyon did not knowingly authorize, order or carry out
the violations of Section 75.400.

1719

The cases were heard June 21-23, 1995, in Logan, West
Virginia. MSHA Coal Mine Inspectors Vicki L. Mullins, Elzie
J. Burgess, Jefferson Adkins and Ernie Ross, Jr., MSHA Supervisor
Wil liam A. Blevins, MSHA Special Investigator James F . Bowman,
and miners Garland Mahon, William M. Tate, Bennie Ray White,
Rober t Stone and George Hager testified for the Secretary. West
Virginia State Mine Inspector Lee Sipple, and Old Ben employees
J ames C. Downey, David L. Bailey, James A. Bowers, Jr., Jerry
D. Cisco, Irvin C . Dean, Dallas Runyon and Trellis Cisco
testified on behalf of the Respondents. The parties also
submitted briefs which I have considered in my disposition of
this case. 1
~ITATI ON

NO. 3747 181

The company is alleged, in Docket No. WEVA 93-442, 2 to have
violated Section 75.202(b) because:
Evidence showed that employees had been working
and traveling under unsupported roof in the Beech Creek
Belt Entry approximately between the 23 and 24
crosscuts. A fall had occured [sic) on 4/14/93 and two
certified foreman [sic] and a crew of approximately 7
men were sent to clean up the fall.
The roof fall area
was approximately 9 feet wide to approximately 20 feet
in length and the area had been cleared of rock and no
additional support was installed. The following tools
and supplies were laying [sic) under unsupported roof:
2 pieces of pinsteel, 2 pieces of top belt structure, 1
bottom belt roller, 1 air drill were approximately 8
feet outby roof support on the left rib.

1

Counsels for the Respondent submitted a motion for leave
t o file a reply and a Reply Brief. Since there was no response
by the Secretary, I will grant the motion and consider the reply.
2

The remaining citations in this docket were disposed of in
a partial decision issued on July 14, 1994 . Old Ben Coal Co., 16
FMSHRC 1583 (Judge Hodgdon, July 1994) .

1720

(Govt. Ex. 4.)
The four individuals are alleged, in Docket Nos.
WEVA 95-18, WEVA 95-19, WEVA 95-20 and WEVA 95-21, to have
k n owingly authorized, ordered or carried out this violation . 3
Section 75.202(b) states that "[n]o person shall work or
travel under unsupported roof unless in accordance with this
subpart." With regard to installing temporary roof support,
Section 75.210(a), 30 U.S.C. § 75.210(a), requires "[w]hen
installing temporary support, only persons engaged in installing
the support shall proceed beyond permanent support."
The petitions, with respe c t to the individuals, were brought
under Section llO(c) of the Act, 30 U.S.C. § 820(c) which
provides:
Whenever a corporate operator violates a mandatory
health or safety standard .
. any director, officer,
or agent 6f such corporation who knowingly authorized,
ordered, or carried out such violation . . . shall be
subject to the same civil penalties . . . that may be
imposed upon a person under subsections (a) and (d) .
There is no dispute that a roof fall occurred in the mine on
April 14, 1993. Thus, the issues of fact under this citation are
whether Old Ben employees worked and traveled under unsupported
roof and whether Jerry D. Cisco and Irvin C. Dean knowingly
authorized, ordered or carried out this violation .
Miner Garland Mahon asserted that the violation did occur
and that the two foremen knowingly authorized, ordered and
carried out the violation. On the other hand, the two foremen
and two other miners who worked at the site, William M. Tate and
David L. Bailey, testified that they did not go under unsupported
roof except to install temporary roof supports. The two
inspectors, who did not conduct ~heir investigation until the
next day, believed that the circumstantial evidence they observed

3

At the start of the trial, counsel for the Secretary moved
to dismiss the petitions concerning this violation with respect
to James c. Downey, Jr. and Dallas T. Runyon. There being no
objection, the motion was granted.
(Tr. I. 8.)
The dismissals
will be indicated in the order at the end of this decision.

1721

supported Mr. Mahon's assertions, consequently they did not
interview any of the other witnesses. Based on the evidence
discussed below, I conclude that no violation occurred .
Garland Mahon testified that he was called to the roof fall
on the Beech Creek belt. When he arrived, he observed a
kind of an L shaped fall and it was wide at one end and
narrow at the other.
It was probably ten or twelve
feet across one end and approximately eighteen feet
long, twenty feet long, somewhere in that neighborhood.
It was probably in the neighborhood of four feet thick
because it pulled four-foot bolts out and there was
some of those sticking up so it was slightly under four
foot.
(Tr. I . 109. } 4 He stated that Jerry Cisco was standing "five to
eight feetu away from supported roof, i.e. under unsupported
roof, when he arrived.
(Tr. II. 158.)
The miner asserted that he observed other miners working
under unsupported roof removing broken rock from the belt and
that both Cisco and Irvin Dean were present while this happened.
He stated that when he came back from lunch temporary roof
supports (jacks) had been set "on top of the belt and under the
brow of the fall on the inby side.a
(Tr. II. 166.) He said that
he saw ten to twelve roof bolts sticking out from the fallen
rock. Mr. Mahon related that he was on the "outby side of the
fall," "on the walkway side of the belt,u under "the last row of
support" when he observed this.
(Tr. I. 110, Tr. II. 165.)
Irvin Dean testified that he observed the clean-up operation
on the outby side of the fall and did not travel or work under
unsupported roof or see any other miners doing so. He stated

4

There is a separate transcript, beginning with page one,
for each day of the hearing. Consequently, transcript cites will
be to "Tr. I," "Tr. II" and "Tr. III" as appropriate.

1722

that he subsequently measured the largest rock in the fall, which
fell on the beltline, and it was "approximately 28 inches thick,
four and a half foot wide, and probably six and a half foot
long."
(Tr . II . 131 . ) It had "at least two, maybe three" roof
bolts sticking out of it.
(Tr. II. 132.)
Jerry Cisco testified that the only time he or anyone else
went under unsupported roof was for "preparations to get a jack
set and set a jack."
(Tr. II. 110, 112-13.)
Concerning the
preparations necessary to set a jack, he stated that "the rock
was every which way piled in there. There really was no way you
could set a jack on top of that rock to make it safe. So, we
cleared out enough to set the jack to try to get the jack set on
a solid bottom."
(Id.)
He said that three jacks were installed
between 11:00 a.m. and 11:20 a.m., "one on the walk side of the
belt, one on top of the belt and one on the off side of the
belt."
(Tr . II. 117, 122.)
William Tate and David Bailey gave testimony which
corroborated that given by the foremen. They stated that they
did not work under unsupported roof, nor did they see anyone
working under unsupported roof. They agreed that three jacks
were set . during the clean-up. James Bowers testified that two or
three jacks were set in the area when he arrived at about 4:30
p.m. on the second shift to make preparations to install roof
bolts in the fall area.
It is not necessary to conclude that Garland Mahon gave
false testimony to find that no violation occurred in this
instance.
In fact, it is readily apparent that he still believes
that work was performed under unsupported roof in connection with
the clean-up of the roof fall. Nevertheless, the other evidence
in the case undercuts the accuracy of his observation~ and
indicates that his belief, however well intentioned, is mistaken.
As shown in his diagram of the fall, (Resp. Exs. A and B),
he apparent.ly mistook the area of a 1978 roof fall as the area of
the one in question. The fall in 1978 covered a much larger
area.
(Resp. Ex. D.)
That he was mistaken as to the size of the
area in which the fall occurred is further evidenced by his
statement that he saw 10 to 12 roof bolts sticking out of the
fallen rock.
If these bolts were on four foot centers, as he and
the other evidence in the case agree, then the fall would have

1723

had to have been much larger than even he indicated. On the
other hand, in addition to the testimony discussed above, West
Virginia state inspector Lee Sipple testified that the fall was
smaller and the Secretary's witness, William Tate, diagramed it
as being significantly smaller that the prior roof fall.
(Resp. Ex. C.)
Consequently, I conclude that the Secretary has not proven
that miners worked or traveled under unsupported roof in
violation of Section 75.202(b ) . 5 In reaching this conclusion, I
find, despite the testimony of Jefferson Adkins to the contrary,
that clearing a space to set u p a temporary support comes within
the exception to 75.202{b ) found in 75.210(a ) . Mr. Adkins could
provide no basis f or his statement that this could not be done.
Fu rthermore, it defies common sense to separate preparing a space
for a jack from installing a jack and say that a person can go
under unsupported roof to do one but not the other. Manifestly,
installing temporary roof support includes clearing a place for
it, if necessary.
Having found that the Secretary did not prove that miners
traveled or worked under unsupported roof in violation of Section
75.202{b), I conclude that Old Ben Coal Company did not violate
the regulation.
Since there was no violation, it necessarily
follows that Jerry Cisco and Irvin Dean did not knowingly
authorize, order or carry out a violation.
CITATION NO. 3991478

Dallas Runyon, in Docket WEVA 95 - 18, is charged with
knowingly authorizing, ordering or carrying out a violation of

s Although I have not specifically discussed it, I find the
inspectors' testimony to have little probative value in view of
the fact that they did not observe the scene until the next day,
they only observed it from one side, which apparently was not the
best side from which to observe it, they did not interview any of
the witnesses except Garland Mahon, they did not relate what he
told them, and their evidence does not completely square with his
testimony, e.g., they only observed one jack while he said there
were at least two.

1724

Section 75.400 6 of the Secretary's Regulations on November 19,
1992. The citation alleges:
The operators clean-up program was not being
complied with on the Mate Creek belt flight.
Float
coal dust, measured to be from O to 1/4" in depth, was
deposited under the belt, in the entry, and crosscuts,
on the belt structure, crib blocks and ventilation
devices from the tailpiece to the drive which was
scaled to be 1950 feet in length. Wet coal fines and
coal dust that measured from 0 to 3 feet in depth was
allowed to accumulate under the belt flight at
approximate 10 foot intervals for the length of the
belt.
Loose coal and coal dust had accumulated up to 4
feet in depth at the West Mains discharge area and the
belt was running in the accumulations in this area.
The float coal dust was black and dry in the majority
of the area .covered. The belt examination books
indicate that this belt flight needed clean and dusted
in every examination entry starting 11/1/92 with no
corrective action taken to this date.
(Govt. Ex. 8.)
The Respondent did not contest whether this
violation had occurred.
(Tr. II. 172.)
The issue with regard to this citation is whether Dallas
Runyon, the mine superintendent, knowingly authorized, ordered or
carried out the violation. The evidence presented at the hearing
does not establish that he did.
The Secretary's case is principally based on the PreshiftMine Examiner's Reports for November 1 through 19, 1992. Almost
every entry for the Mate Creek beltline, as well as every other
beltline, during that period indicates either that it "needs
clean" or "clean & dust" or "needs, clean & dust."
(Govt. Ex. 9.)
In the action taken column, it states ''reported," with the

6

This section provides that "[c]oal dust, including float
coal dust deposited on rock-dusted surfaces, loose coal, and
other combustible materials, shall be cleaned up and not be
permitted to accumulate in active workings, or on electric
equipment therein."

1725

exception of November 8, 9:00 p.m . to 12:00 p.m., when it does
not say anything and November 19, 12:00 a . m. to 7:50 a . m. , when
it states "being corrected." (Id.) All of the repoits are signed
by "Dallas Runyon" as superintendent.
(Id.)
From this, the
Secretary infers that "Mr. Runyan (sic) had actual knowledge that
violative or hazardous accumulations were reported to exist on
the Mate Creek belt flight for fifty consecutive shifts over a
period of eighteen days."
(Sec. Br . at 7. )
The Commission set out the test for determining whether a
corporate agent has acted "knowingly" in Kenny Richardson, 3
FMSHRC 8, 16 (January 1981), aff'd, 689 F.2d 623 (6th Cir. 1982),
cert. denied, 461 U.S. 928 (1983) when it stated: "If a person in
a position to protect safety and health fails to act on the basis
of information that gives him knowledge or reason to know of the
existence of a violative condition , he has acted knowingly and in
a manner contrary to the remedial nature of the statute.
0

In Roy Glenn, 6 FMSHRC 1583 (July 1984), the Commission
explained that this test also applies to a situation where the
violation does not exist at the time of the agent's failure to
act, but occurs after the failure.
It said:
Accordingly, we hold that a corporate agent in a
position to protect employee safety and health has
acted 'knowingly', in violation of Section llO(c) when,
based on the facts available to him, he either knew or
had reason to know that a violative condition or
conduct would occur, but he failed to take appropriate
preventive steps.

Id. at 1586.

The Commission has further held, however, that to
violate Section llO(c), the corporate agent's conduct must be
"aggravated," i.e. it must involve more than ordinary · negligence.
Wyoming Fuel Co., 16 FMSHRC 1618, 1630 (August 1994); BethEnergy
Mines, Inc., 14 FMSHRC 1232, 1245 (August 1992); Emery Mining
Corp . , 9 FMSHRC 1997, 2003-04 (December 1987) .
With regard to the examination book entries, Mr. Runyan
testified that "I countersigned them saying that these belts were
rep6rted to me that they needed some work done. They reported
that they needed cleaning and dusting, or whatever."
(Tr. II .
238.)
Concerning the entries themselves, he stated: "It means it

1726

needs additional cleaning and it hasn't been completely cleaned
up."
(Id.)
He further testified as follows:
Q. Does that mean that [there) was no work being done
on those belts, in your mind?
A.

No, sir.

Q.

Why doesn't that mean that?

A. Because I knew that each shift foreman was working
on the belts that he was assigned to, and when he got a
belt line completely cleaned, he would put in there,
okay. You'll see some of them says okay.
That means
it's been completely cleaned up.
(Id.)

Third Shift foreman Trellis Cisco and fire boss Bennie Ray
White testified that the entries in the examination book were not
intended to indicate that nothing was being done about cleaning
up accumulations along the belt line, but only that someplace
along the belt there were accumulations to clean up. They also
testified, as did Runyon, that a scrapper problem caused
accumulations to occur rapidly. They agreed that Mr. Runyon
responded to specific reports of accumulation problems and
required that cleaning be ongoing.
In a case very similar to this one, the Commission held that
a general mine foreman had knowingly authorized a violation of
Section 75.400.
Prabhu Deshetty, 16 FMSHRC 1046 (May 1994).
Belt examiners' reports for 12 of the 13 shifts preceding the
violation had stated that the No. 1 belt was "dirty" or "needed
cleaning" and Deshetty testified that when he read the ·reports
"he understood that a violative or hazardous accumulation was
present." Id. at 1050-51.
In addition, the inspector testified
that he had discussed the accumulation problem with Deshetty and
warned him that the mine needed to look more closely at the
problem.
Id. at 1051. Further, Deshetty testified that he knew
of prior accumulation violations because of his review of the
mine's citations.
Id.
Consequently, the Commission found that
~oeshetty ignored the specific warnings from MSHA about the large
number of accumulation violations at the mine and disregarded the

1727

repeated entries in the belt examiners's reports indicating that
the No. 1 belt was in serious need of cleaning" and., therefore,
with actual knowledge of the accumulations, was liable under
Section llO{c). Id. at 1052.
This case is distinguishable from Deshetty. Mr. Runyon did
not testify that he knew that violative or hazardous
accumulations were present. In fact, from the way the examiners'
reports were submitted at this mine there was no way for anyone
to determine what specific accumulations were being reported. If
this were done purposely so that supervisors could say that they
were not aware of the violations, then a knowing violation may
well have existed. Roy Glenn at 1587. However, there is no
evidence that that was the case. Rather it appears that in
November 1992 the mine believed in good faith that the reports
were being submitted properly. Accordingly, I conclude that the
reports did not provide Mr. Runyon actual knowledge of the
violation. 7
Further, there is no evidence in this case that MSHA had
specifically warned ~he superintendent in particular, or the mine
operators, that they had an accumulation problem that needed
looking into. Nor did any of the witne~ses testify that the mine
had a problem with serious accumulations of which Mr. Runyon
should have been aware in the normal course of business.
I conclude that Mr. Runyon did not have knowledge of the
accumulations in questioq and th~t based on the way that
examiners' reports were made ·at that time there was nothing · in
the reports that would have put bim on notice that specific .
action needed to be taken. Accordingly, I conclude that D~llas ·
Runyon did not knowingly authorize, order or carry out the
accumulation violation on November 19, 1992".

7

There · was testimony that the mine no lohger....makes its
· examiners, · r~ports .i n such a loose fashicm, -.but..sta~es
specifically where cleanup is needed and ~w~at corrective acti~n ­
iS' .b eing taken. It is to be hoped that> thi,.~ is true, because the
mine supervisors should no~ be on notice , that ·s uch reporting 'will·
not shield them from personal liability i~- ~he future: ·

CITATION NO. 3994511
This citation was also issued on November 19, 1992, for a
violation of Section 75.400.
It alleged that:
Numerous piles of loose coal and coal dust
measuring up to 20 feet in length, 10 feet in width and
3 feet in height was [sic] being stored at intermittent
location [sic] in the No. 2 Grapevine Mains entry. The
combustible material had been scooped from the No. 3
belt conveyor entry to abate 104B order 3995339, dated
Nov. 17, 1992. Also several piles of loose coal, coal
dust and float coal dust, measuring up to 20 feet in
length, 8 feet in width and 4 feet in height was [sic]
being stored at spot locations in rooms driven left off
Grapevine Mains. The operator has been issued 190
violations in the past 3 years for permitting
combustible ·material to accumulate in active workings
and on electrical and mobile equipment.
(Govt. Ex. 13. )
The Secretary's evidence showed that Inspector Mullins had
issued a 104(b ) order, 30 U.S.C. § 814(b), shutting down the
No. 3 belt until the accumulations along it had been removed.
She had terminated the order in the early morning hours of
November 19 after finding that the violation had been abated.
Inspector Mullins testified that when she terminated the order
she did not check any of the adjacent entries for accumulations.
Later that morning, Inspector Blevins discovered the
accumulations in question.
George Hager testified that he was the foreman on the
Grapevine section. He stated that two scoops and some shoveling
were used to abate the 104(b) order.. A small scoop was used to
clean under the belt and then the accumulations were "hauled over
to the adjacent entry and pushed against the rib to be picked up
by the larger scoop and transported to the face.u
(Tr . III. 7071.) Mr. Hager related that sometime during the process the
large scoop broke down and the battery had to be recharged.

1729

During this time, the small scoop was still hauling the
accumulations to the adjacent entry, where they remained until
the large scoop was back in operation and could begin removing
them to the face.
With regard to Dallas Runyon, Mr. Hager testified as
follows:

Q.

Who assigned you to clean the belt?

A.
Honestly I don't know if it was Ronald Kennedy or
Dallas or maybe bot h of them together. At times we
talked t ogether. Either or both.
Did you all discuss the manner in which to abate
Ms. Mullins' 104 (b) order?

Q.

A.
To scoop it with the small scoop, and transport it
from there to the face with a larger scoop.

Q. Did you all discuss about dumping any of the
material scooped from the belt -- to dump it in the
No. 2, in the neutral entry?
A.

Yes, to transfer it from one scoop to the other.

Q. Did you discuss with Dallas Runyon the best way to
clean the belt after Inspector Mullins had issued the
104(b) order?

A.
I can't exactly remember the conversation with
Dallas or with Bo, but it was determined among us to
use the small scoop to scoop under the belt and the
large scoop to haul it to the face.

Q.

Did Dallas Runyon tell you to hide that coal?

1730

A.

He did not.

Q. Did Dallas Runyon say anything to you regarding the
placement of the material that was scooped from the
belt?
A.
No, other than discussing about moving from the
belt to the No. 2 entry and then hauling from there
with the larger scoop to the face.

Q. Did you have any concern that the withdrawal order
issued by Inspector Mullins would not be abated if the
material was left in the No. 2 entry?
A.

No I hadn't thought about it.

(Tr . I I I . 6 7 , 6 9 - 7 0 , 7 5 , 8 2 - 3 . )
At the close of the Secretary's case, the Respondent moved
to dismiss this charge against Mr. Runyon for failure to present
a prima facie case. The Secretary argued that because the
company had not used the smaller scoop to haul the accumulations
to the face after the large scoop broke down and because
Mr . Runyon knew of the method being used to remove the
accumulations, he knowingly authorized this violation.
I granted the motion, stating:
I think a llO{c) requires a knowing violation.
It
also requires aggravated conduct and I see no evidence
of aggravated conduct in the evidence that's been
presented so far.
I don't see any direct evidence that
Mr. Runyon even knew about the accumulations in the
No. 2 entry . . . . I don't see any evidence that they
weren't doing what they could to remove the coal.
(Tr . I I I . 8 9 . )

1731

ORDER
It is ORDERED t ha t Ci t a tion No . 3747 181 in Docke t No. WEVA
93- 4 42 is VACATED and DISMISSED and that the petitions f o r
as s essment of civil penalty filed against Dallas T. Run y on, James
C. Downey, Jerry D. Cisco a nd Irvin C. Dean a re DISMISSED.

J~~

T. • Todd H;;$o~'
Administrative Law Judge

Distribution:
Javier I. Romanach, Esq., and Pamela S. Silverman, Esq., Office
of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd.,
Arlington, VA 22203 (Certified Mail)
Timothy M. Biddle, Esq., Thomas A. Stock, Esq., and Lisa
A . Price, Esq . , Crowell & Moring, 1001 Pennsylvania Ave . , NW.,
Washington, DC 20004-2505 (certified Mail)
/lt

1732

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PI KE
FALLS CHURCH, VIRGINIA 22041

OCT 1 0 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 95-53
A.C. No . 46-05890-03502 MHF
Tug Valley Coal Processing

v.

COAL PREPARATION SERVICES,
INCORPORATED,
Respondent
ORDER OF DISMISSAL
Before: Judge Weisberger
Based on the representations set forth in Petitioner's
statement dated October 4, 1995, it is ORDERED that this case
be DISMISSED .

~be~er

Administrative Law Judge
Distribution:
Javier I. Romanach, Esq., Office of the Solicitor,
U. S. Department of Labor, Room 516, 4015 Wi lson Blvd., Arlington,
VA 22203
(Certified Mail)
Mr. Sam Hood , Coal Prepa ration Services , Inc., P.O. Box 1 237,
717 6th Avenue , Huntington, WV 25714
(Certified Mail)
/ml

1733

FEDERAL KINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, SUITE 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 1 3 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 95-500
A.C. No. 15-17475-03519

v.
Hatchett Mill
LARC COAL, INC.;
Respondent
DECISION
Appearances:

Thomas Grooms, Esq, Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee
for Petitioner;
w. L . Cook, Vice President, Lare Coal, Inc. ·,
Madison, West Virginia for Respondent.

Before:

Judge Melick

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act). At hearings Petitioner filed a
motion to approve a settlement agreement. A reduction in penalty
from $12,500 to $7,500 was proposed. I have considered the
representations and documentation submitted in this case,
including those representatives made at hearing, and I conclude
that the proffered settlement is acceptable under the criteria
set forth in Section llO(i} of the Act.
WHEREFORE, the motion for approval of settlement is GRANTED,
and it is ORDERED that Respond¢,nt;.:1'AY.·:·a .- p
$7,500 within
30 days of this order.
· .. ··
· · · '"·······-~:.

-

.

\

''·

_,,
·'--···

1734

Distribution:
Thomas Grooms, Esq., Office of the Solicitor, U.S. Department of
Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN 37215
W. L. Cook, Vice President, Lare Coal, Inc., 221 Riverside Drive,
Madison, WV 24130

/jf

1 7 35

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 1 9 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. KENT 94-1242
A.C. No . 15-03013-03537

I

Mine No. 1
D & E COAL COMPANY, INC.,
Respondent
DEFAULT DECISION
Before:

Judge Hodgdon

This case is before me on a petition for assessment of civil
penalty filed by the Secretary of Labor, acting through his Mine
Safety and Health Administration (MSHA), against D & E Coal
Company, Inc., pursuant to Section 105 of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 815. The petition alleges
seven violations of the Secretary's mandatory health and safety
standards and seeks a penalty of $35,000 . 00.
For the reasons set
forth below, I find the company in default, affirm the orders and
assess a penalty of $35,000 . 00.
The company has been recalcitrant at all stages of this
proceeding.
The Chief Administrative Law Judge issued two orders
to show cause before D & E responded to the petition for
assessment of penalty.
On May 9, 1995, a prehearing order was issued to the parties
requesting a response not later than May 26, 1995 . The order
informed the parties that "[f]ailure by any party to comply with
this order will subject the party in default to a show cause
order and possible default decision . "

1736

A copy of a letter, dated June 26~ 1995, from ~he Secretary
to Respondent's counsel was received in this office on June 29.
The letter indicated that the parties had reached a settlement
agreement and requested that the agreement enclosed with the
letter be signed and returned to the solicitor's office for
submission to the judge.
On August 2, 1995, counsel for the Secretary was informed by
Respondent's attorney, Herman W. Lester, Esquire, that he no
longer represented the company.
Consequently, on August 15,
counsel sent another copy of the agreement directly to D & E Coal
Company, requesting a response by August 31, 1995. Not receiving
a response by that date, the Secretary filed a motion for default
judgment on September 1, 1995. The company did not respond to
the motion.
Commission Rule 66(a ) , 29 C.F.R. § 2700 . 66(a), requires that
"[w]hen a party fails to comply with an order of a Judge . .
an
order to show cause shall be directed to the party before the
entry of any order of default or dismissal . n Rule 66(c),
29 C.F.R. § 2700.66 (c ) , provides that "[w]hen the Judge finds a
party in default in a civi l penalty proceeding, the Judge ·shal l
also enter an order assessing appropriate penalties and directing
that such penalties be paid. 11
Accordingly, on September 25, 1995, an Order to Show Cause
was issued ordering the Respondent to show cause within 15 days
of the date of the order why a Default Decision finding that it
violated Sections 75.220(a) (1), 75.203(a), 75 . 370(c), 75.1725(a),
75.334 (c) (3) and 75.364 (b) (4) of the Secretary's Regulations,
30 C.F.R. §§ 75.220(a) (1), 75.203(a ) , 75.370(c ) , 75.1725(a),
75.334 (c) (3) and 75.364 (b ) (4), and assessing and directing
payment of the proposed penalty of $35,000.00 should not be
entered pursuant to Commission Rule 66, 29 C.F.R. § 2700.66.
The order to show cause was sent to the Respondent's
president by certified mail-return receipt requested . On
October 17, 1995, the order was returned to this office in its
original envelope by the U.S. Postal Service with the notation
that it had been "refused . n

1737

ORDER

Based on the above facts, I find that the Respondent, D & E
Coal Company, is in default in this matter. Accordingly, Order
Nos . 4003887, 4011787, 4011788, 4012381, 4012385, 4012392 and
4012394 are AFFIRMED. D & E Coal Company, Inc., is ORDERED TO
PAY a civil penalty of $35,000.00 within 30 days of the date of
this decision. On receipt of payment, this proceeding is
DISMISSED .

Administrative Law Judge
Distribution:
Anne T. Knauff, Esq., Office of the Solicitor, U.S. Department of
Labor, 2002 Richard Jones Rd., Suite B-201, Nashville, TN 37215
(Certified Mail)
Mr. B.W. Harris, D & E Coal Co. Inc., 189 Pond Fork Rd., Kimper,
KY 41539 (Certified Mail)
/lt

1738

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR

WASHINGTON, o.e.

20006

October 19, 1995

ROMA STONE CORPORATION,
Applicant

EQUAL ACCESS TO JUSTICE
Docket No. EAJ 95-1

v.
SECRETARY OF LABOR,
MINE SAFE TY AND HEALTH
ADMINISTRATION (MISHA),
Respondent
ORDER OF DISMISSAL
Before:

Judge Merlin

On October 13 , 1995, the applicant filed a motion to withdraw
and dismiss its application for attorney fees.
The applicant
advises that the Solici tor does not object.
In light of the foregoing, it is ORDERED that the applicant's
motion to dismiss be GRANTED and that this case be DISMJ3SED .

Paul Merlin
Chief Administrative Law Judge
Distribution:

(Certified Mail)

Mark N. Savit, Esq. , Fiti Sunia, Esq. , Patton Boggs, LLP, 2550 M
Street, N.W . , Washington, DC 20037
David Baskin, Esq . , Office of the Solicitor, U.S . Department of
Labor, One Congress Street, 11th Floor, P . O. Box 8396, Boston, MA
02114
Douglas N. White, Esq. , Office of the Solicitor, U.S. Department of
Labor , 4015 Wilson Blvd., Suite 400, Arlington , VA 22203

/gl

1739

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 3 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. KENT 95-467
A.C. No. 15-16792-03502 HTW
Mine: No. 4

ROCKY'S TRUCKING ,
Respondent
DECISION

Appearances:

Mary Sue Taylor, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
fC)r Petitioner;
James E. Peterson, Pro Se, for Respondent.

Before:

Judge Amchan
Issue Presented

The issue in this case is the extent, if any, that
Respondent is to be held responsible for the conduct of its
non-supervisory miner/truck driver in assessing a civil
penalty. The Secretary has proposed a $3,000 penalty for this
employee's continued operation of his truck after the issuance
of two section 104(b) failure to abate/withdrawal orders 1 •
F)ndings of Fact
The facts in this case are established by the uncontroverted
testimony of MSHA Inspector Robern Clay. On February 28, 1994,
Mr . Clay conducted an inspection of the Black Thunder Limited
No. l mine in Evarts, Kentucky (Tr. 13-14) . Coal is brought from
this underground mine by a conveyor and is dumped into a pit. At
1

The case also involves a $117 proposed penalty for
Respondent's failure to abate a citation regarding an inspection
tag on the truck's fire extinguishe.r.

1740

the pit coal trucks are filled with a front-end loader. The
trucks then take the coal away from the mine to a preparation
plant (Tr. 14-15).
At the pit, Inspector Clay saw four coal trucks belonging to
independent contractors. One of them was owned by Respondent and
was driven by miner Bill Martin. Clay inspected all four trucks
and issued citations to Mr. Martin and to at least one other
contractor (Tr. 15-17, 25-26).
Citat i on No. 4242348 was issued to Mr. Martin because his
truck's reverse signal alarm was inoperable. The driver's view
to the rear was limited and miners in the pit were exposed to the
hazard of having the truck back into or over them. Inspector
Clay required abatement of the violation by 8:00 a.m. the next
morning, March 1, 1994 (Tr. 16-17, 21-23).
Mr. Mart~n gave no indication that he could not fix the
alarm within this time period. Indeed, abatement could possibly
have been achieved simply by taking the truck to a car wash and
having it cleaned. If not, the alarm could have replaced in a
few hours at a cost of about $50 (Tr. 18-20).
Citation No. 4242349 was issued because the tag on the fire
extinguisher in Martin's truck did not indicate that it had been
inspected within the last six months as required by 30 C.F.R.
§77.1110. As was the case with the reverse signal alarm,
Inspector Clay required correction of this violation by 8:00 a.m.
the next morning. To abate, Respondent had only to make a visual
inspection of the extinguisher to determine that it was properly
charged and then record the date of the inspection on the tag
(Tr . 16 - 1 7 , 2 6 - 2 8 ) .
On March 1, 1994, Clay returned to the Black Thunder mine.
He first discussed abatement of violations with the superintendent of the mine and then turned his attention to the
contractors. The inspector looked at the truck of contractor
Gilles Greer and determined that Greer had abated citations
issued the day before regarding a broken windshield and fire
extinguisher inspection (Tr. 24-26, 28-29).
Clay then saw Martin driving his truck, loaded with coal.
He asked Martin to pull over so that he could determine whether

1741

the previous day's citations had been abated. Martin refused,
became verbally abusive, and stated that he did not have time
~to fool with" Clay that day (Tr. 30).
At 1:45 in the afternoon Clay informed Martin that he was
issuing two section 104(b) withdrawal orders. These were later
reduced to writing as Order Nos. 4242361 and 4242363. Martin was
again verbally abusive and drove off. Fifteen minutes later Clay
issued Citation No. 4242362 charging Respondent with a section
104(a) violation for failing to take its truck out of service
after the issuance of the withdrawal order (Tr. 30-35). Within
a few days of these incidents, Respondent sold the truck in
question and at about the same time went out of business
(Tr . 3 5 - 3 6 , 5 2 ) .
Is Mr. Martin's conduct imputable to Respondent?
There is no indication that Respondent's owner, James
Peterson, knew qf Mr. Martin's conduct or that it was consistent
with any instructions given by Mr. Peterson. Nevertheless,
Respondent was properly cited because the Federal Mine Safety and
Health Act is a strict liability statute and the conduct of a
non-supervisory employee is imputed to his employer for purposes
of determining whether a citation is valid, A.H. Smith Stone Co ..
5 FMSHRC 13, 15 (January 1983).
On the other hand, the conduct and knowledge of a rank-andf ile miner generally cannot be imputed to an operator for penalty
purposes. However, the operator's supervision, training and
disciplining of its employees must be examined to determine if
the operator has taken reasonable steps to prevent the rank-andf ile miner's violative conduct, Southern Ohio Coal Co,, 4 FMSHRC
1459, 1464-5 (August 1982).
In the instant case there is no evidence concerning the
training, supervision and discipl~ning of Mr. Martin. Thus,
there is no evidence regarding Respondent's negligence, apart
from that which the Secretary argues must be imputed to it from
Martin's behavior. The Secretary contends that Mr. Martin
should be considered the agent of Respondent for penalty
purposes, citing the Commission's decisions in Rochester &

1742

Pittsburgh Coal Company, 13 FMSHRC 189 (February 1991) and
S&H Mining. Inc., 15 FMSHRC 956 (June 1993) 2 •
In the lead case, Rochester & Pittsburgh Coal, the
Commission reversed the decision of the judge, who, relying on
the Southern Ohio Coal decision, found the intentional misconduct
of a rank-and-file employee not imputable to the operator. The
employee in question failed to carry out preshift examinations
required by the Act. Thus, the Commission concluded that he was
"charged with responsibility for the operation of ... part of a
mine" and therefore was the "agent" of the operator within the
meaning of section 3(e) of the Act.
Additionally, in concluding that the rank-and-file employee
was Rochester & Pittsburgh's agent, the Commission relied on the
(Second) Restatement of Agency (1958) . It stated that "the
essential feature of the principal-agent relationship is that the
agent has authority to represent his principal with third parties
in dealings that affect the principal's legal rights and obligations."
Applying this rule to the instant case, a rank-and-file
miner working alone on a mine site must be deemed to have either
actual or "constructive" authority to abate violations in a
timely fashion and to respond to withdrawal orders.
I would
thus conclude that Mr. Martin was Respondent's agent in his
dealings with Inspector Clay and with regard to his response to
the citations and orders issued to Respondent 3 • I therefore

Also see, Mettiki Coal Corp., 13 FMSHRC 769, 772
(May 1991).
2

In Whayne Supply Company, Docket Nos. KENT 94-518-R,
KENT 94-519-R and KENT 95-556, Slip op. p. 6, n. 5 (September 7,
1995), I declined to conclude that a rank-and-file employee is
the agent of a contractor simply because he was working without
supervision at a mine site. Judge Fauver in U.S. Coal. Inc.,
16 FMSHRC 649, 652 (March 1994-review pending), concluded that
when a rank-and-file employee's misconduct threatens the health
or safety of others, his negligence is imputable to his employer
for penalty purposes. Although Judge Fauver's decision is not
expressed in terms of "agency," I would interpret his decision as
3

1743

impute his conduct to Respondent for purposes of determining its
negligence and an appropriate civil penalty.
The Civil Penalty Assessment
After considering the six penalty criteria in section llO(i)
of the Act, I assess a civil penalty of $720 for the operation
of the truck in defiance of the withdrawals orders (Citation
No. 4242362 ) and the failure to abate the fire extinguisher
violation (Order No. 4242363). The penalty shall be paid in
twelve monthly installments of $60. The first payment is due
30 days after the date of this decision.
My consideration of the penalty factors is as follows:
The demonstrated good faith of the person charged in
attempting to achieve rapid compliance after notification of
the violations ; This factor, by itself, would lead me to assess
a much higher penalty than $720. Intentional disregard of a
withdrawal order is a very rare occurrence (See Tr. 41). It must
be penalized severely not only because it endangers the health
and safety of miners but also because a significant penalty is
likely to deter others from similar conduct.
The gravity of the violation. The continued operation of
the truck without a reverse signal alarm was reasonably likely to
result in serious injury. Mr. Martin indicated to Inspector Clay
that the alarm had not been repaired (Tr. 38).
The negligence of the operator. I have found that
Mr. Martin was the agent of Rocky's Trucking. On the other hand,
I have considered that Mr. Peterson, the owner of Rocky's
Trucking, knew nothing of this incident and, so far as the record
indicates, did nothing to encourage it. However, it must also be

fn. 3 (cont.)
finding that the rank-and-file employee in that case was the
agent of the operator. While there is no need for me to express
agreement or disagreement with the U.S. Coal decision, I would
note that Mr. Martin's insistence of operating his vehicle
without fixing the back-up alarm certainly endangered the health
and safety of others.

1744

noted that Mr. Martin's behavior may have inured to the short-run
benefit of Respondent. Martin may have been able to haul more
coal by virtue of not taking his truck out of service for repairs
and not allowing Mr. Clay to inspect it (Tr. 41, 54-55).
The size of the operator. Respondent was a very small
operator and owned only two trucks. Due to this fact, I have
assessed a lower penalty than I would have for a larger concern.
Respondent ' s history of preyious violations. There is no
evidence in t he record regarding violations prior to February 28,
1994. Therefo r e , Respondent 's history has not been a factor in
assessing a penalty , except for the fact that a higher penalty
would have been assessed if it had been shown to have a record
of recurring similar violations.
The effect of the penalty on the operator's ability to stay
in business . Tpis factor c annot be applied to this case since
Respondent has ceased operation. I have given consideration,
however, to Mr. Peterson's representations regarding his financial condition. He receives approximately $2,000 per month in
Social Security and Workers Compensation benefits (Tr. 52-54) .
I conclude he can afford to pay the assessed penalty in the
installments which I have ordered.
OEDER

Citat i on No . 4242362 and Order No . 4242363 are affirmed and
a $720 c i v il penalty is assessed for the two combined. This
shall be paid in twelve monthly installments of $60 commencing
within 30 days of this decision.

(>"/J (\ J~·f\;'V"-

Arth~mchan

Administrative Law Judge

1745

Distribution:

Mary Sue Taylor, Esq., Office of the Solicitor,
U.S. Department of Labor, 2002 Richard Jones Road,
Suite B-201, Nashville, TN 37215-2862 (Certified Mail)
James E. Peterson, Rocky's Trucking, Route 1, Box 239,
Evarts, KY 40828 (Certified Mail)
/lh

1746

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 4 1995
AMAX COAL COMPANY,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
I

CONTEST PROCEEDING
Docket No. LAKE 95-259-R
Citation No. 4263560; 2/28/95
Wabash Mine
Mine I.D. No. 11-00877

CIVIL PENALTY PROCEEDING
Docket No. LAKE 95-267
A.C. No. 11-00877-04096

v.
Wabash Mine
AMAX COAL COMPANY,
Respondent

DECISION
Appearances:

R . Henry Moore, Esq., Buchanan Ingersoll, P.C.,
Pittsburgh, Pennsylvania, for Amax Coal Company;
Christine M. Kassack, Esq., Office of the
Solicitor, U .S. DepartmP.nt of Labor, Chicago,
Illinois, for the Secretary of Labor.

Before:

Judge Amchan
Docket No. LAKE 95-267

On November 8, 1994, MSHA representative Robert M. "Bud 11
Montgomery inspected an area of the 2 West/Main West-South
section of Respondent's Wabash Mine in eastern Illinois . While

174 7

inspecting the working faces, he came upon a ram or shuttle car
sitting in the crosscut between entries 4 and 5, which was
waiting to enter entry 6, where coal was being mined (Tr. 21-24).
When the ram car entered entry 6, Inspector Montgomery
followed it. He saw section foreman Kyle 11 Jody 11 Wethington
walking out of the entry (Tr. 23). When Wethington noticed the
inspector he turned around and walked back to the working face.
Wethington then had the continuous mining machine operator turn
off his equipment and sent his helper outby the working face to
obtain material to extend the line curtain {Tr. 116-118).
When Inspector Montgomery arrived at entry 6 he immediately
noticed that the line curtain, erected to maintain an adequate
airflow to the working face, was much farther away from the face
than it should have been. The inspector measured the distance
from the end of the line curtain to the tail of the continuous
mining machine. The distance was between 20 and 25 feet. Since
the continuou~ miner is approximately 35 feet long, the end of
the curtain was 55 to 60 feet from the face, rather than within
40 feet as required by Respondent's ventilation plan (Tr. 24}.
Montgomery issued Respondent, by serving Wethington,
section 104(d) (2) Order No. 4258538, which alleges a violation
of 30 C.F.R. §75.370(a ) (1). The order alleges a significant
and substantial (S & S ) violation of this regulation due to
Respondent's unwarrantable failure to comply with the requirements of its ventilation plan. A $6,000 civil penalty was
subsequently proposed.
Respondent concedes that it violated the Act.
It contests
however that this violation was S & S or due to its unwarrantable
failure to comply with the Act.
Unwarrantable failure
The Secretary's allegation of unwarrantable failure relates
to the conduct of section foreman Wethington, who was in entry 6
at a time when the violation was obvious and left the entry
without having it corrected. Although the continuous miner
operators, William Rowe and Tommy Stephens, were obviously
negligent, or worse, in failing to maintain the line curtain

174 8

within 40 feet of the working face, their conduct, as rank and
file employees, is not imputable to Respondent for purposes of
determining an "unwarrantable failure" or in assessing a civil
penalty, Southern Ohio Coal Co., 4 FMSHRC 1459, 1464-5 (August
1982 )1.

On the morning of November 8, 1994, Wethington was in
entry 6 prior to the commencement of mining. The miners had to
clean up gob in the entry before beginning to cut coal. The
line curtain was within 40 feet of the face (Tr. 112).
Wethington left the entry to examine some stoppings that
had collapsed, pursuant to an inquiry from MSHA Inspector Michael
Rennie. He returned 40 to 45 minutes later (Tr. 113-115). While
he was gone Mr. Rowe had completed three cuts into the coal and
was finishing a fourth. Respondent's procedure was to advance
20 feet on the right side of the entry, then 20 feet on the left.
Thereafter the mining machine was moved back to the right to
advance another 20 feet (Tr. 193). At this time the line curtain
should have been advanced to stay within 40 feet of the face.
However, it was never moved from its original position (Tr. 224).
Thus, the third cut on the right and the fourth cut on the left
side of the entry were performed without adherence to
Respondent's ventilation plan.

Respondent's supervision, training and discipline of rank
and file employees, however, may be examined to determine whether
it took reasonable steps to prevent the violative conduct. The
instant record discloses no deficiencies in Amax's training,
supervision and discipline of Rowe and Stevens with regard to
its ventilation plan. Indeed, annual refresher training on the
ventilation plan, including the placement of line curtains, was
conducted a few days prior to the citation in this case (Tr. 261265). Mr. Rowe and Mr. Stevens were present either at that
session or at a make-up session held later in the same month.
1

1749

When Wethington returned to the entry, he instructed
Mr. Stephens, who would operate the mining machine in entry 5,
to advance only 30 feet, rather than 40 feet, as they had in
entry 6. After several minutes, Wethington left entry 6 2 • He
saw Inspector Montgomery corning, turned around and went back
into entry 6. Before Montgomery said anything to him,
Wethington stopped the continuous miner and sent Mr. Rowe to
get additional line curtain material and Mr. Stephens to get a
ladder (Tr. 115-118).
Foreman Wethington contends he did not notice that the
curtain was too far back because he was thinking about the
collapsed stoppings and was concentrating on avoiding contact
with the ram car (Tr. 117). The foreman's explanation of his
thought process when he saw Inspector Montgomery is as follows:
When I got to the intersection of No. 6, between 5
and 6, I s·a w Mr. Montgomery through the cross-cut,
and I immediately turned around and started looking
to see if everything was kosher.
I noticed the curtain was too far back.
I
immediately told the men to shut the miner down and
get the curtain hung.

Tr. 116.
Although it is difficult to delve into the foreman's mental
processes, I draw an inference from several factors that
Wethington was aware that · the line curtain was not close enough
to the face before he saw Inspector Montgomery. These factors

2 In

'

finding that Wethington was in entry 6 for several
minutes after his return I credit the testimony of ram car
operator Robert Scott (Tr. 97) over that of Wethington (Tr. 116).
Scott testified that Wethington was in entry 6 for approximately
5 minutes (Tr. 98-99) and that he saw Wethington in the entry on
his ram car trip prior to the one in which he saw inspector
Montgomery.
I credit Mr. Scott because I find that he is the
more disinterested witness of the two, and appeared to have a
recollection of these events equal or superior to that of
Mr. Wethington.

1750

are the time he was in the entry, the obviousness of the
violative condition, and his conduct upon encountering the
inspector.
As to the obviousness of the violation, I note that Bruce
Thompson, an Amax section supervisor who was accompanying
Inspector Montgomery, recognized that the location of the
curtain was in violation of the ventilation plan as soon as he
walked into the entry (Tr. 183).
I infer that Wethington's
"about-face'' was precipitated by his realization that the
curtain's locat i on violated the ventilation plan and that
Montgomery would immediately notice it.
I conclude the foreman was unlikely to react as he did if
he was not aware of any violations. As there appear to have been
no violations other than the placement of the line curtain, I
infer he was aware it violated Respondent's plan. Therefore, I
impute his knowledge to Respondent and find an "unwarrantable
failure" to comply with the regulation. Since Wethington knew
that the violation existed and ignored it, his conduct is
sufficiently aggravated to constitute an "unwarrantable failure",
Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007, 2011 (December
1987).
Significant and Substantial
The Secretary contends that failure to maintain the line
curtain within 40 feet of the face of entry 6 was a "S & S"
violation of the Act.
Inspector Montgomery opined that there
was a reasonable likelihood that the violation would contribute
to an accident likely to result in serious or fatal injury. An
accident, he believes, would likely occur due to a frictional
ignition of methane at the face. This might result from the bits
of the continuous miner sparking into an area in which methane
had accumulated due to the inadequate airflow (Tr. 35-37). The
violation would contribute to the hazard in that adequate airflow
is dependent on maintaining the line curtain within 40 feet of
the face.

~'

The Commission test for
supra, is as follows:

11

S&S, 11 as set forth in Mathies Coal

1751

In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary
of Labor must prove: (1) the underlying violation
of a mandatory safety standard; (2) a discrete
safety hazard--that is, a measure of danger to
safety--contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed
to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of
a reasonably serious nature.
In applying this test to a situation in which the hazard is
a methane ignition or explosion, the Commission has held that
there must be a confluence of factors indicating a likelihood of
ignition or explosion, Texasgulf. Inc., 10 FMSHRC 498, 501 (April
1988).
In this regard, the Secretary notes that the Wabash Mine
liberates over ~million cubic feet of methane through its North
portal on a daily basis (Tr. 31-32).
This puts the mine on a
5-day schedule for methane spot checks by MSHA.
Moreover, eight to nine months prior to the instant
citation, Amax had to discontinue mining in the 1 North, 1 West
section because it was unable to keep methane levels below
1 percent sufficiently to mine effectively (Tr. 179, 237-38).
The Secretary also notes that Inspector Montgomery observed a
.6 percent reading on the continuous miner's methane monitor when
he entered entry 6 3 (Tr. 28-29 ) .
Respondent, on the other hand, argues that an ignition or
explosion was and is unlikely. Although some areas of the
Wabash Mine have experienced significant methane problems,
Amax argues that there have been no such problems in the 2 Main,
West South sections. The 1 Nortl1, 1 West area in which it had

3

I credit Inspector Montgomery in this regard, although
no other witnesses noticed readings that high. A reading of
.6 percent is not out of line with the .4 percent noticed
momentarily by Bruce Thompson (Tr. 176) or the readings taken
by Respondent's pre-shift examiners in the three weeks prior to
the citation (Tr. 241).
Indeed, one reading of .6 percent was
taken during this period by Amax, as well as two at .5 percent.

1752

to discontinue mining due to methane, is 7,000 to 8,000 feet from
the 2 Main, West South area (Tr. 238). Respondent contends its
experience there is not relevant to the instant case.
The results of Respondent's preshift examinations of the
2 Main, West South sections in the three weeks prior to the

instant citation, indicate that methane levels are most often
between zero and .2 percent, and rarely above 3 percent
(Tr . 241). There is no evidence of a reading above .6 percent
(Tr. 170, 241).
Amax argues also t h a t liberat ion of greater amounts of
methane is not likely because the area in which the violation
occurred is not virgin coal. The areas all around it had been
previously mined (Tr . 154-58). Moreover, there has apparently
been only one frictional ignition at the Wabash Mine, which
occurred in 1981 as a roof bolting machine installed a bolt
(Tr. 233) .
I conclude that the record does not establish the confluence
of factors necessary to establish that an ignition or explosion
was reasonably likely to occur.
I therefore find the violation
to be non-significant and substantial. Methane liberation is not
always predictable and an ignition or explosion under the
circumstances created by the violation is well within the realm
of possibility. However, under the circumstances that existed in
entry 6 on November 8, 1994, and that may have been presented in
the 2 Main, West South section during the continued course of
mining operations, an ignition or explosion was unlikely to occur
as a result of the instant violation.
Assessment of Civil Penalty
The Secretary proposed a $6,000 civil penalty for the
instant violation.
I assess a $1,500 penalty pursuant to the
criteria in section llO(I). Although an ignition or explosion
was not reasonably likely, I deem the gravity of the violation
to be quite high.
If the violation had contributed to such an
incident there is a reasonable likelihood that it would have
produced fatal injuries.
I decline to assess a higher penalty
due to the rather short duration of the violation.

1753

Secondly, the negligence of Respondent ' s foreman warrants
a relatively substantial penalty. Wethington had a lot of other
things to be concerned with at the time of the violation and
mining in entry 6 was almost finished when he returned. Nevertheless, as I conclude he was aware of the violation, it is
apparent he would have done nothing to correct it had not
Inspector Montgomery appeared on the scene. In order to
adequately protect miners, operators and their agents must take
corrective action when inspectors are not present. Thus, I
assess what I consider a relatively large penalty based on the
omissions of foreman Wethington .
Respondent has stipulated that such a penalty will not
affect its ability to stay in business. The three other penalty
criteria have been considered and have been found only marginally
relevant in arriving at a penalty figure.
Docket No. LAKE 95-259-R
On February 28, 1995, MSHA representative Michael Pace
conducted an inspection of the 3 South/4 East working section
of the Wabash Mine. He measured the distance between the roof
and the floor in a number of locations in the last open crosscut
and one crosscut outby the last open crosscut. He found this
distance to exceed 7 feet and to be over 9 feet for a distance
of 10 feet (Tr . II: 40-41).
Randy Questelle, a Wabash safety inspector who accompanied
Pace, took measurements between entries 4 and 5 in the last open
crosscut at every row of bolts. His measurements ranged from
7 feet 3 inches to 7 feet 10 inches. Questelle tried to measure
what he considered representative mining heights and avoided
"holes in the floor . n (Tr. II: 120). Between crosscuts 3 and 4,
his measurements ranged between 7 feet, 2 inches and 8 feet,
3 inches (Tr. II: 121).
After taking his measurements and determining that rib bolts
had not been installed in this area, Pace issued Amax Citation
No. 4263560. This citation alleges that Amax violated 30 C.F . R.
§75.220(a} (1) in failing to comply with its approved roof and rib
control plan.

1754

The Wabash Mine is the only one of the approximately
25 mines in MSHA's District 8 that has a roof control plan
requiring rib bolting. The plan requires rib bolting under
the following conditions:
When the mining height is greater than 7 feet but
less than or equal to 8 feet, partial rib bolting
{East/West) is required;
When the mining height is greater than 8 feet,
full rib bolting is required.
Exhibit G-6, page 3 . 7, subparagraphs 8b and Be.
The partial rib bolting scheme set forth at page 3.9 of
the plan requires bolting on 7 foot centers in the East-West
direction, bolting on 5 foot centers at the corners of the
intersections be~ween entries and crosscuts and no bolting in
a North-South direction.
The rib bolting requirements have been part of the Wabash
Mine's roof control plan since the 1970s {Tr. II: 81). These
requirements have been relaxed since 1982, for example, by
allowing Amax not to rib bolt when advancing in a North-South
direction (Tr. II: 82-86).
Up until October, 1993, all mining at the Wabash Mine was
performed in either a North-South or East-West direction. The
ribs in the mine were much more stable in the North-South
direction than in the East-West direction. This was the reason
for the roof and rib control provisions exempting North-South
entries from rib bolting if the mining height was under 8 feet.
In 1993 Amax experienced many roof falls in the southeastern
perimeter of the Wabash mine (Tr. II: 143). To remedy this
problem, Amax began advancing 5 entries in width, rather than
10 entries to reduce the stress on the roof. They also retained
Jack Parker as a roof control consultant {Tr. II: 147-48).
Mr. Parker and Amax concluded that the roof instability was due
at least in part to an imbalance in the stress in the East-West
direction, as compared to North-South (Tr. II: 148-152).

1755

They further concluded that the stress could be equalized
by advancing at an angle to North-South. Thus, in October 1993,
Amax began advancing the 3 South/4 West section towards the
southeast so that the entries were at a 58 degree angle from
East-West (Tr. II: 168, Exh. R-3, R-4) .
At the same time the
1 North/4 East section and later the 6 East section were advanced
at similar angles (Tr. II: 169-70, Exh. R-3). As of August,
1995, three of the mechanized mining units (working sections) at
the Wab~sh Mine are advancing at angles and five are advancing
North-South or East-West.
Amax contends that partial bolting under 8 feet is only
required by its plan when mining East-West. MSHA contends that
such bolting is required in all eight of the sections--unless
Amax is advancing North-South.
I conclude that the current plan does not require partial
rib bolting when advancing at an angle.
I therefore vacate
Citation No . 4263560 insofar as it alleges a violation in areas
in which the mining height was under 8 feet. MSHA concedes that
the mine's roof and rib control plan did not contemplate mining
at an angle because when it was developed Wabash was only mining
in a North-South and East-West direction (Tr. II: 90, 107, 2412). Roof control plans are the product of good-faith
negotiations between a mine operator and MSHA. Plan provisions
therefore are generally the result of an agreement regarding mine
specific requirements, Jim Walter Resources. Inc .. 9 FMSHRC 903,
907 (May 1987) . There has been no agreement, or in contract
parlance, no ftmeeting of the minds" with regard to rib bolting in
areas with a mining height of 7 to 8 feet in the angled sections .
That such is the case was admitted by Thomas Buelow, the
roof control supervisor in MSHA's Vincennes, Indiana District
Eight Office (Tr. II: 242.)
THE COURT: But we are going back to when this plan
and language first came into the plan. There was
no discussion of what might happen if they were to
turn at an angle?

A.

~,

1756

Q. One reason for the failure to discuss it was
there was no anticipation that angle mining would
be instituted?
A. Well, I would say we failed to anticipate that.
The thing was, Wabash said, 'Hey, our ribs stand
better in a North-South direction. We would like to
propose that. We want to have you come and evaluate
it.'
In fact, the ribs stood better in a North-South
direction, and that was the relief we gave. You know,
we gave relief in the North-South direction ...
Since Amax started advancing at an angle in the southeast
portion of the mine, it has experienced dramatic improvement in
its roof conditions and improved rib conditions as well (Tr. II:
152-156). MSHA recognizes that the problems of rib stability
are not as severe in the angled sections as they are in the
East-West direction (Tr. II: 107). Although ribs have collapsed
since October 1993 at the Wabash mine and miners have been
injured, there is no evidence that any of these incidents have
occurred in the angled sections (Tr. II: 52, 61-62, 127-29, 221,
248-49) Indeed, the record indicates that there were no injuries
due to rib collapses in the angled sections between October 1993,
and the issuance of the citation in February 1995 (Tr. 221) 4 •

4

Although I find that the existing roof and rib control plan
does not require partial rib bolting in the angled sections, MSHA
could try to impose such a change in the plan.
If Amax does not
acquiesce in such a change, its plan approval can be terminated
and the dispute can be brought to the Commission for resolution.
If the parties pursue such a course, the Secretary would have the
burden of proving that the plan without partial rib-bolting in
the angled sections is unsuitable for the Wabash mine and that a
plan requiring such bolting is suit~ble, Peabody Coal Company,
15 FMSHRC 628 (April 1993); 15 FMSHRC 381 (March 1993).
Essentially the Secretary would have to show that rib
conditions in the angled sections pose a sufficient hazard to
mandate partial bolting. The Secretary would also have to
address Amax's contention that in some situations rib bolting
increases the hazards to which miners are exposed (See, e.g.
Tr. II: SO, 103-04, 130)

1757

Is the Secretary's interpretation of Respondent's roof
and rib control plan entitled to deference from the
Commission?
In Energy-West Mining Company, 17 FMSHRC 1313, 1317 (August
1995), the Commission stated that MSHA's reasonable interpretation of a ventilation plan is entitled to deference from the
Commission.
I conclude in the instant case that the Secretary's
interpretation of Arnax's roof and rib control plan is not
sufficiently reasonable to be entitled to such deference.
I reach this conclusion because the Secretary's interpretation of Amax's roof and rib control plan addresses a
situation not contemplated by either party in the plan approval
process. My conclusion is also based on the fact that the
Secretary has not established that rib bolting is "suitable"
for the angled sections of the Wabash Mine (see footnote 4,
herein).
Areas in which the mining height was over 8 feet
There remains the question as to whether the Secretary
established a violation with regard to areas in which the mining
height exceeded 8 feet. Amax challenges Inspector Pace's
measurements as not being representative and therefore argues
that they do not establish mining heights over 8 feet.
I agree
with Contestant's position that an isolated spot or depression
in which the distance from floor to ceiling exceeds 8 feet does
not establish a mining height above 8 feet.
I credit the testimony of Mr. Questelle and find that the
mining height in the cited area was generally between seven and
eight feet(Tr. II: 119-121). Nevertheless, even Mr. Questelle
measured areas between crosscut 3 and 4 in which the "i:epreseiitative height" exceeded 8 feet (Tr. II: 121). These areas had
to be rib-bolted under the plan.
I therefore affirm the citation
with respect to this area.

1758

ORDER

Section 104(d) (2) Order No . 4258538 in Docket LAKE 9 5 -2 67
i s affirmed as a non-significant and substa nti a l v i o l at i o n a nd a
$1 ,500 civil penalty is assessed.
Citation No. 4263560 in Docket LAKE 95-259-R is vacated with
r e spect to those areas in which the mining height was below
8 feet and is affirmed with regard to the area between crosscut 3
a nd 4 in which the mining height exceeded 8 feet.
The penalty in Docket LAKE 95-267 shall be paid within
30 days of this decision.

04C~~1~~

Arthur J. Amchan
Administrative Law Judge

Distribution:

R. Henry Moore, Esq., Buchanan Ingersoll, P.C., One Oxford
Centre, 301 Grant St . , 20th Floor, Pittsburgh, PA 15219-1410
(Certified Mail )
Christine M. Kassak, Esq., Office of the Solicitor,
U.S. Department of Labor, 230 S . Dearborn St., 8th Floor ,
Chicago, IL 60604 (Certified Mail)

/lh

1759

FEDERAL MINE SAFETY A ND HEALTH REV IEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLIN E, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 7 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.
CONSOLIDATION COAL COMPANY,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No . WEVA 95-44
A . C. No. 46-01968-04165
Docket No. WEVA 95-95
A . C. No. 46-01968-04169
Blacksville No. 2 Mine
Docket No. WEVA 95-96
A.C. No. 46-01455-04040
Osage No. 3 Mine
Docket No . WEVA 95-117
A.C. No. 46-01452-04001
Arkwright No . 1 Mine
DECISION

Appearances:

Elizabeth Lopes, Esq., Office of the Solicitor,
U . S. Department of Labor, Arlington, Virginia, for
Petitioner;
Elizabeth S. Chamberlin, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for Respondent.

Before:

Judge Hodgdon

These consolidated cases are before me on petitions for
assessment of civil penalty filed by the Secretary of Labor,
acting through his Mine Safety and Health Administration (MSHA) ,
against Consolidation Coal Company (Consol) pursuant to Section
105 of the Federal Mine Safety and Health Act of 1977, 30 U. S.C.
§ 815.
The petitions allege several violations of the

1760

Secretary's mandatory health and safety standards and seek
penalties of $14,050 . 00. For the reasons set forth below, I
affirm all citations and orders, modifying two of them pursuant
to a settlement agreement, and assess civil penalties of
$10,050.00 .
A hearing was held on July 18, 1995, in Morgantown, West
Virginia. MSHA Coal Mine Inspector Edwin W. Fetty, Fred
D. Smith, David B. Myers, and MSHA Conference and Litigation
Representative Lynn A. Workley testified for the Secretary .
Michael L. Cole, Larry J . Johnson, William A. Runyan, David
R. Pile, Charles Clark, Carl G. Weber, Sr., and Clifford
J . Cutlip were witnesses for Consol.
The parties also submitted
briefs which I have considered in my disposition of these cases.
SETTLED DOCKETS
At the beginning of the hearing, counsel for the Secretary
stated that they· tiad settled Docket Nos. WEVA 95-44, WEVA 95-95
and WEVA 95-96. With respect to Docket No . 95 - 44, the agreement
provides that Consol will pay the proposed penalty of $50.00 for
Citation No. 3319362 in full and that the penalty for Order
No. 3318854 will be reduced from $1,500.00 to $1,000.00. For
Docket No. WEVA 95-95, Order No. 3319349 wil l be modified to
delete the "significant and substantial" designation and the
penalty reduced from $3,000.00 to $1,500.00.
In Docket
No. WEVA 95-96, the degree of negligence in Citation No. 3319345
will be reduced from "moderate" to "low" and the penalty reduced
from $4,000 . 00 to $2,000.00 .
After considering the parties' representations, I concluded
that the settlement was appropriate under the criteria set forth
in Section llO(i) of the Act, 30 U.S . C. § 820(i), and informed
the parties that I would accept the agreement.
(Tr. 9 - 13.) The
provisions of the agreement will be carried out in the order at
the end of this decision.
DOCKET NQ. WEVA 95-117
Inspector Fetty was driving on I-79 past Consol's Arkwright
No. 1 mine on July 6, 1994, when his attention was attracted to a
crane boom that he believed was too close to some high tension
lines. He pulled onto the mine property to investigate the

1761

situation. Once he arrived at the scene, he concluded that there
was no problem. Unfortunately, for Consol, however, while on the
property he noticed a coal feeder on an equipment carrier parked
on a spur track in the post pile area. The inspector observed
what appeared to be accumulations of coal, coal dust, oil and
grease on the feeder and went to inspect it .
Inspector Fetty testified that :
On July 6 when I observed the feeder, there was
accumulation of coal on the sides and the angles of the
feeder.
There was [sic] accumulations of oil and
grease in the deck where the motor had been removed.
And coal and coal dust was also present there.
And on the trolley and feeder wire side, around
the operating controls, there was an excessive amount
of fine, lbose, dry coal accumulated there.

There was accumulation of the coal through the
entire throat of the machine, in between each flight,
ranging from one to three inches deep .

Like I said, the accumulation existed down on the
inside, between the conveyor flights, in the feeder.
Also, on the left-hand edge, there was coal around -accumulated on the sides. Coming up to the next piece
there,
. is your electrical box.
Accumulations was [sic] on top of that box and
around the other controls, on up, and coming up into
the front where you can see the drive motor that drives
the conveyor, which had been removed, there was
accumulation of oil and grease over the entire area.
(Tr . 3 9 - 41 . )
The inspector further testified that he ~observed two pieces
of conveyor belting, one on the right side, and one on the left

1762

side . And the area between the conveyor for approximately
20 inches wide, there was nothing, or nothing down the trolley
wire side."
(Tr. 50.) He stated that he believed that the
feeder had not been covered as required because of this opening
and because "[t]here was a mark on top of the metal, on top of
the feeder, that indicated that at one time the trolley or
trolley feeder had contacted this portion of the feeder" and that
the mark "was fresh, because it was still shiny."
(Tr. 51.)
Finally, the inspector testified that the feeder was not
properly grounded for the move "[b]ecause the only method of
grounding that was provided, that I observed at the time I was
there, there was a piece of track bond twisted around a portion
of the feeder and just twisted around the frame of the lowboy."
(Tr . 55.)
As a result of his observations, Inspector Fetty issued
order No. 3122362 under Section 104(d) (2) of the Act,
30 U.S.C. § 814(d) (2), i alleging a violation of Section 75.1003-2
of the Secretary's Regulations, 30 C.F.R. § 75.1003-2. The order
alleges that:
A coal feeder was observed setting [sic] on a spur
track of the main track haulage between the hills of
the Arkwright No. 1 Mine . The feeder had been moved
from underground under energized 300 vdc trolley wire
and trolley feeder wire on a previous shift. The
feeder was not cleaned and there were accumulations of
fine dry coal and coal dust, oil, grease and wooden
material on the coal feeder.
The coal feeder was not

1

Section 104 (d) ( 2) states:

If a withdrawal order with respect to any area in
a coal or other mine has been issued pursuant to
paragraph (1), a withdrawal order shall promptly be
issued by an authorized representative of the Secretary
who finds upon any subsequent inspection the existence
in such mine of violations similar to those that
resulted in the issuance of the withdrawal order under
paragraph (1) until such time as an inspection of such
mine discloses no similar violations.

1763

properly covered on the top and trolley wire side.
There was evidence that the energized trolley wire or
trolley feeder wire had contacted the center support of
the coal feeder, leaving indications of arcing for
9 inches and molten metal splatter.
Electrical contact
was not maintained between the coal feeder being
transported and the rail-mounted low boy barrier.
According to a company foreman, the equipment was being
moved under the direction of a certified foreman and
with a qualified electrician.
The condition was
observed by at least two foremen.
A fire could have
occurred causing injuries from smoke inhalation,
asphyxiation or burns.
Proper safety precautions
should have been provided prior to and during equipment
move.
(Govt . Ex. 1.)
FINDINGS OF FACT AND CONCLUSIONS OF LAW
Section 75.1003-2 requires, in pertinent part:
{a) Prior to moving or transporting any unit of
off-track mining equipment in areas of the active
workings where energized trolley wires or trolley
feeder wires are present:
(1) The unit of equipment shall be examined by a
certified person to ensure that coal dust, float coal
dust, loose coal oil, grease, and other combustible
materials have been cleaned up and have not been
permitted to accumulate on such unit of equipment;

(d) The frames of off-t.rack mining equipment being
moved or transported, in accordance with this section,
shall be covered on the top and on the trolley wire
side with fire-resistant material . . . .
(e) Electrical contact shall be maintained between
the mine track and the frames of off-track mining equipment being moved in-track and trolley entries . . . .

1764

As a preliminary matter, Consol argues that this regulation
does not apply to the coal feeder in question.
It bases this
contention on Southern Ohio Coal Co., 3 FMSHRC 1449 (Judge
Koutras, June 1981), where the judge held "that section 75.1003-2
only applies to complete 9r reasonably complete pieces of offtrack mining equipment."
Id. at 1455 . At issue in that case was
whether the boom of an off-track shuttle car being transported on
a low-boy was covered by Section 75.1003-2. The case does not
support the Respondent's position.
Th e boom of a shutt l e car is a small part of the shuttle
car, while in this case it is the small parts, such as the motor,
which have been removed leaving a reasonably complete feeder.
Further, as Co nsol admits in its brief, at a minimum the frame of
the feeder was involved in this move.
In that connection, the
judge noted in Southern Ohio, "[s]ince subsection (d ) [also
alleged to have been vio l ated in this case] mentions only frames,
it is evident that the drafters were considering only large,
nearly complete, or comple t e pieces of machinery."
Id. at 1456.
Clearly, Judge Koutras considered a frame to be a complete or
reasonably complete piece of equipment.
I concur, and conclude
that Section 75.1003-2 applies to the move of the coal feeder in
this case.
This case turns on the credibility of the witnesses.
There
is no dispute that the feeder was moved out of the mine in three
separate moves over the per iod from July 2 through July 6, 1994.
Nor is there any dispute that when Inspector Fetty observed the
feeder on the morning of July 6, it was located where the last
move had parked it during the early morning hours of that day .
However, there is a dispute as to whether the move complied with
Section 75.1003 - 2 .
Claimi n g that it did, Consol's witnesses testified that the
feeder was carefully cleaned before the move on the first day,
that it was rock dusted and then completely covered with pieces
of conveyor belt which were laced together . They testified that
the required, certified person checked the feeder to ensure that
it was clean before the move was commenced.
The witnesses
maintained that it was not uncovered while stopped twice before
being moved again and that it was grounded with a clamp attached
to the feeder frame and to the "low-boy" carrier.

1765

While admitting that two incidents of arcing occurred during
the move, they deny that the wire came in contact with the
feeder, claiming that on one occasion a trolley wire hanger came
loose and swung down hitting the side of the "low-boy" and on the
other occasion the belting on the feeder pushed up, causing the
trolley wire to contact a metal ceiling beam.
Consol's miners
averred that what appeared to Inspector Fetty to be an area on
the feeder where the feeder contacted the trolley wire was, in
fact, a place where an L-shaped bracket had been cut off of the
feeder with an acetylene torch .
The Consol witnesses hypothesized that the accumulations
observed on the feeder by Inspector Fetty resulted from roof and
rib sloughage, as well as accumulations knocked off of water
pipes, during the move.
Finally, they assert that the reason the
feeder was not completely covered by conveyor belting when
observed by the inspector was that the movers started to remove
the belting on completing the move bef~re deciding to leave that
task to the day shift.
I find the testimony of the inspector to be the most
believable in this case. Generally, there has been no showing
that Inspector Fetty had any reason or motive to make up what he
observed.
In fact, while the conclusions that he drew from his
observations are clearly challenged by Consol, his observations
are not.
On the other hand, the ·R espondent's employees, who were
involved in committing a violation, if one is found, had an
obvious reason for shading the truth.
Furthermore, Fetty's
observations are corroborated by a disinterested witness.
Section 7 5 . 1 OO3 - 2 (a) {1 )
Turning first to the accumulations of coal, coal dust, oil
and grease and wood material observed by the inspector, his
description is very detailed and describes accumulations in
places and to extents that could ·not have resulted from sloughage
and dislodgements onto a covered feeder during the move . This
testimony was supported by the testimony of Fred Smith, a retired
miner who had no apparent motive to dissemble.
Mr. Smith testified that he saw the feeder on July 6 when he
moved it from the track spur to the No. 8 shop and "[i]t had a
heavy debris, like bug dust, coal and oil, all over the

1766

equipment, all over the whole machine."
(Tr. 117.) He further
stated that "it didn't look like it had been hosed pff like the
other machines I have hauled out of that mines [sic] and other
mines" and that in his opinion "[w]ith the fine dust and
accumulation of the oil, it would have to be accumulated where it
was in operation."
(Tr. 117.)
Finally, he said that it was
unlikely that the accumulations had occurred while the feeder was
being moved because they were under sloped parts of the feeder .
In addition, the Respondent took some pictures of the feeder
the next day at the shop.
(Jt. Exs. A-L . ) Although both the
inspector and Mr. Smith testified that the feeder had been
cleaned up by July 7 and appeared cleaner than when they saw it
on July 6, it is apparent from these pictures that there were
still accumulations of combustible materials on the feeder.
Consequently, I conclude that the Respondent violated subsection
(a} (1) of the regulation by not ensuring that the feeder had been
cleaned up prior to the move.
Section 75.1003-2{d)
The evidence concerning whether the feeder was properly
covered during the move is not as explicit. The inspector based
his conclusion on this issue on his observation of the gap in the
covering and the presence on the feeder of an area in the gap
which appeared to have come in contact with the wire. Mr. Smi th
agreed with Inspector Fetty that the shiny area appeared to be a
place where the feeder contacted the wire.
Conversely, the
Respondent explains the gap as being an unfinished attempt to
uncover the feeder after the move was completed and the shiny
area as being the result of a brace being cut off of the feeder .
Only Mr. Clark and Mr. Weber testified concerning uncovering
the feeder.
Mr. Clark s t ated: "We just started to peel back one
piece. That was it."
(Tr. 322. ) Mr. Weber related: "I moved
one piece and I think the motorman and Chic Martin started t o
take another piece off, moved it around."
(Tr . 362. ) However,
none of this explains the 20 inch gap observed by the inspector.
If one piece were partly peeled back, it would have been obvious
to the inspector . Further, if one piece had been removed and
another moved, the gap would have been larger than 20 inches and
presumably the piece that had been removed would have been
present in the area.

1767

With regard to the shiny area, both Inspector Fetty and
Mr. Smith testified that this was different in appearance from
areas that had been cut with a torch and they were able to point
out the difference in the photographs where there is no dispute
that a part had been cut off of the feeder. While Consol's
witnesses all maintained that a part had been cut off at the
shiny spot, they did not attempt to explain why there was a
difference in the appearance of the cuts.
In fact, there is an
observable difference.
(Jt. Exs. E and L.)
Based on the evidence available, there are only two
explanations for the shiny area. Either a part was removed from
the area, or the feeder came in contact with the wire. Based on
the difference between the areas known to have been cut and the
area in question, I find that the shiny area resulted from
contact with the wire. Based on all of the evidence on this
issue, I conclude that the feeder was not covered as required by
subsection (d) .
Section 75.1003-2(e)
Inspector Fetty did not see a proper ground on the feeder at
the time he observed it. At that time, no explanation was given
to him of the reason the feeder did not appear to be properly
grounded. However, the next day he was informed that a ground
clamp had been used and he was provided with the clamp that was
allegedly used. On receiving the clamp, the inspector tested it
with his equipment for continuity. Continuity was not obtained.
Mr. Cutlip testified that the clamp did maintain continuity
when tested by the inspector. However, I do not credit this
testimony . Mr. Cutlip made extensive contemporaneous notes at
the time the order was issued, (Govt . Ex.. 5 and Resp. Ex. 10),
yet this incident, which if true demonstrates that the company
did properly ground the feeder and that the inspector was lying,
is not mentioned.
Further, alth?ugh several other people were
present when the test was made, none testified to corroborate
this claim.
I find it suspicious that no mention was made of the clamp
until the next day and am not convinced that one was used.
Nevertheless, even if the one given to the inspector the next day
was, in fact, used, it obviously did not provide a proper ground

1768

based on the inspector's testing.
Consol violated subsection (e) .

Therefore, I conclude that

Based on a preponderance of the evidence, I find that Consol
did not ensure that the feeder had been cleaned of combustible
materials prior to moving it, did not completely cover the top
and trolley wire side of the feeder with fire-resistant material
while it was being moved, and did not maintain electrical contact
between the mine track and the feeder during the move.
Accordingly, I conclude that the company violated Section
75.1003-2 of the regulations as alleged.

Significant and Substantial
The inspector determined that this violation was
"significant and substantial." A "significant and substantial"
(S&S) violation is described in Section 104(d) (1) of the Act as a
violation "of such nature as could significantly and
substantially contribute to the cause and effect of a coal or
other mine safety or health hazard." A violation is properly
designated S&S "if, based upon the particular facts surrounding
that violation, there exists a reasonable likelihood that the
hazard contributed to will result in an injury or illness of a
reasonably serious nature . 11
Cement Division, National Gypsum
Co . , 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1 (January 1984), the
Commission set out four criteria that have to be met for a
violation to be S&S.
See also Austin Power, Inc. v. Secretary,
861 F.2d 99, 103-04 (5th Cir. 1988), aff'g Austin Power, Inc.,
9 FMSHRC 2015, 2021 (December 1987) (approving Mathies criteria) .
Evaluation of the criteria is made in terms of "continued normal
mining operations."
U.S. Steel Mining Co., Inc., 6 FMSHRC 1573,
1574 (July 1984) . The question of whether a particula·r violation
is "significant and substantial" must be based on the particular
facts surrounding the violation . . Texasgulf, Inc., ,10 FMSHRC 4 98
(April 1988); Youghiogheny & Ohio Coal Co., 9 FMSHRC 1007
(December 1987) .
Inspector Fetty testified that the widespread accumulations
on the feeder were dry and combustible . He further testified
that it was reasonably likely that if a trolley wire came in
contact with the feeder it would cause arcing that would ignite

1769

the accumulations resulting in a fire.
The evidence indicates
that at least twice during the move contact with the trolley wire
or a wire hanger resulted in arcing, although fortunately there
was no ignition. The inspector also testified that if a fire
occurred, serious injuries such as burns and smoke inhalation
were likely to occur.
Based on t his evidence, I find that the Mathies criteria
have been met. The failure to clean, cover and ground the feeder
for the move contributed to the danger of a fire in the mine. A
fire was reasonably likely, assuming norma l mining operations ,
and if a fire occurred it could be expected to result in
reasonably serious injuries. Accordingly, I conclude that the
violation was "significant and substantial."
Unwarrantable Failure
Inspector Fetty also found that this violation resulted from
Consol's "unwarrantable failure" to comply with the regulation.
The Commission has held that "unwarrantable failure" is
aggravated conduct constituting more than ordinary negligence by
a mine operator in relation to a violation of the Act.
Emery
Mining Corp . , 9 FMSHRC 1997, 2004 (December 1987); Youghiogheny &
Ohio Coal Co., 9 FMSHRC 2007, 2010 {December 1987) .
"Unwarrantable failure is characterized by such conduct as
'reckless disregard,' 'intentional misconduct,' 'indifference' or
a 'serious lack of reasonable care.' [Emery] at 2003-04;
Rochester & Pittsburgh Coal Corp. 13 FMSHRC 1 89, 193-94 (February
1991) ." Wyoming Fuel Co., 16 FMSHRC 1618, 1627 (August 1994).
In this case the accumu l ations were widespread and readily
apparent to Inspector Fetty and Mr. Smith and, according to the
inspector's notes made at the time of his inspection, members of
Consol : s management also .
(Govt. Ex. 2.)
Indeed they ·are
readily apparent in the photographs taken a day later . Despite
this, the move was carried out after a certified person indicated
that he had examined the feeder and it was "cleaned and covered."
(Resp . Ex. 5 . )
Clearly, Consol knew what Section 75.1003-2 required for the
move of the feeder.
Just as clearly, the company made only a
superficial attempt to comply with those requirements. At best
this resulted from "indifference," at worst it was "intentional

1770

misconduct." Consequent ly, I conclude that this violation
resulted from Consol's "unwarrantable failure" to comply with the
regula tion.

CIVIL PENALTY ASSESSMENT
The Secretary has proposed a civil penalty of $5,500.00 for
this violation. However, it is the judge's independent
responsibility to determine the appropriate amount of a penalty,
in accordance with the six criteria set out in Section llO(i) of
the Act.
Sellersburg Stone Co. v. Federal Mine Safety and Health
Review Commission, 736 F.2d 1147, 1151 (7th Cir. 1984).
In connection with the six criteria, the parties have
stipulated that Consol is a large mine operator, that the maximum
penalty permissible for this violation -will not affect its
ability to remain in business and that the company demonstrated
good faith in abating the violation.
(Tr. 21-22.)
For the two
years preceding this violation, the company received a moderate
number of violations for a mine of this size, including seven for
violation of the same regulation.
(Govt. Ex.· 7.)
The evidence
in this case demonstrates that the Respondent was highly
negligent and that the gravity of the violation was very serious .
Considering all of this together, I conclude that the proposed
penalty of $5,500.00 is appropriate.
ORDER
Order No. 3318854 and Citation No. 3319362 in Docket No.
WEVA 95-44 are AFFIRMED, Order No. 3319349 in Docket No . WEVA
95-95 is MODIFIED by deleting the \\significant and substantial"
designation and AFFIRMED as modified, Citation No. 33 1 9345 in
Docket No. WEVA 95-96 is MODIFIED by reducing the degree of
negligence from '\moderate" to \'low" and AFFIRMED as mo_d ified and
Order No. 3 1 22632 in Docket No. WEVA 95-117 is AFFIRMED .
Consolidation Coal Company is ORDERED TO PAY civil penalties of
$10 , 050.00 within 30 days of the date of this decision. On
receipt of payment, these proceedings are DISMISSED.

'!~~

Administrative Law Jud ge

1771

Distribution:
Elizabeth Lopes, Esq . , Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Blvd., Arlington, VA 22203 (Certified
Mail)
Elizabeth S. Chamberlin, Esq., Consol, Inc . , 1800 Washington Rd.,
Pittsburgh, PA 15241-1421 (Certified Mail)
/lt

1772

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 3 0 1995
BILLY R. McCLANAHAN,
Complainant

DISCRIMINATION PROCEEDING
Docket No. VA 95-9-D
MSHA Case No. NORT CD 95-1

v.

WELLMORE COAL INCORPORATION,
Respondent

Preparation Plant
Mine ID No. 44-05236
DECISION

Appearances:

Billy R. Mcclanahan, Grundy, Virginia,
Complainant;
Louis Dene, Esq., Abingdon, Virginia,
Counsel for Complainant;
Ronald L. King, Esq., Grundy, Virginia,
Counsel for Respondent;
Richard Farmer, E~q., Grundy, Virginia
Corporate Counsel for Wellmo~e Coal Corporation.

Before:

Judge David Barbour

This is a discrimination proceeding brought pursuant to
section 105(c} {3) of the Federal Mine Safety and Health Act of
1977 (Mine Act or Act) (30 U.S.C. § 815 (c) (3)) by Billy R.
Mcclanahan against Wellmore Coal Corporation. McClanahan's
complaint was filed with the Secretary of Labor (Secretary) on
November 7, 1994 . The complaint was investigated by the
Secretary's Mine Safety and Health Administration (MSHA). On
December 14, 1995, MSHA advised Mcclanahan that it concluded no
violation of section lOS(c) had occurred. On January 6, 1995,
Mcclanahan filed a complaint on 'his own behalf with the
Commission.
The essence of McClanahan's complaint is that he was fired
from his job as a haulage truck driver because he objected to
hauling loads whose weight made them unsafe. Mcclanahan seeks
reinstatement, back pay, benefits and legal fees. Wellmore
denies the allegations. A hearing was conducted in Grundy,
Virginia. Both parties were represented by counsel.

1773

THE FACTS

BACKGROUND
In 1978, Mcclanahan, who had extensive experience in the
maintenance and repair of large equipment, including haulage
trucks, began working for United Coal Company (United) as a
haulage truck driver (Tr . 47-50). United had a number of
•divisions " or associated companies, two of which were Wellmore
and Knox Creek Coal Company (Knox Creek) . (Mcclanahan was
uncertai n of the exact relationship between United and the
divisions .
(Tr. 51, 132) He and other witnesses frequent l y
referred to them collectivel y as "the company.") .
McClanahan worked as an employee until August 1992. On
August 20, Mcclanahan and the other truck drivers were advised by
David Wampler, . the president of Wellmore, that the company was
going to cease \its trucking operations (Tr. 315). Wampler told
the drivers that although they were going to be terminated as
company employees, they could purchase the trucks and the company
would help with the financing. If they purchased the trucks, the
drivers could continue to haul for the company under a
contractual arrangement (Tr. 55-57, 459).
Wampler stated that the decision to contract - out trucking
was based upon the desire of the company to reduce operating
costs. By divesting itself of the trucks the company could shift
costs such as maintenance, insurance and workers' compensation to
the purchasers {Tr. 317,342).
The company sold eleven trucks to its former employees
(Tr. 430, 458 ). Under the contractual arrangements, three of the
purchasers were required to work primarily at Knox Creek and
eight were required to work primarily at Wellmore's facilities
{Tr . 4 3 0 - 4 31 ) .
Mcclanahan decided to purchase the 1990 Ford truck he had
been driving . The contract, dated August 21, 1992, was between
Mcclanahan, operating under the name of Shanash Trucking Company,
Knox Creek and Wellmore (See Resp. Exh . R-1) . Under the
contract, Mcclanahan, who had been hauling refuse primarily at
Knox Creek's No. 3 Preparation Plant, was to continue to do so,
although the work could include hauling at other facilities,
including Wellmore's preparation plants ( Tr . 225-226; ~Comp.
Exh. 8).
1 7 74

Mcclanahan was to be paid on an hourly basis when he hauled
at Knox Creek. He also was to be paid on an hourly basis at
Wellmore's No. 7 Preparation Plant. However, when he hauled
slate or filter cake, at Wellmore's No. 8 Preparation Plant, he
was to be paid by the ton {Tr. 153-154, 320; Comp. Exh. 8 at 24).
("Filter cake" is defined in part as, "[t]he compacted solid or
semi-solid material separated from a liquid . . . "
(U.S.
Department of the Interior, A Dictionary of Mining Mineral and
Related Terms {1968) at 426) .) McClanahan's work hours and
haulage routes were to be specified by the preparation plant
managers (Tr. 65-66).
Mcclanahan maintained that prior to divesting itself of the
trucks, the company had no formal policy regarding the minimum
weight of loads. Mcclanahan thought they usually weighed between
18 and 20 tons (Tr. 67).
In late December 1993, or in early January 1994, a new
refuse fill area· was opened at Knox Creek. The area added about
two miles (round trip) to the route of the trucks. Because of
the change, it took the trucks longer to travel the distance
required to dump refuse (Tr. 297). In addition, the new route
involved a hill where the road was one lane. The trucks had to
wait to go up or down the hill. This also added to the time it
took to haul refuse (Tr. 68-69}.
THE WEIGHT REQUIREMENT
Around this time, David Fortner, Wellmore's Vice President,
William "Junior" Gross, Knox Creek's preparation plant
supervisor, Danny Estep, Wellmore's trucking superintendent, and
Wampler, discussed the weight of the load's being hauled at Knox
Creek (Tr. 300). As a result, the company instituted a policy
requiring the hauling of loads weighing at least 25 tons. (The
requirement later was modified to 24 tons in order to give
drivers a one ton "leeway" (Tr. 1~4, 228, 349-350) .} Fortner
stated:
We required 25 tons to be hauled in order to
move the refuse away at a rate that would allow the
[preparation) plant to run
. [W]e were not getting
some of the- trucks to haul the total amount so there
was instituted a policy of weighing trucks because the

1775

trucks were being paid to haul by the hour and not by
the ton . . . so the trucks would be . . . occasionally
. . weighed to ensure that . . . (they] were hauling
a sufficient amount (Tr. 300-301, ~ al.,aQ Tr. 302).
The company enforced the limit by weighing trucks at random
(Tr. 77-78, 366). Mcclanahan stated that, at times, two or three
trucks were weighed during a shift. Gross testified that Knox
Creek kept a record of all the drivers who were weighed and of
the results (Tr. 369; Resp . Exh. 4). The records were kept in a
composition book in the control room of the preparation plant .
Subsequently, the resu l ts were recorded on a table that was
entered into evidence (Resp. Exh. 4; Tr. 419 ) .
Imposition of the weight limit lead to a series of events
that ended with the termination of McClanahan's employment at
Knox Creek. Mcclanahan, his witnesses, and the company's
witnesses de~cribed these events.
(Mcclanahan had kept notes
that detailed\ his version of what happened and he testified from
these notes (Exh. 4; Tr. 69 ) .)
EVENTS LEAPING TO MCCLANAHAN'S TERMINATION

• January 12, 1994 -- Mcclanahan was asked by Junior Gross
to weigh the truck's load. The load weighed 21 tons (Tr. 70-71).
• January 27, 1994 -- McClanahan was asked by Gross to
weigh the truck's load. The load weighed 23 tons (Tr. 72).
According to Mcclanahan, Estep told Mcclanahan that haulage
traffic was being slowed and that Mcclanahan should "watch
himself" and should start hauling 25 tons (Tr. 73-74) .
Mcclanahan testified that he responded that it was dangerous to
haul 25 tons, that hauling loads of 25 tons damaged the roads and
the trucks (Tr. 73-75).
• January 31, 1994 -- Estep advised all truck drivers via
the CB radio that a new company policy required them to haul at
least 25 tons and that if they hauled under that amount they
would not be able to work the next day . (At first, the company
allowed a driver whose load was under the limit to finish the
shift. Later the rule was changed to require the driver to stop
work the moment it was confirmed the load was underweight and to
not work the following day . ) Mcclanahan testified that he

1776

responded that it is unsafe and unfair to require people to
choose between being injured or going home.
(Tr. 123, 444-445) .)
• February 1, 1994 -- Estep again advised drivers via the
CB radio of the weight policy.
Mcclanahan testified that he told
Estep that it was unsafe and the company should not put drivers
in a situation where they were required to haul an unsafe weight
(Tr. 7 8 - 7 9) .
• February 4, 1994 - - Mcclanahan asserted he complained via
the CB radio about the "overloading being so hazardous" (Tr. 79 ).
• February 17, 1994 -- The truck of driver Wi l liam Ling was
weighed. The load weighed 23.62 tons (Resp. Exh . 4 at 1). Ling
was told the truck could not haul the next day (Tr. 182, 349,
370, 345).
• February 18, 1994 - - Mc clanahan contended that Ling
talked to Wampler about unsafe conditions and that Wampler simpl y
responded, "to[o] bad" (Comp. Exh. 4 at 1). However, Wampler
denied that Ling ever raised the subject of safety {Tr. 357-358 ).
(Ling did not testify.)
• February 23, 1994 -- McClanahan's load was weighed. The
load weighed 21.59 tons (Resp. Exh. 4 at l; Tr. 371). Mcclanahan
stated that Estep called him at home that evening and told him he
could not work the next day.
Mcclanahan testified he told Estep
about the problems drivers were having because of "excessive
weight" (Tr. 84) .
• February 24, 1994 -- Mcclanahan called Charles Carter, a
Wellmore official. Carter was not in (Tr. 86 ) .
• February 27, 1994 -- Carter returned McClanahan's
telephone call. Mcclanahan asserted that he told Carter he was
"scared to [try] to haul that much weight because of the hazards"
(Tr. 87). According to Mcclanahan, Carter responded that he
would get back to Mcclanahan (Tr. 88). He did not (Tr. 95 ) .
•March 1, 1994 -- McClanahan's load was weighed. · It
weighed 26 . 57 tons {Tr. 91; Resp. Exh. 4 at 1).

1777

•March 2, 1994 -- Estep climbed into McClanahan's truck
and told him to weigh. The load was 100 pounds und~r
24 tons.
Estep told Mcclanahan he could not work the following
day (Tr. 93, 546; see also Tr. 372-373, 443-444.)
It had been
snowing and Mcclanahan stated that he told Estep he was · ~scared
to death" to haul and that the snow made it worse (Tr. 93).
Estep told Mcclanahan that Fortner would fire him if he refused
to haul 24 tons. Mcclanahan stated that he responded that he was
not refusing to haul 24 tons because he did not want to work but
because he was afraid, that he considered it extremely hazardous
to haul tha t much.
Mcclanahan testified he also told Estep the truck's gross
vehicle weight (GVW) sticker stated that it was hazardous to haul
the required weight. He tried to get Estep to look at the
sticker, but Estep responded "[b)ull" (Tr. 94). Estep denied
that Mcclanahan ever mentioned the GVW sticker or any other
safety concerns.(Tr. 479).
According to Mcclanahan, a GVW of 56,800 pounds represented
the gross weight the truck was manufactured to haul. The truck
weighed 26,900 pounds empty. Therefore, the truck was built to
haul approximately 15 or 16 tons (Tr. 230-231, 232). Mcclanahan
admitted that when he was driving the truck as an employee of the
company and was hauling loads that weighed more than 25 tons, he
never talked to anyone about hauling more than the recommended
GVW. (Tr. 161) . Mcclanahan stated, "I was doing what I was
ordered to do.
I was told to haul whatever they put on me and I
hauled it" (Tr. 233, see also Tr. 253).
Mcclanahan a l so agreed that in 1993, when the truck was
owned by the company, it was licensed in Kentucky to operate at a
GVW of 80,000 pounds and that the company obtained an extended
permit, which allowed it to be operated at a GVW of 90·, 000 pounds
(Tr. 169-171, 432; Comp. Exh. 8 at 27). In Virginia it was
licensed. to operate at a GVW of 6.0,000 pounds (Tr. 172, 432).
In
other words, in both states it was licensed to be operated at
weights that exceeded the GVW recommended by the manufacturer.
In Kentucky it was licensed to haul loads of approximately 26.5
tons.
In Virginia it was licensed to haul loads of approximately
16.55 tons.
• March 3, 1994 -- Mcclanahan went to the mine office and

1778

spoke with Wampler. According t o Mcclanahan, as soon as he
walked into Wampler's office, Wampler told him he had to haul
at least 24 tons. Mcclanahan responded that much weight scared
him. According to Mcclanahan, Wampler stated that if Mcclanahan
d id not want to haul 24 tons, the company would take back
McClanahan's truck for what he owned on it .
(Mcclanahan had paid
approximately $20,000 on the truck and the book value was
approximately $40 , 00 0 . Mcclanahan described the "deal" as "they
would take a for t y -t housand dol l ar . . . truck for twenty
thousand . . . and leave me owing the bills" (Tr. 97 ) .)
Mcclanahan maintained he tried again to get Wampler to look at
the GVW informat i o n in the truck owner's manual, and Wampler
refused (Tr. 98).
Wampler, however, maintained that Mccl anahan never mentioned
safety . Wamp l er claimed that the closest thing to a safety
concern that Mcclanahan ever expressed prior to filing his
complaint of discrimination with MSHA was to state once that the
road needed grading . According to Wampler, the company graded
the road the follow i ng day (Tr. 324-325).
Wampler testified that at the March 3 meeting, Mcclanahan
stated that he would not haul more than 24 tons because of the
wear and tear on the truck -- that he would not be like other·
drivers who "just ran their trucks into the ground" (Tr. 323 ).
Wampler claimed that some time after this conversation, Pam
Mcclanahan, McClanahan's wife, called and asked Wampler if the
company was going to raise the hourly rates for contract truckers
-- that because of the cost of repair, of parts, and of taxes,
the truckers needed "relief" (Tr. 328).
• March 4, 1994 -- Mcclanahan testified that he called MSHA
about the hazardous conditions at Knox Creek and that whomever he
spoke with {he did not recall a name ) stated MSHA could not help .
He testified that he also called the state department of mine
land reclamation about making the . road at Knox Creek safer to
travel. Mcclanahan spoke with state reclamation inspector,
La wrence Odum, who stated that he knew the road was "a mess" and
t hat he would come to the mine the next working day to determine
what could be done (Tr. 98-99).
• March 7, 1994 -- Odum met Mcclanahan at the mine.
(Odum believed the meeting was on March 6, 1994.) At the

1779

meeting, Mcclanahan expressed to Odum his concern about dumping
refuse near the slurry basins where the filter cake was
deposited. He was afraid his truck would get too near the edge
of one of the basins and would fall in (Tr. 33, 35, 43). The
weight he was hauling would make it more likely that the e dge
would give way (Tr. 45) . Odum suggested that Mcclanahan contact
MSHA or the Occupational Safety and Health Administration {OSHA)
(Tr . 2 6 , 4 3 ) .
• March 10, 1994 -- The loads of Mcclanahan and another
driver were weighed. McClanahan's load weighed 24.30 tons
(Resp . Exh. 4 at l; Tr. 104).
• March 15, 1994 -- McClanahan's load was weighed.
It weighed 24 . 50 tons {Resp. Exh. 4 at 1) (Knox Creek's records
indicate tha t this occurred on March 14 rather than on March 15~
1995 (l..Q..) • )
• March 18, 1994 -- McClanahan's load was weighed .
It weighed 27.86 tons (Resp. Exh. 4 at 1).
• April 2, 1994 -- McClanahan's load was weighed (Tr . 108109). It weighed 25.58 tons (Resp. Exh. 4 at 1).
(Knox Creek's
records indicate that this occurred on April 5, not April 2
Cl.ct . ) . )
• May 25, 1994 -- Mcclanahan testified he called Carter.
He told Carter that he was still having problems with hauling
excessive weights. According to Mcclanahan, Carter's response
~more or lessn was to ask if Mcclanahan wanted to sell back his
truck (Tr. 111-112).
• May 26, 1994 -- According to Mcclanahan, Estep asked him
why he had called Carter. Estep stated that the company would
e nd up getting the truck if Mcclanahan refused to haul the
required weight (Tr . 112-113).
114).

• June 6, 1994 -- McClanahan's load was weighed (Tr. 113 It weighed 25.07 tons (Resp. Exh. 4 at 2).

• June 20, 1994 -- McClanahan's load was weighed (Tr. 114).
I t weighed 25.74 tons (Resp. Exh. 4 at 2).

1780

• June 23, 1994 -- Mcclanahan was in Durham, North Carolina
and another miner was driving the truck. The other driver's load
was weighed (Tr. 114). It weighed 28.35 tons (Resp. Exh. 4 at
2) .

•August 3, 1994 -- McClanahan's load was weighed
{Tr. 115).
It weighed 24.74 tons (Resp. Exh. 4 at 2).
• September 1, 1994 -- Mcclanahan testified that he
complained about the condition of the road because it had been
raining and the road was slick (Tr. 117 ) .
• September 12, 1994 - - McClanahan's load was weighed.
It
weighed 23.65 tons {Resp. Exh. 4 at 2). According to Mcclanahan,
Estep stuck his finger in McClanahan's face and told Mcclanahan
to "straighten up [his] attitude" (Tr. 117). When Mcclanahan
responded that he would bite off Estep's finger, Estep stated
that Mcclanahan would be "history" (Tr . 117) .
Estep did not deny he told Mcclanahan he would be "history,"
but he was adamant that Mcclanahan never brought up safety
concerns (Tr. 451). Rather, Estep maintained that when he
confronted Mcclanahan about the weight of the load and pressed
Mcclanahan about whether he was going to haul the required
weight, Mcclanahan told him, "Well, I might be light again and I
might not" (Tr. 450-451). Mcclanahan was told to go home and not
to come to work the next day (Tr. 118-119).
McClanahan's load was weighed.
It
• September 14, 1994
weighed 22.74 tons (Resp. Exh. 4 at 2). Mcclanahan was sent home
for the rest of the shift and was told not to report to work the
following day (Tr. 120).
It
• September 19, 1994 -- McClanahan's load-w~s weighed.
weighed 23.50 tons (Resp. Exh. 4 at 2). Mcclanahan was laid off
for the rest of the shift and for the next day (Tr. 121).
• September 21, 1994 -- McClanahan's load was weighed.
weighed 24.96 tons (Resp. Exh. 4 at 3; Tr. 122).

It

• September 22, 1994 -- Around 9:00 a.m., Estep
called Mcclanahan via the CB radio and told him to stop at the
shop. Estep, Fortner, and Gross were there. According to

1781

Fortner, the meeting was prompted by the fact that Mcclanahan
recurrently was hauling underweight loads (Tr . 286-287).
Estep stated:
We were going to talk to . . . Mcclanahan and
offer him an alternative job and give him the option
. . . If he did not want to haul the required weight
. . . [W]e had an alternative job that we could put him
on and pay him by the ton (Tr. 448).
According to Mccl anahan, Fortner told him that he would be
fired if he again hauled loads that weighed under the limit
(Tr. 123).
Fortner testified that this was the first time he
discussed a weight limit with Mcclanahan {Tr. 285). He stated
that he did not consider the limit to be unsafe and that he based
his opinion upon the fact that company trucks frequently had
hauled that much in the past (Tr. 304-305).
Fortner asked Mcclanahan if he wou ld rather haul at the
Wellmore No. 8 facility where he could be paid by the ton.
(Tr. 306).
In that way Mcclanahan could haul the tonnage with
which he felt comfortable (Tr. 155). Fortner stated:
I asked him if he would be interested in
exercising his [contract] agreement . . . where he
could go to Wellmore No. 8 and haul refuse by the ton
so that he would not get in a problem of not hauling
enough weight, and he said that he could not do that,
that was crazy (Tr. 306-307).
Fortner stated that Mcclanahan also responded that at Wellmore
No. 8 Mine he would have to haul more tons than he was hauling at
Knox Creek in order to make what he was making at Knox Creek
(Tr. 287). According .to Fortner, at no point during the
discussion did Mcclanahan raise any safety issues (Tr. 309).
Gross testified that Mcclanahan advised the group that if he
went to Wellmore No. 8, he would have to haul heavier loads than
at Knox Creek just to make the same money. Estep testified that
Mcclanahan stated that he "hardly [could] make it hauling what he
was hauling" (Tr. 449). Gross too insisted that Mcclanahan never
raised the subject of safety {Tr. 417, 423).

1782

Mcclanahan maintained that he rejected the suggestion
because he heard that truck drivers at Wellmore No. 8 had
exceeded the GVW by more than double "just to make a living,"
that the drivers were having "all kinds of problems" (Tr. 123) .
•September 23, 1994 - - Around 1:00 p.m., McClanahan's load
was weighed. It weighed 22.96 tons (Tr. 114; Resp. Exh. 4 at 3).
Mcclanahan asked Gross, "Arn I terminated?" and Gross responded,
"Yes" (Tr. 248, see also Tr. 124). Mcclanahan left the property
(Tr . 2 4 8 - 2 4 9 ) .
Gross tes t ified that aside from the instance involving
Ling's truck, none of the other drivers who were weighed were
found to be carrying loads of under 24 tons (Tr. 377) . Knox
Creek's reco rds indicate that between the time when random
weighing started, and September 22, when Mcclanahan was last
weighed, six different drivers of eight different trucks were
weighed 90 times (Resp. Exh. 4; ~Tr. 391-392). Mcclanahan was
weighed 20 times and Ling was weighed 15 times. The rest of the
weighings were scattered among the others (Tr. 396).
McClanahan's loads weighed under 24 tons on seven occasions
(Exh. R-4) .
• September 27, 1994 -- Mcclanahan went to the company's
trucking office to get a copy of his termination papers.
According to Mcclanahan, the receptionist called Fortner on the
telephone. Mcclanahan and Fortner engaged in a conversation in
which Fortner told Mcclanahan, "I'm sorry for firing you. It's
nothing personal. I hate to do it. You didn't deserve it, but I
was just doing what I was told" (Tr. 126). Mcclanahan stated
that he responded that some day he and Fortner would talk about
it. Fortner denied the conversation occurred (Tr. 288).
MCCLANAHAN'S PRACTICE PRIOR TO THE WEIGHT REQUIREMENT
Records introduced by Mcclanahan and by management indicate
that prior to January 1994, Mcclanahan regularly hauled loads
that weighed more than 24 tons. The weight of the loads was
recorded on the company's work reports. The reports were
completed and signed by Mcclanahan, and I credit the information
they contain.
{~Comp. Exh. 8 at 28-33; Resp. Exh. 2.)
On January 4, 1990, Mcclanahan hauled four loads whose

1783

weights ranged between 25 . 91 tons and 32.31 tons (Tr. 138; Comp.
Exh . 8 at 31 } .
On January 5, 1990, Mcclanahan hauled four loads whose
weights ranged between 26.73 tons and 26.39 tons (Tr. 138;
Comp. Exh. 8 at 33) .
On October 12, 1990 , Mcclanahan hauled two loads that
weighed 27.57 tons and 27.59 tons (Comp. Exh. B at 54}.
On December 20, 1990, Mcclanahan hauled two loads that
weighed 24 . 35 tons and 28 . 93 tons (Tr. 219; Resp. Exh. 2 at 27) .
On February 15, 1991, Mcclanahan hauled a load that weighed
28 tons (Tr. 147; Resp. Exh. 2 at 68).
On April 30, 1991, Mcclanahan hauled four loads that weighed
30.79 tons, 3 0 ;75 tons, 29 . 88 tons and 31.89 tons (Tr. 135-136,
148; Comp. Exh. ". 8 at 28, Resp. Exh 2 at 80).
On July 27, 1992, Mcclanahan hauled six loads, four of which
weighted more than 24 tons (Tr. 150; Resp. Exh . 2 at 46).
In addition, on numerous instances, Mcclanahan estimated the
weight of his loads at 25 tons (~, January 25, 1990, January
26, 1990, June 1990, July 1990, August 1990, September 1990,
April 9, 1992 (~ Comp. Exh. 8 at 29 - 30, 32; Resp. Exh. 2 at
1-14).)

THE LAW
Section lOS(c) (1) of the Act protects miners from
retaliation for exercising rights protected under the Act,
including the right to report a safety hazard. The purpoae of
the protection is to encourage miners "to play an active part
in the enforcement of the Act" bepause, "if miners are to be
encouraged to be active in matters of safety and health, they
must be protected against any possible discrimination which
they might suffer as a result of their participation." S.Rep .
No. 95-181, 95th Cong. lst Sess., at 35 (1977), reprinted in
9Sth Cong., 2d Sess. Legislative History of the Federal Mine
Safety and Health Act of 1977 at 623. 2nd Seas. (1978)).

1784

A miner alleging discrimination under the Act establishes a
prima facie case by proving that he or she engaged in ·protected
activity and that the adverse action complained of was motivated
in any part by that activity (Secretary on behalf of Pasula y.
Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980),
rey'd on other grounds sub nom. Consolidation Coal Co .. y,
Marshall, 663 F2d 1211 (3d Cir. 1981}; Secretary on behalf of
Robinette y. United Castle Coal Co., 3 FMSHRC 803, 817-818 (April
1981)). The operator may rebut the prima facie case by showing
either that no protected activity occurred or that the adverse
action was in no part motivated by protected activity (Pasula,
2 FMSRHC at 2799-2800) . If the operator cannot rebut the prima
facie case, it nevertheless may defend affirmatively by proving
that it also was motivated by the miner's unprotected activity
and would have taken the adverse action in any event for the
unprotected activity alone (Pasula, 2 FMSHRC at 2800; Robinette,
3 FMSHRC at 817-8)8; see also Eastern Assoc. Cqal CQr;p. y.
fMSHRC, 813 F.2d 639, 642 (4th Cir. 1987; Donovan y. Stafford
Const. Co., 732 F.id 954, 958-959 (D.C. Cir. 1984); Boich y.
FMSHRC, 719 F. 2d 194, 195-196 (6th Cir. 1983 (specifically
approving the Commission's Pasula-Robinette test}}.
It is settled that a miner has a right under the Act to make
safety complaints to his or her employer.
It is likewise settled
that a miner has a right to refuse to abide by an unsafe work
rule. However, in order to be protected by the Act, the safety
complaint and work refusal must reflect the miner's good faith,
reasonable belief that a hazard exists (Robinette, 3 FMSHRC at
810-812).
When a miner has expressed a good faith, reasonable belief
in a hazard, an operator has an obligation to address the danger
perceived by the miner "in a way that his [or her] fears
reasonably should have been quelled" {Gilbert y. FMSHRC, 866 F.2d
1433, 1441 (D.C. Cir. 1989}; ,ae.e. Secretary on behalf of Pratt y.
Riyer Hurricane Coal Company. Inc., ' 5 FMSHRC 1520, 1534
(September 1983); Secretary of Labor y. Metric Constructors.
~, 6 FMSHRC 226, 230 (February 1984) aff'd sub nom. Brock y.
Metric Constructors. Inc., 766 F .. 2d 469 (11th Cir. 1985)). A
miner's continuing complaint after an operator has taken
reasonable steps to dissipate fears and to ensure the safety of
the challenged task or condition may make the complaint and any
related work refusal unreasonable and withdraw them from the

1785

Act's protection (Boswell y. National Cement Company, 14 FMSHRC
253, 258 (February 1992)).
MCCLANAHAN'S PRIMA FACIE CASE

To prove the allegation that he was a victim of unlawful
discrimination, Mcclanahan must first establish that he engaged
in protected activity and as a result suffered an adverse action.
McClanahan's contention that he engaged in protected
activity is based upon his claims that he complained about the
safet~ of the minimum load requirement at Knox Creek.
The
complaints fall into two categories: occasional complaints about
having to dump refuse weighing the required amount or more into
the slurry basins, and general and repeated complaints about how
unsafe it was to haul loads weighing the required amount or more.
(At the hearing, Mcclanahan also contended that he complained on
several instance's about the condition of the haulage road at Knox
Creek. However, these complaints are outside the scope of this
proceeding. McClanahan's complaint of discrimination did not
allege complaints about the road to be a cause of his termination
-- "[T]hey fired me for my fear of hauling excessive weight"
(Complaint, Exh. 1 at 5) -- and the record fully supports finding
that the adverse action -- i.e., his termination as a contract
hauler -- was because he did not haul the weight required and was
in no way connected to complaints about the road.)
The first question is whether Mcclanahan made the
complaints. If he did, the second question is whether he made
them in good faith and whether they were reasonable, recognizing
that the answer to the latter question may involve an analysis of
management's response, if any, to the complaints.
PUMPING INTO THE SQRRY BASINS

Mcclanahan believed that he ''probably" complained about
hauling at least 24 tons of refuse and dumping the loads into the
slurry basins because he feared the weight of the loads could
cause the walls of the basins to give way and the truck to slide
in (Tr. 163). The evidence SUPP.Orts finding that Mcclanahan in
fact expressed such fears to mine management. Gross, who at the
time was the supervisor at Knox Creek, testified that Mcclanahan
complained about the situation via the CB radio (Tr. 380), and

1786

Hess, the water truck operator and former haulage truck driver
confirmed that he heard Mcclanahan state something . to the effect
that he did not ·believe that it was safe to back up to the basins
to dump (Tr. 487-488). Mcclanahan also shared the same concerns
with Odum when Odum came to the mine (Tr. 33, 35, 45).
I
conclude from this testimony that concerns about dumping 24 tons
or more into the basins were on McClanahan's mind and that he in
fact raised the concerns with management.
I also conclude that the evidence supports finding that
management responded to McClanahan's fears. Gross and Hess
maintained, and Mcclanahan agreed, that Gross told Mcclanahan if
he was afraid of the truck sliding or sinking into the basins
while he was dumping, he should dump the refuse in front of the
particular basin involved and the bulldozer operator would push
it in (Tr. 163, 380, 488).
Mcclanahan acknowledged that this addressed his concern
regarding slate, but he maintained that it did not address his
concern regarding the dumping of filter cake.
"We never dumped
[filter cake] and let the dozer push it . . . . If you dump the
(filter cake] out[,) it's like water and it runs everywhere"
(Tr . 16 3 - 16 4 ) .
However, I find that Gross addressed McClanahan's fears
about dumping filter cake in another manner, one that was equally
as effective as dumping other refuse in front of the basins.
McClanahan's concern about getting too near the basins was
conditioned upon the fact that a berm was sometimes lacking when
he had to dump the filter cake and that he therefore might back
too near the edge. This was especially true when Odum came to
Knox Creek on March 7. Mcclanahan described it: "[T]here was no
berm around that filter cell. The only berm that you .have is
when you backed up and your truck sank, you kind of made your own
berm" (Tr. 100). Gross responded to this concern, in that he
told Mcclanahan that if he was apprehensive about the berm to
"get the dozer operator, contact him on the radio and get him up
here and let him fix the berm for you" (Tr. 380).
I credit this
testimony.
It was consistent with the testimony of Odum, a
disinterested witness, that Gross and "anyone up there" (i.e.,
anyone at the refuse dump) were usually fully responsive to
requests regarding work that needed to be done (Tr. 34).

1787

Thus, I conclude that while Mcclanahan may have expressed a
good faith, reasonable belief that dumping refuse at the slurry
basins was hazardous, his concerns were met with a response that
reasonably should have dissipated them. To the extent Mcclanahan
persisted in his concerns he did not do so in good faith, and
they were not protected.
GENERAL HAZARDS OF THE WEIGHT REQUIREMENT
Mcclanahan testified tha t from its inception he repeatedly
protested the weight limit because it was unsafe. He maintained
that on January 27, 1994, he told Estep that it was dangerous to
haul loads of 25 tons (the limit at that time) because the weight
would damage the trucks and roads (Tr. 73-73); that on January
31, he told Estep it was unsafe and unfair to require drivers to
take a chance of getting injured (Tr. 77 - 78); that on February 1,
he told Estep via the CB radio that the weight requirement was
unsafe and the company should not put drivers in a situation
where they had to haul unsafe loads (Tr. 78-79); that on
February 4, he complained via the CB radio about "overloading
being so hazardous" (Tr. 80); that on February 27, he told Carter
that he ~as afraid to haul the required weight because of the
hazards (Tr. 87); that on March 2, he expressed his fears to
Estep again; that on March 3, he complained to Wampler that
hauling at least 24 tons scared him (Tr. 97); that on May 25,
1994, he complained again to Carter (Tr. 111); that on September
22, 1994, at a meeting with Estep, Fortner and Gross, he stated
again that he regarded the weight limit requirement to be
hazardous.
Gross, Estep and Wampler all stated that Mcclanahan never
discussed the safety of the weight limit with them (see e.g.,
Tr. 324, 417, 423, 437, 497). Rather, they maintained that his
concern was for the wear-and-tear the requirement put on his
truck.
I do not fully credit their testimony. As I have
previously noted, Mcclanahan carefully documented the dates and
substance of his purported complaints (Comp. Exh. 4).
Indeed, he
showed such an aversion to the weight requirement once he became
a truck owner that I find it entirely likely he raised both kinds
of objections -- objections based on safety and objections based
on wear-and tear -- in order to get out from under the
requirement.

17 88

In any event, there is no question that by September 22, at
the latest, management understood that Mcclanahan was using
safety as at least one basis for objecting to the weight
requirement. Fortner, who was at the September 22 meeting with
Mcclanahan and the others, stated that he explained to Mcclanahan
that the weight requirement was not unsafe (Tr. 304-305) .
Fortner's explanation did not come out of the blue, and I infer
it was elicited by McClanahan's expression of his safety
concerns.
Having concluded that Mcclanahan expressed his general
safety concerns regarding the weight limit, the next question is
whether they were based on a good faith belief that hauling loads
of 24 tons or more was, in fact, hazardous. I find that they
were not.
In my view, McClanahan's purported good faith belief in the
hazards of the w,~ight limit is completely discredited by his
documented history of repeatedly hauling loads that were as heavy
or heavier than the limit when he was a salaried employee, and of
doing so without meaningful complaint. I conclude that while
Mcclanahan may indeed have had concerns, they were those of a
truck owner for the cost of the requirement to his business and
not those of a driver for his and others' safety.
To me, it speaks volumes that prior to becoming a truck
owner Mcclanahan repeatedly hauled loads weighing more than
24 tons without making known his supposed safety concerns to
either management or to MSHA. McClanahan's own carefully kept
records indicate that the first time he complained to management
about hauling 24 tons or more was in late January 1994, shortly
after the weight limit went into effect and after he had
purchased the truck (Comp. Exh. 4). Yet, the record is replete
with previ0us instances when Mcclanahan hauled more than 24 tons.
As I have already noted, on January 4, 1990, he hauled four
loads that weighed between 25.91 tons and 32.31 tons (Tr . 138;
Comp. Exh. 8 at 31); on January 5, 1990, he hauled four loads
that weighed between 26.73 tons and 28.39 tons (Tr. 138; Comp.
Exh. 8 at 33); on October 12, 1990, he hauled two loads that
weighed 27.57 tons and 27.59 tons (Tr. 217; Resp. Exh. 8 at 54);
on December 20, 1990, he hauled two loads that weighed 24.35 tons
and 28.93 tons (Tr. 219; Resp. Exh. 2 at 27); on February 15,

1789

1991, he hauled one load that weighed 28 tons (Tr. 147, Resp.
Exh. 2 at 68); on April 30, 1991, he hauled four loads that
weighed between 29.88 tons and 31.89 tons (Tr. 135-l36, 148;
Comp. Exh. 8 at 28, Resp. Exh 2 at 80); on July 27, 1992, he
hauled four loads that weighed between 24.32 tons and 27.77 tons
(Tr. 150; Resp. Exh. 2 at 46).
(While some of these loads were
hauled in a truck other than the one he purchased and at
different sites, Mcclanahan did not maintain that the trucks or
the sites essentially differed.)
Mcclanahan testified that on October 2, 1990, when he was
recorded as hauling loads of 27.57 tons and 27.59 tons , he to l d
a company official i t was "too much weight" (Tr. 144 - 145; Resp.
Exh . 2 at 54) and that later he told Estep to try to get the
person loading the trucks to "lighten up" (Tr. 218 ) ). Even if I
credit this testimony, it will at most establish that on these
two occasions Mcclanahan complained about the weight he was
hauling. However, there is no indication he linked the
complaints to fears for his or others' safety.
Likewise, Mcclanahan maintained that on December 20, 1990,
when he hauled loads of 24 . 35 tons and 28.93 tons, he told
Clifford Hurley, who was then a supervisor, that the load was too
heavy, but, again, there is no testimony that this statement was
linked to safety concerns (Tr. 219, Resp. Exh. 2 at 27).
Moreover , and equally compelling, McClanahan's lack of a
genuine safety concern is shown by the fact that without
complaint on occasion he signed work reports estimating the
weight he was hauling to be 25 tons (Tr. 140; ~ Comp. Exh. 8;
Resp. Exh. 2 ) . Mcclanahan maintained that when he est imated a
weight of 25 tons, the actual tonnage always was less, but I do
not believe him (Tr. 215). The numerous records of loads that
were weighed and were over 25 tons indicates the contrary.
In any event, it strikes me . as completely incongruous to
McClanahan's purported belief in the inherent hazards of hauling
more than 24 tons, that he would have indicated he was engaging
consistently in hazardous work.
I believe it is more than a coincidence that McClanahan's
complaints concerning the hauling of 24 tons or more are
definitely documented as linked to safety only after he became
the owner of the truck. The financial burden of upkeep and
maintenance was suddenly his, not the company's. Obviously, if

1790

the truck was going to have to haul 24 tons or more each time it
was loaded, there wa~ going to be wear and tear on the truck and
hence expense to Mcclanahan. Once he became an owner he had a
decided financial incentive for protesting the weight
requirement, an incentive that was quite apart from safety.
Finally, I view McClanahan's failure to complain to MSHA
about the purported hazards of the weight limit also as
indicative of his lack of good faith.
Section lOS(c) does not provide the only path a miner may
follow to protest against working conditions he or she believes
hazardous. A miner may also pursue a parallel path by invoking
section 103(g) {30 U.S.C. § 813(g)). The provisions of section
103(g) authorize a miner who reasonably believes a violation of
the Act or any mandatory health or safety standard exists or an
imminent danger exists to request and to obtain an immediate
inspection by notifying MSHA of the violation or danger . In
addit i on, the law· requires the name of the miner requesting such
an inspection to be kept confidential and to not be revealed to
the operator. Mcclanahan did not avail himself of this option.
Mcclanahan testified that on March 4, 1994:
I .. . called MSHA about the hazardous conditions
and at the time I didn't write down who I talked to or
anything. They just said they couldn't help (Tr . .98;
see also Tr. 162).

I do not credit this testimony for three reasons . First,
Mcclanahan later modified his testimony and stated that either he
or his wife called -- he could not recall who (Tr. 257-258).
Second, and as counsel for Wellmore pointed out at the hearing,
the fact that Mcclanahan could not remember who placed the
telephone call or to whom he or his wife talked is entirely at
odds with the carefully written records he kept of all of the
conversations and incidents that related to his ultimate
termination (Comp. Exh. 4). Third, if in fact either of the
McClanahans reported to MSHA on-site hazardous ~onditions or
practices, I find it highly unlikely that either would have been
told there was nothing MSHA could do. MSHA does not operate like
that. While complaints about on-site hazards must be in writing,
they may be received orally and later reduced to writing.

1791

Moreover, it is the policy of the agency to advise miners of
their rights and how they may proceed in conformance with those
rights. It simply does not ring true that a miner would call
MSHA, report what he or she believed to be a work place hazard
and be told the agency was powerless.
It may be that Mrs. Mcclanahan called to complain about the
use of trucks weighing more than their licenses permitted on
state roads. McClanahan's testimony that "she had called and
related the weight problem, and . . . they said they just
couldn't help because it was off road or not an issue" suggests
as much {Tr. 257). However, if in fact she had complained about
hazardous work conditions at the mine, it is not credible to me
that she would have been told the agency could not help her
husband. As I stated, the agency does not work like that . (In
this regard, I find McClanahan's apparent assertion that it was
inherently dangerous to haul loads that put the truck over the
manufacturer's recommend GVW to be totally unsupported by the
record. Not only did Mcclanahan himself consistently haul loads
that weighed more than that recommended by the manufacturer, the
Commonwealths of Kentucky and Virginia licensed the truck to haul
loads beyond the manufacturer's recommended GVW (Tr. 169-179,
233-234, 250, 432).)
Further, Mcclanahan also stated that he did not file a
formal complaint with MSHA because he was "fearful for [his] job"
{Tr. 257). When I asked him whether he was aware that under the
Act he had the right of confidentiality, he responded "I know I
have that right, but it [isn't] the way it always works" <.I.ii.).
Undoubtedly, it is true that there have been instances when
confidentiality has not been protected. However, it also is true
that those instances are · few and far between. The agency takes
the right very seriously. It has codified it in its .regulations
(30 C.F. R. § 43.2, § 43.4) and emphasized it in its official
policy manual (Program Policy Manual, III.43-1 at 3). MSHA goes
to great lengths to protect from disclosure the identity of
miners who report hazards. While McClanahan's skepticism of the
efficacy of MSHA efforts in this regard provides him with a
convenient excuse, it raises an equal skepticism on my part of
his good faith belief in the purported hazards he encountered.

1792

ORDER
For the reasons set forth above, I conclude McClanahan's
safety complaints were either addressed so that their
continuation was unreasonable or were not made in good faith.
Therefore, his complaint of discrimination is DENIED and this
proceeding is DISMISSED.

~/ ·n ,/·// :.&?~._____
David F. Barbour
Administrative Law Judge

Distribution:
Billy R. Mcclanahan, P.O. Box 498, Grundy, VA 24614
Louis Dene, Esq., P.O. Box 1135, Abingdon, VA 24210
Ronald L. King, Esq., Robertson, Cecil, King & Pruitt,
237 Main St., Drawer 1560, Grundy, VA 24614
Richard Farmer, Esq., P.O. Box 901, Grundy, VA 24614
\mca

1793

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
D~NVER, CO 80204-3582
(303) 844-3993/FAX (303) 844-5268

OCT 3 1 1995
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of KEITH D. JAMES,
Petitioner

Docket No. WEST 95-226-D

v.

Cordero Mine
48-00992

CORDERO MINING COMPANY,
Respondent
DECISION
Appearances:

Margaret A. Miller, Esq., Office of the Solicitor,

.u.s. Department of Labor, Denver, Colorado,
for Petitioner;
Charles W. Newcom, Esq., Denver, Colorado,
for Respondent.

Before:

Judge Cetti

This case is before me upon the complaint by the Secretary
of Labor on behalf of Keith D. James pursuant to section 105(c)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. ·
§ 801, et~, the "Act".
I

The Secretary alleges that Cordero Mining Company (Cordero)
discharged the Complainant on October 6, 1994 , in violation of
section 105(c) (1) of the Act 1 because of his protected activi-

Section 105(c) (1) of the Act provides as follows:
"No
person shall discharge or in any manner discriminate against or
cause to be discharged or cause discrimination against or otherwise
interfere with the exercise of the statutory rights of any miner,
representative of miners or applicant for employment in any coal or
other mine subject to this Act because such miner, representative
of miners or applicant for employment has filed or made a complaint
under or related to this Act, including a complaint notifying the
operator or the operator's agent, or the representative of the
miners at the coal or other mine of an alleged danger or safety or
health violation in a coal or other mine, or because such miner,
representative of miners or applicant for employment is the subject
of medical evaluations and potential transfer under a standard
1794

ties. The alleged protected activity includes safety complaints
at several company meetings concerning dust on the roadway, complaints to MSHA which resulted in inspections (but no citations),
distribution of Miners' Rights Handbooks and use of the communication system in his assigned company vehicle to make other
employees aware of safety hazards.
Cordero, while not disputing that Mr. James may have engaged
in some protected activity, asserts Mr. James was properly disciplined for his own misconduct and ultimately discharged after
exhausting the formal steps of the progressive disciplinary procedure in place at the Cordero Mine . Cordero further asserts
there is a total lack of evidence of discriminatory intent
against Mr. James, or knowledge of asserted safety complaints by
Mr . James on the part of those who made the decision to discharge
him after Complainant had exhausted the formal steps of the company's formal steps of progressive disciplinary procedure. The
final decision was made by the Production Supervisor Rick Woodard, Production Manager Dean Dvorak, Human Resource Manager Chad
Anderson, and the company General Manager Dave Salisbury.
II

STIPULATIONS

A.
Cordero Mining Company is engaged in mining and selling
of coal in the United States and its mining operations affect
interstate commerce.
B. Cordero Mining Company is the owner and operator of
Cordero Mine, MSHA I.D. No. 48-00992.
C.
Cordero Mining Company is subject to the jurisdiction of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801
et~ ("the Act 11 } .
D.
matter .

The Administrative Law Judge has jurisdiction in this

E.
Keith D. James was employed as an equipment operator for
the Cordero Mine in Gillette, Wyoming, from January 7, 1985,
until he was terminated on Octobe~ 6, 1994.

published pursuant to section 101 or because such miner, representative of miners or applicant for employment has instituted or
caused to be instituted any proceeding under or related to this Act
or has testified or is about to testify in any such proceeding, or
because of the exercise by such miner, representative of miners or
applicant for employment on behalf of himself or others of any
statutory right afforded by this Act."

1795

F. At the time of his termination, Keith James was earning
$19.60 per hour and was working 40 hours each week plus an
average of 6 hours of overtime.
G. Mr. James seeks back pay from the time of his discharge
on October 6, 1994, until the present, less credit for payment
received pursuant to agreed economic reinstatement beginning in
February 1995.
H. The exhibits to be offered by Respondent and the Secretary are stipulated to be authentic but no stipulation is made as
to their relevance or the truth of the matters asserted therein.
I.

There is no history of discrimination complaints at this

mine.
III

It is clear from the stipulations, as well as from the
evidence, that Cordero is an operator as defined by section 3(d)
of the Act and that Keith James, at all relevant times, was
employed by Cordero as an equipment operator and was, therefore,
a miner as defined in section 3(g) of the Act .
The evidence presented established that Cordero Mine, at all
relevant times, had in place a progressive employee disciplinary
policy. That policy provides for a four-step disciplinary procedure. The steps are:
(1) verbal warning, documented in writing ; (2) documented written warning; {3} written, formal probation notice stating correction measures; and (4} termination.
(Tr~ 40; Resp . Ex. 1) 2
The progressive four-step disciplinary procedure applies
only to regular employees .
It does not apply to temporary
employees . Under the mine ' s established disciplinary policy,
infraction of work rules by a temporary employee results in
either counseling or termination. The temporary employees are
not given the progressive four-step disciplinary procedure.
Mr. James was not a temporary employee. He was a regular
employee and thus subject to the four-step disciplinary procedure as were all regular employees. The evidence presented
established that Mr . James was properly disciplined and finally
discharged when he exhausted the mine's progressive four-step
disciplinary procedure .
2

In addition, the disciplinary policy provides that a
serious violation of work rules such as "safety violations endangering others" may warrant immediate suspension or termination
without proceeding through the positive four-step disciplinary
procedure.

1796

Step 1 discipline resulted from James' failure to come to
work for a scheduled overtime shift. This was a violation of
established company rules.
Step 2 discipline was for an accident early in February 1994
involving a mobile shovel. In this accident, James was admittedly at fault. James asked a shovel operator to swing out before
making sure that he (James} was clear of the shovel . James'
dozer was struck by the swinging counterweight of the shovel .
A second step 2 discipline was given to James for an accident resulting in property damage issued for improper operation
of a dozer . James was found to be at fault.
A third step discipline was given to Mr. James in May 1994
when James backed the dozer he was operating into another dozer,
striking it near the middle, below the operator's compartment and
causing damage which included breaking off the fuel tank nozzle
and causing a spillage of fuel.
This incident occurred only four days after James was
involved in another property damage incident for which he
received no discipline.
Mr. James' fourth step discipline and termination occurred
in October 1994 . James was operating his dozer to help pull out
a haulage truck that had become stuck in mud in a pit. Mr. James
failed to hold tight the cable that was tied from the back of the
dozer to the front of the stuck truck due to his failure to keep
his dozer in gear and his foot on the brake. The tracks of the
dozer rolled backwards which resulted in the front wheels of the
truck to raise up from the ground. The fact that the tracks of
the dozer rolled backwards showed that the dozer was in neutral
and the operator's foot was not on the brake.
Following this incide nt there was a fact-finding meeting to
review the accident; Messrs. Chad Anderson, Rick Woodard and Dean
Dvorak participated. Mr. James testified that they told him that
he had allowed the dozer he was operating to "roll backward
which, in turn, allowed the haulage truck's wheels to come off
the ground which could have caused a serious accident."
(Tr.
58} •

It is not disputed that James engaged in protected activity.
James testified that during the time period from 1990 to 1994 he
made safety-related complaints over the two-way radio in the
truck and other equipment he operated. He made complaints about
"different items, like road widths, road conditions, too much
dust, high wall conditions and equipment failures." When asked
how often he voiced these concerns, he testified as follows:
A.

It would probably happen three. to five times a month .

1 79 7

Q.

And were you satisfied with the results after you made a
complaint?

A.

In most cases.

James also testified that during the time period 1990 to
1994 he made three phone calls to the Denver number of MSHA but
never found out what happened as a result of those complaints.
( Tr • 2 5 , 2 6 ) .
Petitioner presented evidence purporting to show disparity
of treatment between Mr. James and other employees. The evidence
presented is not persuasive. Petitioner's exhibit 2 does not
reflect which employees were temporary and, therefore, not subject to the formal four-step disciplinary procedure and which
were regular employees who were subject to the progressive fourstep disciplinary procedure.
(Tr. 168-169). It satisfactorily
appears from the record that the accidents and incidents for
which Mr. James received discipline were only those incidents
where the employer found Mr. James was at fault.
Neither Mr.
James nor any other regular employee was disciplined for
accidents that were not the employee's fault.
APPLICABLE LAW AND ANALYSIS
Section 105(c) of the Act was enacted to ensure that miners
will play an active role in the enforcement of the Act by protecting them against discrimination for exercising any of their
rights under the Act. A key protection for this purpose is the
prevention of retaliation against a miner who brings to an operator's attention hazardous conditions or practices in the workplace or engages in other protected activity.
The basic principles governing analysis of discrimination
cases under the Mine Act are well settled.
In order to establish
a prima facie case of discrimination under section 105(c) of the
Act, a complaining miner bears the burden of production and proof
in establishing that he engaged in protected activity and that
the adverse action complained of was motivated in any part by
that protected activity.
Secretary on behalf of Fasula v.
Marshall, 663 F.2d 1211 (3d Cir. 1981}; Secretary on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 817-18 (April
1981). The operator may rebut the prima facie case by showing
either that no protected activity occurred or that the adverse
action was in no part motivated by protected activity.
If an
operator cannot rebut the prima facie case in this manner, it may
nevertheless defend affirmatively by proving that it was also
motivated by the miner's unprotected activity and would have
taken the adverse action in any event on the basis of the miner's
unprotected activity alone.
Pasula, supra; Robinette, suora.
See also Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642

1798

(4th Cir. 1987); Donovan v. Stafford Construction co., 732 F.2d
954, 958-59 (O.C. Cir. 1984); Boich v. FMSHRC, 719 F.2d 194, 19596 (6th Cir. 1983) (specifically approving the Commission's
Pasula-Robinette test). Cf. NLRB v. Transportation Management
Corp., 462 u.s. 393, 397-413 (1983) (approving nearly identical
test under National Labor Relations Act).
It has been stated many times that direct evidence of actual
discriminatory motive is rare.
Short of such evidence, illegal
motive may be established if the facts support a reasonable
inference of discriminatory intent. Secretary on behalf of
Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2510-2511 (November
1981), rev'd on other grounds sub nom. Donovan v. Phelps Dodge
Corp., 709 F.2d 86 (D.C. Cir . 1983); Sammons v. Mine Services
Co., 6 FMSHRC 1391, 1398-1399 (June 1984).
Circumstantial indicia of discriminatory intent by a mine
operator against a complaining miner include the following:
knowledge by the operator of the miner's protected activities;
hostility towards the miner because of his protected activity;
coincidence in time between the protected activity and the
adverse action complained of; and disparate treatment of the
complaining miner by the operator. Chacon, supra at 2510. See
also Boich v. FMSHRC, 719 F.2d 194 (6th Cir . 1983).
In Chacon the Commission also explained the proper criteria
for analyzing an operator's business justifications for an
adverse action:
Commission judges must often analyze the
merits of an operator's alleged business
justification for the challenged adverse
action.
In appropriate cases, they may
conclude that the justification i s so weak,
so implausible, or so out of line with norma l
practice that it was a mere pretext seized
upon to cloak discriminatory motive .
But
such inquiries must be restrained.
The Commission and its judges have neither
the statutory charter nor the specialized
expertise to sit as a super grievance or
arbitration board metihg out industrial
equity. Cf.
Youngstown Mines Corp., 1
FMSHRC 990, 994 (1979). Once it appears that
a proffered business justification is not
plainly incredible or ~ mp l ausible, a finding
of pretext is inappropriate.
We and our
judges should not substitute for the
operator's business judgment our views of
"good" business practice or on whether a
particular adverse action was "just" or

17 99

"wise." Cf. NLRB v . Eastern Smelting &
Refining Corp., 598 F.2d 666, (1st Cir.
1979). The proper focus, pursuant to Pasula,
is on whether a credible justification
figured into motivation and, if it did,
whether it would have led to the adverse
action apart from the miner's protected
activities. If a proffered justification
survives pretext analysis ••• , then a limited
examination of its substantiality becomes
appropriate. The question, however, is not
whether such a justification comports with
judge's or our sense of fairness or
enlightened business practices. Rather, the
narrow statutory question is whether the
reason was enough to have legitimately moved
that the operator to have disciplined the
miner. Cf. R-W Service System Inc. 243 NLRB
1202, 1203-04 ( 1979) (articulating an
analogous standard) .
DISCUSSION AND CONCLUSION

The issue in this case is not whether the adverse action was
just or wise or comported with my sense of fairness or enlightened business practice.
The record clearly demonstrates that the reasons given by
the employer for the adverse action were not "plainly incredible
or implausible." I conclude and find that the =stated reasons for
the adverse action taken by Cordero were not pretextual .
While it is undisputed that James engaged in protected
activity, I find that Cordero in terminating James' employment
was motivated by James' unprotected activity and would have taken
the adverse action in any event on the basis of James' unprotected activity alone.
I therefore find that discharge of James was
not in violation of section 105(c) of the Act.
ORDER
This case is DISMISSED.
, ·i

,__ _/

(JU4J_: '"'fl
.AugJst F. Cetti
Administrative Law Judge
Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway, Suite 1600, Denver, co 80202-5716
(Certified Mail)
Charles W. Newcom, Esq., SHERMAN & HOWARD L.L.C., 633 17th
Street, Suite 3000, Denver, co 80202
(Certified Mail)
1800

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 t< STREET NW, 6TH FLOOR
WASHINGTON, 0 .C. 20006

May 26, 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
R B COAL COMPANY,
INCORPORATED,
Respondent

.•
.
..

CIVIL PENALTY PROCEEDING
Docket No. KENT 95-343
A. C . No. 15-17077-03539
RB #5 Mine

.

ORDER ACCEPTING APPEARANCE
ORDER ACCEPTING LATE FILING
ORDER DIRECTING OPERATOR TO ANSWER
It is ORDERED that the Conference and Litigation Repre sentative (CLR) be accepted to represent the Secretary in accordance
with the notice of limited appearance he has filed with the
penalty petition. Cyprus Emekald Resources corpoka~ion,
1 6 FMSHRC 2359 (November 1994).
on April 24, 1994, the CLR filed a motion to accept late
filing of the penalty petition along with an affidavit . As I
have previously recognized, the CLR program is a new approach by
the Secretary to have non-lawyer MSHA employees appear before the
Commission in less complicated cases.
I have approved the
practice . Cyprus Emerald Resources corporation, supra. As set
forth in an affidavit of the CLR, there was some confusion over
the computation of the 45 day period allowed for filing the
penalty petition and therefore, the penalty petition was filed 16
days late. I take judicial notice of the fact that as a general
matter pleadings and motions filed by CLRs with the Commission
are most prompt.
The operator has not filed an objection to the CLR's motion.
29 c.F.R. § 2100.10. There is no allegation of prejudice
The Commission has not viewed, the 45 day requirement as
jurisdictional or as a statute of limitation. Rather, the
Commission bas permitted late filing of the penalty petitions
upon a showing of adequate cause by the Secretary where there has
been no showing of prejudice by the operator. Salt Lake county
Road Department, 3 FMSHRC 1714, 1716 (July 1981); Rhone-Poulenc
of Wyoming Co., 15 FMSHRC 2089 (Oct. 1989). I find the circumstances as stated above constitute adequate cause for the short
delay in the filing of the penalty petition.
In light of the foregoing, it is ORDERED that the CLR•s
motion to accept late filing of the penalty petition"be~RANTED .

1801

rt is further ORDERED that the operator file an answer to
the penalty petition within 30 days of the date of this order.

Paul Merlin
Chief Administrative Law Judge
Distribution:

(Certified Mail)

Ronnie R. Russ e ll, Tom.my n. Frizzell, Conference and Litigation
Representative, MSHA, u. s. Department of Labor, P. o. Box 1762,
Barbourville, KY 40906
Mr. Duane H. Bennett, President, RB Coal co., Inc., HC 62 Box
610, Pathfork, KY 40863
/gl

1802

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
W.UHINGTON, O.C. 20006

October 19. 1995

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 95-171-M
A. C. No. 23-02068-05507

v.
Journagan Portable #12MC
LEO JOURNAGAN CONSTRUCTION
COMPANY,
Respondent

!

ORDER TO ANSWER OR SHOW CAUSE
ORDER TO ADVISE
Before:

Judge Merlin

This case is before me upon a petition for assessment of a
civil penalty under section 105(d) of the Federal Mine Safety and
Health Act of 1977. on May 5, 1995, the Solicitor filed a
penalty petition for this case. On July 14, 1995, an order to
show cause was issued directing the operator to file its answer
to the penalty petition. The operator has not 'filed an answer.
It must do so or be held in default and liable for the full
amount of the assessed penalties .
On August 28, 1995, a Conference Litigation Representative
(CLR) filed with the Commission a copy of an unsigned joint
motion to approve settlement which was being sent to the operator
for its signature. 1 The motion provides that the operator would
agree to pay the originally assessed penalty.
On September 22, 1995, the CLR filed a copy of another
unsigned joint settlement motion i t was sending to the operator
for signature . According to this motion, the parties would
settle this case by having the operator provide training in lieu
of the proposed assessed penalty.
It is well established that the Act mandates assessment of a

1

The CLR has failed to enter an appearance before the
Commission.
180 3

monetary penalty for any violation of a mandatory safety
standard. Island Creek Company, 2 :FMSHRC 279, 280 (February
1980); Van Mulvehill Coal Co., Inc., 2 FMSHRC 283, 284 (February
1980); Tazco, Inc., 3 FMSHRC 1895, 1896 (August 1981). The most
recent unsigned settlement motion should not, therefore, be
pursued. It is impermissible under the Act.
Because of the foregoing circumstances participation by the
Solicitor would be helpful.
In light of the foregoing, i t is ORDERED that the operator
file an answer in this case within 30 days of the date of this
order or show cause why i t should not be held in default .
It is further ORDERED that within 45 days of the date of
this order the Solicitor submit a settlement motion or advise
whether a hearing will be necessary.

-----\~ \\

'

\~
Paul Merlin
Chief Administrative LoA Judge
Distribution:

(Certified Mail)

Douglas White, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Blvd., Arlington, VA 22203
Margaret Miller, Office of the Solicitor, U. S. Department of
Labor, 1999 Broadway, Suite 1600, Denver, CO 80202-5716
Daniel Haupt, Conference & Litigation Representative, U.S.
Department of Labor, MSHA, 1100 Commerce St., Rm. 4C50, Dallas,
TX
75242-0499

Mr. John A . View III, VP, Leo Journagan Construction Co., Inc.,
3003 East Chestnut Expressway, #1200, Springfield, MO 65802
/gl

1804

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRA TIVE LAW JUDGES
2 SKYLINE, 10t h FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 20, 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA) I
Petitioner
v.

Docket No. LAKE 94-72, etc.

BUCK CREEK COAL, INC.,
Respondent
OEDER GRANTING OBJECTI ON TO DEPOS ITION
OEDER TO PRODUCE DOCUMENTS FOR I N CAMERA I NSPECTION
The Secretary, by counsel, has filed a motion objecting to
the Respondent's taking the deposition of MSHA Supervisory
Special Investigator Michael G. Finnie. Buck Creek has filed an
opposition to the Secretary's motion and, further, requests that
the cases against Buck Creek be dismissed for the Secretary's
failur e to make Mr. Finnie and MSHA District Manager Rexford
Music available for deposition.
In addition, Buck Creek has
filed a motion to compel production of documents which the
Secretary opposes. 1
Obj ecti o n t o deposit ion

The Secretary originally objected to Mr . Finnie's deposition
in May 1995 solely on the grounds that he was a manager without
f irst-hand knowledge of the facts underlying these cases.
I
denied the motion holding that "[t]he fact that these individuals
are managers does not mean that they do not have knowledge of the
fa cts underlying these cases or information that might lead to

1

Buck Creek filed the original of its opposition a nd motion
a t the Commiss i on office in Washington, D.C.
Commis sion Rule
5( b ), 29 C.F . R. § 2700.S(b), provides that after a judge has been
as s igned to a case and before he issues a decision, "documents
s hall b e f iled with the Judge . "

1805

the discovery of admissible evidence." Buck Creek Coal, Inc . , 17
FMSHRC 845, 849 {Judge Hodgdon, May 1995).
In renewing his objection, the Secretary now as s erts that
Mr . Finnie is a supervisory special investigator who i s a n agent
of t wo grand juri es, one investiga ting Buck Creek a nd the other
investigating Pyre Mining Co., a n d as such he has been instructed
b y the U . S. Attorney, pursuant to Rule 6{e) (3) (A) (ii) of the
Federal Rules of Criminal Procedure, that he cannot disclose
a nything learned in the criminal investigations. The Secretary
further avers that:
Mr. Finnie's only knowledge of Buck Creek that
could be relevant to the matters before the ALJ is
based upon the criminal investigation of Buck Creek
Coal, Inc., and the civil special investigations that
are ongoing or have been completed by other inspectors.
The special investigation cases are not before this
court and involve individuals employed by Buck Creek
Coal, Inc. Mr. Finnie supervises the investigations
and does not conduct the investigations.
{Sec. Mot. at 2. )
Buck Creek implies that since a ruling has already been
issued permitting the deposition of Mr. Finnie, the Secretary
cannot object again. Furthermore, it contends that the discovery
it seeks through the deposition is relevant because:
Buck Creek intends to explore the Petitioner's
enforcement policies pertaining to Buck Creek's mine or
similar types of mines, including communications
between Buck Creek's and Petitioner's personnel
relative to the citations at issue. Also, Buck Creek
i n t ends to inquire about the bases of and underlying
policies for the Petitioner's actions. Ultimately,
Buck Creek expects to show a ' lack of factual foundation
f or the citations and the Petitioner's bias and actual
motivation in this entire matter .

1806

(Resp. Opp. at 4.) Buck Creek does not explain what it
s pecifically expects to find out from Mr. Finnie nor does it
a ddress the Secretary's new arguments.
The Commission has noted that "courts do not permit criminal
defendants to employ liberal civil discovery procedures to obtain
evidence that would ordinarily be unavailable in the parallel
criminal case" and stated that the "judge has the power to impose
limitations on the time and subject matter of discovery, which
would permit the civil matter to proceed without harming the
criminal case." Buck Creek Coal, Inc., 17 FMSHRC 500, 504 (April
1995) (citations omitted).
In this connection, the Fifth Circuit
Court of Appeals has admonished that "the trial judge in the
civil proceeding should [not] ignore the effect discovery would
have on a criminal proceeding that is pending or just about to be
brought." Campbell v. Eastland, 307 F.2d 478, 487 (1962).
Some
courts have gone so far as to stay all discovery proceedings
until the criminal case is concluded.
United States v. One 1964
Cadillac Coupe Deville, 41 F.R . D. 352 (S.D.N.Y. 1966).
In his response to Respondent's opposition to the renewed
objection to Mr. Finnie's deposition, the Secretary states that
Mr. Finnie was scheduled to be deposed on June 19, 1995, along
with several other individuals, and that the "depositions of all
the individuals could not be taken due to a lack of time and not
the refusal of the Secretary to cooperate."
(Sec. Resp. at 3.)
Another round of depositions was apparently scheduled for the
week of August 21, but Mr. Finnie was not among those scheduled .
On September 14, counsel for the Respondent advised that he
desired to take Mr. Finnie's deposition on September 18 and 1 9.
It was at this point that the Secretary raised his renewed
opjection.
There does not appear to be any lack of cooperation or bad
faith on the part of the Secretary in scheduling Mr. Finnie's
deposition. Nor does there appear to be any reason why the
Secretary cannot renew his objection to the deposition based on
new information . Further, I note that numerous MSHA officials
h ave already been deposed by the Respondent and t h e Secretary has
only renewed an objection to one individual .
When the objection to taking Mr . Finnie's d e p os i tion was

1807

denied previously, it was because the Secretary had not provided
an adequate reason for not permitting the deposition. This time
he has. Mr. Finnie did not issue any of the citations in the
cases before me and apparently did not participate in the
investigation leading to the issuance of the citations. He is,
however, heavily involved in the criminal investigation.
Therefore, I find that the conjectural possibility that he may be
able to provide some information on the citations in issue is far
outweighed by the harm that could result to the criminal case if
his deposition is permitted.
Accordingly, I GRANT the Secretary's motion objecting to the
taking of Mr. Finnie's deposition and ORDER that he may not be
deposed until after the disposition of the criminal matters.
In
view of this ruling, the Respondent's motion to dismiss is
DENIED . 2
Motion to Compel
Buck Creek requests that the Secretary be compelled to
provide:
(1) "inspectors' notes prepared during Buck Creek
inspections in which no citations were issued by that inspector,"
(2) "eleven {11) pages of conference worksheets," {3} "twentyfive {25) memoranda relating to special investigations and
potential Section llO(c) civil knowing/willful violations" and
(4) the investigative files in eight Section 110 cases.
In his
response to the motion, the Secretary states that the inspectors'
notes were produced on October 10, 1995, "except those documents
which relate to the criminal investigation of Respondent." With
respect to the remaining documents, the Secretary asserts that
they come within the "work-product privilege" set out in Rule
26{b) (3) of the Federal Rules of Civil Procedure and that, in
addition, 12 of the 25 memoranda and six of the eight Se·ction 110
case files relate to the criminal investigation.

2

It appears that the deposition of Mr. Music is scheduled
for October 26 and 27, 1995.

1808

The Secretary's claims cannot be properly consider ed without
an i nspection of the documents in question. Accordingly, counsel
for the Secre tary is ORDERED to provide me with a copy of each
contested document for my in camera consideration by November 3,
1995 . After I have inspected the documents I will i s sue a ruling
on t he Respondent's motion to compel.

~~~

Administrative Law Judge

Distribution:
Rafael Alvarez , Esq. , Office of the Solicitor, U. S. Dept of
Labor , 230 S. Dearborn St., Chi cago, IL 60604 (Certified Mail)
Henry Chajet, Esq., Patton Boggs, L.L.P . , 2550 M St., NW.,
Washington, DC 20037 (certified Mail)
/lt

1809

FEDERAL HINE SAFETY AND HEALTH RMEW COMMISSION

'™

17l0 K STJUT, N.W.,
FLOOl
WASHINCTON, D.C. 20006

October 23, 1995

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 95-385-M
A. C. No. 04-01950-05531 A

v.
Lang Station
BENNIE WAYNE CURTIS,
EMPLOYED BY CANYON COUNTRY
ENTERPRISES, D.B.A. CURTIS
SAND & GRAVEL,
Respondent
DECISION DISAPPROVING SETTLEMENT
ORDER TO SUBMIT INFORMATION
Before:

Judge Merlin

This case is before me upon a petition for assessment of
civil penalties under section llO(c) of the Federal Mine Safety
and Health Act of 1977. Tra Solicitor has filed a motion to
approve settlements for the two violations in this case . A
reduction in the penalties from $700 to $100 is proposed.
The Secretary has assessed penalties against Bennie Wayne
Curtis as an agent of the operator alleging that he knowingly
authorized, ordered, or carried out violations of the mandatory
standards of 30 C.F.R. 56.14107(a) and 56.2003(a) which were
issued against the operator and are contained in Order Nos.
3932662 and 3932663.
Order No. 3932662 was issued as a 104(d) (1) order for a
violation of 30 C.F.R. § 56.14107(.a) because the guard for the
v-belt drive for the vibrating screen had the top part removed.
An open space ten inches wide and eighteen inches across was
present next to the walkway of the screen deck.
The inspector
noted that the appearance of the guard indicated that i t had been
cut with a torch and that this area was traveled at least once a
day.
Order No. 3932663 was issued as a 104(d) (1) order for a
violation of 30 C.F.R. § 56.20003(a) because the walkway around
the vibrating screen deck was covered with sand and gravel two

1810

feet in depth along with a piece of metal and screen causing a
slip or trip hazard. The inspector noted that the material was
next to the open place in the v-belt drive identified in the
previous order.
The settlement motion submitted for these violations cannot
be approved. The Solicitor is reminded that the Commission and
its judges bear a heavy responsibility in settlement cases
pursuant to section llO(k) of the Act. 30 U.S.C. § 820(k); See,
S. Rep. No. 95-181, 95th Cong., 1st s .~ss. 44-45, reprinted!!:
Senate Subcommittee on Labor, Committee on Human Resources, 95th
Cong. , 2d Sess., ~egislative History of the Federal Mine Safety
and Health Act of 1977 , at 632-633 (1978).
It is the judge's
responsibility to determine the apprJpriate amount of penalty, in
accordance with the six criteria set . forth in section 110 (i) of
the Act . 30 U. S.C. § 820(i) ; Selle·csburg Stone Company v.
Federal Mi ne Safety and Health Review Conunission, 736 F.2d 1147
(7th Cir. 1984). A proposed reduction must be based upon
consideration of these criteria.
The Solicitor offers no basis for the large reductions in
the penalties.
The only explanation offered by the Solicitor is
that the number of individuals exposed to the alleged violations
was very low.
This contradicts the findings made by the inspector in the orders . Moreover, the $~0 penalty which is proposed
for each of these violations is nonnally reserved for non-serious
violation s. The narrative findings attached to the penalty
petition state that these violations are serious.
In light of the foregoing, it is ORDERED that the motion for
approval of settlement be DENIED.
It is further ORDERED that within 30 days of the date of
this order the Solicitor submit appropriate information to
support his settlement motion. Otherwise, this case will be set
for hearing .

-

\

\
Paul Merlin
Chief Administrative Law Judge

1811

Distribution:

(Certified Mail)

J. Mark Ogden, Esq., Office of the Solicitor, U. S. Department of
Labor, Room 3247 Federal Building, 300 North Los Angeles Street,
Los Angeles, CA 90012-3381
Mr . Ben W. Curtis, Curtis Sand & Gravel, 21925 Placeritos Blvd.,
Newhall , CA 91321
Douglas White , Esq. , Office of the Solicitor , ti.S. Department of
Labo r, 4015 Wilson Blvd., Arlington , VA 22203
/ gl

1812

o U. S. GOVERNMENT PRINTING OFFICE: I 995-405 - 710/43379

